Exhibit 10.1


FIRST LIEN TERM LOAN AGREEMENT


DATED AS OF


June 15, 2017


AMONG


HORNBECK OFFSHORE SERVICES, INC.,


AS PARENT BORROWER,


HORNBECK OFFSHORE SERVICES, LLC,


AS CO-BORROWER,


WILMINGTON TRUST, NATIONAL ASSOCIATION,


AS ADMINISTRATIVE AGENT,


WILMINGTON TRUST, NATIONAL ASSOCIATION,


AS COLLATERAL AGENT


AND


THE LENDERS PARTY HERETO








--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
Page
ARTICLE I Definitions and Accounting Matters
2
 
 
 
 
 
Section 1.01
Terms Defined Above
2
 
Section 1.02
Certain Defined Terms
2
 
Section 1.03
Types of Loans and Borrowings
50
 
Section 1.04
Terms Generally; Rules of Construction
50
 
Section 1.05
Accounting Terms and Determinations; GAAP
51
 
Section 1.06
Valuation of Certain Investments and Restricted Payments
52
 
 
 
 
ARTICLE II The Commitments
53
 
 
 
 
 
Section 2.01
Commitments
53
 
Section 2.02
Effective Date Mechanics
53
 
Section 2.03
Borrowings; Several Obligations
54
 
Section 2.04
Interest Elections
55
 
Section 2.05
Funding of Borrowings
57
 
Section 2.06
Termination of Reduction of Commitments
58
 
Section 2.07
Replacement of Lenders
59
 
Section 2.08
Defaulting Lenders
59
 
Section 2.09
Incremental Term Loans
60
 
 
 
 
ARTICLE III Payments of Principal and Interest; Prepayments; Fees
64
 
 
 
 
 
Section 3.01
Repayment of Loans
64
 
Section 3.02
Interest
64
 
Section 3.03
Alternate Rate of Interest
65
 
Section 3.04
Prepayments
66
 
Section 3.05
Fees
68
 
 
 
 
ARTICLE IV Payments; Pro Rata Treatment; Sharing Set-offs
69
 
 
 
 
 
Section 4.01
Pro Rata Treatment; Sharing of Set-offs
69
 
Section 4.02
Presumption of Payment by the Borrowers
70
 
Section 4.03
Certain Deductions by the Administrative Agent
70
 
 
 
 
ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality
72
 
 
 
 
 
Section 5.01
Increased Costs
72
 
Section 5.02
Break Funding Payments
73





i
    

--------------------------------------------------------------------------------




 
Section 5.03
Taxes
74
 
Section 5.04
Mitigation Obligations
78
 
Section 5.05
Illegality
79
 
 
 
 
ARTICLE VI Conditions Precedent
80
 
 
 
 
 
Section 6.01
Effective Date
80
 
Section 6.02
Each Credit Event
82
 
 
 
 
ARTICLE VII Representations and Warranties
84
 
 
 
 
 
Section 7.01
Organization; Powers
84
 
Section 7.02
Authority; Enforceability
84
 
Section 7.03
Approvals; No Conflicts
84
 
Section 7.04
Financial Statements; No Material Adverse Change
85
 
Section 7.05
Litigation
85
 
Section 7.06
Environmental Matters
86
 
Section 7.07
Compliance with the Laws and Agreements; No Defaults
87
 
Section 7.08
Investment Company Act
88
 
Section 7.09
Anti-Terrorism Laws and Sanctions
88
 
Section 7.10
Taxes
88
 
Section 7.11
ERISA
89
 
Section 7.12
Disclosure; No Material Misstatements
90
 
Section 7.13
Insurance
90
 
Section 7.14
Subsidiaries
91
 
Section 7.15
Location of Business and Offices
91
 
Section 7.16
Properties; Titles, Etc
91
 
Section 7.17
Hedging Obligations
92
 
Section 7.18
Use of Proceeds
92
 
Section 7.19
Solvency
93
 
Section 7.20
Anti-Corruption Laws
93
 
Section 7.21
EEA Financial Institution
94
 
 
 
 
ARTICLE VIII Affirmative Covenants
95
 
 
 
 
 
Section 8.01
Financial Statements
95
 
Section 8.02
Certificates of Compliance
96
 
Section 8.03
Taxes and Other Liens
97
 
Section 8.04
Existence; Compliance
97
 
Section 8.05
Further Assurances
97
 
Section 8.06
Performance of Obligations
98
 
Section 8.07
Use of Proceeds
98
 
Section 8.08
Insurance
98





ii
    

--------------------------------------------------------------------------------




 
Section 8.09
Accounts and Records
99
 
Section 8.10
Right of Inspection
99
 
Section 8.11
Maintenance of Properties
100
 
Section 8.12
Notice of Certain Events
100
 
Section 8.13
ERISA Information and Compliance
101
 
Section 8.14
Security
101
 
Section 8.15
Sanctions, Anti-Corruption Laws and Anti-Terrorism Laws
104
 
Section 8.16
Future Designation of Restricted and Unrestricted Subsidiaries
104
 
Section 8.17
Post-Closing Undertakings
105
 
Section 8.18
Collateral Proceeds Account
105
 
 
 
 
Article IX Negative Covenants
107
 
 
 
 
 
Section 9.01
Restricted Payments
107
 
Section 9.02
Incurrence of Debt and Issuance of Disqualified Stock
112
 
Section 9.03
Liens
115
 
Section 9.04
Merger or Consolidation
115
 
Section 9.05
Minimum Available Liquidity
116
 
Section 9.06
Transactions with Affiliates
116
 
Section 9.07
Burdensome Restrictions
118
 
Section 9.08
Asset Sales
119
 
Section 9.09
Composition of Vessel Collateral
121
 
Section 9.10
Restrictions on Leveraged Vessel Acquisition Transactions
121
 
 
 
 
ARTICLE X Events of Default; Remedies
122
 
 
 
 
 
Section 10.01
Events of Default
122
 
Section 10.02
Remedies
124
 
 
 
 
ARTICLE XI The Agents
126
 
 
 
 
 
Section 11.01
Appointment; Powers
126
 
Section 11.02
Duties and Obligations of the Agents
126
 
Section 11.03
Action by Agents
127
 
Section 11.04
Reliance by Agents
128
 
Section 11.05
Sub-Agents
128
 
Section 11.06
Resignation or Removal of Agents
128
 
Section 11.07
Agents as Lenders
129
 
Section 11.08
Funds held by Agents
129
 
Section 11.09
No Reliance
129
 
Section 11.10
Agents May File Proofs of Claim
130
 
Section 11.11
Authority of the Agents to Release Collateral and Liens
130
 
Section 11.12
Merger, Conversion or Consolidation of Agents
131





iii
    

--------------------------------------------------------------------------------




 
 
 
 
ARTICLE XII Miscellaneous
132
 
 
 
 
 
Section 12.01
Notices
132
 
Section 12.02
Waivers; Amendments
134
 
Section 12.03
Expenses, Indemnity; Damage Waiver
136
 
Section 12.04
Successors and Assigns
139
 
Section 12.05
Survival; Revival; Reinstatement
145
 
Section 12.06
Counterparts; Integration; Effectiveness
145
 
Section 12.07
Severability
146
 
Section 12.08
Right of Setoff
146
 
Section 12.09
GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL
146
 
Section 12.10
Headings
148
 
Section 12.11
Confidentiality
148
 
Section 12.12
Interest Rate Limitation
149
 
Section 12.13
No Third Party Beneficiaries
150
 
Section 12.14
Electronic Communications
150
 
Section 12.15
USA Patriot Act Notice
152
 
Section 12.16
Acknowledgement and Consent to Bail-In Action
152
 
Section 12.17
Intercreditor Agreements
153
 
Section 12.18
Force Majeure
153
 
Section 12.19
Joint and Several Liability; Etc
154
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBITS AND SCHEDULES
 
 
Exhibit A
Form of Note
 
 
Exhibit B-1
Form of Borrowing Request
 
 
Exhibit B-2
Form of Notice of Prepayment
 
 
Exhibit C
Form of Interest Election Request
 
 
Exhibit D
Form of Closing Certificate
 
 
Exhibit E
Form of Guaranty and Collateral Agreement
 
 
Exhibit F
Form of First Preferred Fleet Mortgage
 
 
Exhibit G
Form of Assignment and Assumption Agreement
 
 
Exhibits H-1 – H-4
Forms of Tax Certificates
 
 
Exhibit I
Dutch Auction Procedures
 
 
 
 
 
 
Schedule 1.01(a)
Investment Entity Vessels
 
 
Schedule 7.05     
Litigation
 
 
Schedule 7.06(f)
Property Subject to OPA
 
 
Schedule 7.14     
Subsidiaries
 
 
Schedule 7.15    
Location of Business and Offices
 
 
Schedule 7.16
Properties; Titles, Etc.
 





iv
    

--------------------------------------------------------------------------------




 
Schedule 7.17
Hedging Obligations
 
 
Schedule 8.14
Vessel Collateral
 
 
Schedule 8.17
Post-Closing Undertakings
 
 
Schedule 9.02
Effective Date Debt
 
 
Schedule 9.03
Effective Date Liens
 






v
    

--------------------------------------------------------------------------------






THIS FIRST LIEN TERM LOAN AGREEMENT dated as of June 15, 2017 (the “Effective
Date”), is entered into by and among: Hornbeck Offshore Services, Inc., a
Delaware corporation (“HOSI” or the “Parent Borrower”); Hornbeck Offshore
Services, LLC, a Delaware limited liability company (“HOS” or the
“Co-Borrower”); and the Parent Borrower together with the Co-Borrower,
collectively, the “Borrowers” and each, a “Borrower”; each of the Lenders from
time to time party hereto; Wilmington Trust, National Association, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”); and Wilmington Trust,
National Association, as collateral agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Collateral Agent”).
R E C I T A L S
A.    HOS, as borrower, HOSI, as parent guarantor, Wells Fargo Bank, National
Association, as the administrative agent and the other parties thereto entered
into the Existing Credit Agreement (as defined below).
B.    HOS has requested and the Lenders have agreed (x) to refinance the
obligations of the Loan Parties under and replace the Existing Credit Agreement
with the term loan facility evidenced by this Agreement and to make new
extensions of credit under such term loan facility and (y) to permit the
refinancing and replacement of the obligations of the Loan Parties under the
Existing Credit Agreement with any other Credit Facility evidenced by the Junior
Lien Documents or the Revolver Facility permitted hereunder that may
subsequently be provided to the Loan Parties by lenders or other investors, in
each case on the terms and subject to the conditions set forth herein.
C.    In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:






--------------------------------------------------------------------------------





Article I
Definitions and Accounting Matters



Section 1.01    Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.



Section 1.02    Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“2004 Issue Date” means November 23, 2004, the initial date of issuance of
HOSI’s previously outstanding 6.125% Senior Notes due 2014.
“2019 Convertible Senior Notes” means the 1.500% Convertible Senior Notes due
2019 issued pursuant to the 2019 Convertible Senior Notes Indenture.
“2019 Convertible Senior Notes Indenture” means that certain Indenture, dated as
of August 13, 2012, among HOSI, the Guarantors (as defined therein) party
thereto and Wells Fargo, as trustee, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements
thereof.
“2020 Senior Notes” means the 5.875% Senior Notes due 2020 issued pursuant to
the 2020 Senior Notes Indenture.
“2020 Senior Notes Indenture” means that certain Indenture, dated as of March
16, 2012, among HOSI, the Guarantors (as defined therein) party thereto and
Wells Fargo, as trustee, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof.
“2021 Senior Notes” means the 5.000% Senior Notes due 2021 issued pursuant to
the 2021 Senior Notes Indenture.
“2021 Senior Notes Indenture” means that certain Indenture, dated as of March
28, 2013, among HOSI, the Guarantors (as defined therein) party thereto and
Wells Fargo, as trustee, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.




2
    

--------------------------------------------------------------------------------




“Account Control Agreement” has the meaning assigned such term in the Guaranty
and Collateral Agreement.
“Additional Eligible Vessel” means (i) each High Spec Vessel and each MPSV owned
by the Parent Borrower or any of its Restricted Subsidiaries as of the Effective
Date that does not constitute Vessel Collateral as of the Effective Date and
(ii) each High Spec Vessel and each MPSV acquired by the Parent Borrower or any
of its Restricted Subsidiaries after the Effective Date (A) for consideration
consisting entirely of the Equity Interests (other than Disqualified Stock) of
the Parent Borrower or the proceeds from any issuance of the Equity Interests
(other than Disqualified Stock) of the Parent Borrower or (B) pursuant to a
concurrent purchase and sale or in-kind exchange of Vessels (or a combination
thereof) that are not Vessel Collateral.
“Additional Lender” has the meaning assigned such term in Section 2.09(d).
“Additional Vessel” has the meaning assigned such term in Section 8.14(b).
“Additional Vessel Collateral Value” means (a) in connection with any Collateral
Substitution Transaction (i) the excess (if any) of the Specified Value of any
Additional Vessel mortgaged pursuant to Section 8.14(b) minus (ii) the Specified
Value of the transferred Vessel Collateral in respect of which such Additional
Vessel was substituted, for so long as such Additional Vessel remains Collateral
and is otherwise subject to no Liens other than (i) Permitted Liens of the type
described in clause (k) of the definition thereof and (ii) Liens securing Junior
Lien Debt or any Permitted Refinancing Indebtedness in respect thereof permitted
hereunder and (b) in connection with any Additional Eligible Vessel mortgaged
pursuant to Section 8.14(b), the Specified Value of such Additional Eligible
Vessel, for so long as such Additional Vessel remains Collateral and is
otherwise subject to no Liens other than (i) Permitted Liens of the type
described in clause (k) of the definition thereof and (ii) Liens securing Junior
Lien Debt or any Permitted Refinancing Indebtedness in respect thereof permitted
hereunder; provided that, unless otherwise approved by the Initial Lenders in
writing, the Additional Vessel Collateral Value attributable to any Collateral
Substitution Transaction or Additional Eligible Vessel mortgaged pursuant to
Section 8.14(b) shall be deemed to be $0 until the date that is 91 days after
the date on which the applicable Additional Vessel or Additional Vessels have
become subject to a first priority perfected security interest in favor of the
Collateral Agent in accordance with Section 8.14(b).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
“Administrative Agent Parties” has the meaning assigned such term in Section
12.14(f).




3
    

--------------------------------------------------------------------------------




“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Loans” has the meaning assigned such term in Section 5.05.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, an employee stock ownership plan sponsored by any Borrower
shall not be an “Affiliate”.
“Affiliate Transaction” has the meaning assigned such term in Section 9.06.
“After-Acquired Vessel” means any Vessel that is acquired or constructed by the
Co-Borrower or any Restricted Subsidiary of the Parent Borrower following the
Effective Date (and for the avoidance of doubt, excluding all Vessels that are
included in the Vessel Collateral as of the Effective Date, but including the
HOS Warhorse and HOS Wild Horse).
“Agents” means the Administrative Agent and the Collateral Agent.
“Agreement” means this First Lien Term Loan Agreement, together with any and all
supplements, restatements, renewals, refinances, modifications, amendments,
extensions for any period, increases or rearrangements thereof.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively. Notwithstanding the foregoing, the Alternate Base Rate shall never
be less than 2.00%.
“Anti-Terrorism Laws” means any laws relating to sanctions, terrorism or money
laundering, including the USA PATRIOT Act, the laws comprising or implementing
the Bank Secrecy Act (as any of the foregoing laws may from time to time be
amended, renewed, extended, or replaced).
“Applicable Margin” means, for any day,
(a) from the Effective Date until the first anniversary thereof, with respect to
any ABR Loan, 5.00%, and with respect to any Eurodollar Loan, 6.00%,




4
    

--------------------------------------------------------------------------------




(b) from the first anniversary of the Effective Date until the second
anniversary of the Effective Date, with respect to any ABR Loan, 5.50%, and with
respect to any Eurodollar Loan, 6.50%,
(c) from the second anniversary of the Effective Date until the third
anniversary of the Effective Date, with respect to any ABR Loan, 6.00%, and with
respect to any Eurodollar Loan, 7.00%,
(d) from the third anniversary of the Effective Date until the fourth
anniversary of the Effective Date, with respect to any ABR Loan, 6.25%, and with
respect to any Eurodollar Loan, 7.25%, and
(e) thereafter, with respect to any ABR Loan, 6.50%, and with respect to any
Eurodollar Loan, 7.50%;
provided that if the Borrowers elect to pay any amount of accrued interest as
PIK Interest pursuant to Section 3.02(f), then the “Applicable Margin”
(including in respect of such accrued interest) shall be increased by 1.00% for
so long as the Borrowers elect to pay PIK Interest.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total unused Commitments and Loans represented by such Lender’s Commitment and
outstanding Loans from time to time in effect.
“Appraisal Report” has the meaning assigned such term in the definition of
“Appraised Value”.
“Appraised Value” means (a) with respect to any Vessel with a Vessel Book Value
equal to or less than $35,000,000, the appraised value thereof determined by a
Specified Qualified Appraiser (each such report, an “Appraisal Report”) and (b)
with respect to any Vessel with a Vessel Book Value greater than $35,000,000,
the lesser of the appraised value thereof determined by each of two Specified
Qualified Appraisers; provided that, if the greater of the two appraised values
has an appraised value that exceeds 110% of the other appraised value, then the
“Appraised Value” of such Vessel shall be the average value of the two appraised
values.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Approved Lender” means (i) each Initial Lender, (ii) any fund or similar
investment vehicle the investment decisions with respect to which are made by an
(x) Initial Lender or (y) investment manager or other Person that manages an
Initial Lender and (iii) the Affiliates of each of the foregoing




5
    

--------------------------------------------------------------------------------




to the extent that the investment decisions with respect to which are made as
specified in (x) and (y) above.
“Asset Sale” means the sale, lease, conveyance or other disposition (a
“disposition”) of any Collateral (including, without limitation, by way of a
sale and leaseback or a Permitted Asset Swap or as the result of an Event of
Loss) or Equity Interests of any Person that owns Vessel Collateral (“Specified
Equity Interests”) (provided that the disposition of all or substantially all of
the Property of the Parent Borrower and its Restricted Subsidiaries taken as a
whole will be subject to Section 9.04 of this Agreement), whether in a single
transaction or a series of related transactions, provided that such transaction
or series of related transactions (i) involves Collateral having a Specified
Value in excess of $10,000,000 or (ii) results in the receipt of consideration
having a value in excess of $10,000,000. Notwithstanding the foregoing
provisions of this definition, the following transactions will be deemed not to
be Asset Sales: (A) the sale, lease, conveyance or other disposition of any
Property other than Collateral; (B) a disposition of Collateral by any Borrower
to another Loan Party or by a Guarantor to any Borrower or another Guarantor;
(C) a disposition of Collateral that constitutes a Permitted Investment or a
Restricted Payment that is permitted by Section 9.01; (D) any charter or lease
of any Vessel Collateral entered into in the ordinary course of business and
with respect to which the Parent Borrower or any Restricted Subsidiary thereof
is the lessor or Person granting the charter, unless such charter or lease
provides for the acquisition of such Vessel Collateral by the lessee during or
at the end of the term thereof; (E) a disposition of inventory in the ordinary
course of business; (F) a disposition of cash, Cash Equivalents or similar
investments; (G) any charter or lease of any equipment or other properties or
assets (other than Vessel Collateral) entered into in the ordinary course of
business and with respect to which the Parent Borrower or any Restricted
Subsidiary thereof is the lessor or Person granting the charter, unless such
charter or lease provides for the acquisition of such properties or assets by
the lessee during or at the end of the term thereof for an amount that is less
than the fair market value thereof at the time the right to acquire such
properties or assets occurs, (H) any disposition of obsolete or excess equipment
or other properties or assets; (I) a disposition of properties or assets by a
Restricted Subsidiary of the Parent Borrower to a Loan Party or by a Restricted
Subsidiary of the Parent Borrower that is not a Loan Party to another Restricted
Subsidiary of the Parent Borrower that is not a Loan Party; and (J) dispositions
of property (other than Vessel Collateral) to the extent that (1) such property
is exchanged for credit against the purchase price of similar replacement
property that is promptly purchased or (2) the proceeds of such disposition are
promptly applied to the purchase price of such replacement property (which
replacement property is actually promptly purchased).
“Assignment” has the meaning assigned such term in Section 12.04(b)(i).
“Availability Period” means the period from and including the Effective Date to
but excluding the tenth Business Day following September 1, 2019.




6
    

--------------------------------------------------------------------------------




“Available Liquidity” means, on any date of determination, the sum as of such
date of (i) all amounts available to be borrowed by the Borrowers under this
Agreement plus (ii) all amounts available to be borrowed by any Loan Party under
any unused commitments under the Revolver Facility (if any then in effect),
after giving effect to any borrowing base limitations in such Revolver Facility
plus (iii) the amount of cash and Cash Equivalents (determined in accordance
with GAAP) of the Parent Borrower and its Restricted Subsidiaries; provided,
that amounts described in this clause (iii) attributable to Restricted
Subsidiaries of the Parent Borrower that are not Loan Parties shall not exceed
$10,000,000.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers.
“Bail-In Legislation” means (a) in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
establishing a framework for the recovery and resolution of credit institutions
and investment firms, the relevant implementing law or regulation for such EEA
Member Country as described in the EU Bail-In Legislation Schedule from time to
time; and (b) in relation to any other state, any analogous law or regulation
from time to time which requires contractual recognition of any Write-Down and
Conversion Powers contained in that law or regulation.
“Bank Secrecy Act” means the Bank Secrecy Act of 1970 (Titles I and II of Pub.
L. No. 91‑508 (signed into law October 26, 1970 and as modified, amended,
supplemented or restated from time to time)).
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
“Board of Directors” means the Board of Directors of the Parent Borrower or any
other Person, as applicable, or any authorized committee of the Board of
Directors.
“Borrower” and “Borrowers” have the meanings specified in the recital of parties
to this Agreement.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to remain
closed; and if such day relates to a Borrowing or continuation of, a payment or
prepayment of principal of or interest on, or a conversion of or into, or the
Interest Period for, a Eurodollar Loan or a notice by any Borrower with respect
to any such Borrowing or continuation, payment, prepayment, conversion or
Interest




7
    

--------------------------------------------------------------------------------




Period, any day which is also a day on which dealings in dollar deposits are
carried out in the London interbank market.
“Calculation Date” has the meaning assigned to such term in the definition of
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect”.
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized on a balance sheet in accordance with
GAAP. Notwithstanding the foregoing, any lease (whether entered into before or
after the Effective Date) that would have been classified as an operating lease
pursuant to GAAP as in effect on the Effective Date will be deemed not to
represent a Capital Lease Obligation.
“Cash Equivalents” means
(a) securities issued or directly and fully guaranteed or insured by the
government of the United States of America or any agency or instrumentality of
any such government having maturities of not more than six months from the date
of acquisition,
(b) certificates of deposit and Eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case
with or issued by any commercial bank organized under the laws of any country
that is a member of the Organization for Economic Cooperation and Development
having capital and surplus in excess of $300,000,000 and whose long-term debt
securities are rated at least A3 by Moody’s and at least A by S&P,
(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (a) and (b) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above,
(d) commercial paper having a rating of at least P-1 from Moody’s or at least
A-1 from S&P and in each case maturing within 270 days after the date of
acquisition,
(e) deposits available for withdrawal on demand with any commercial bank not
meeting the qualifications specified in clause (b) above, provided that all
deposits referred to in this clause (e) are made in the ordinary course of
business and do not exceed $5,000,000 in the aggregate at any one time, and
(f) money market mutual funds substantially all of the assets of which are of
the type described in any of the foregoing clauses (a) through (d).  
“Cash Interest” has the meaning assigned such term in Section 3.02(f).




8
    

--------------------------------------------------------------------------------




“Certificate of Incorporation” means HOSI’s Second Restated Certificate of
Incorporation.
“Change in Control” means the occurrence of any of the following: (a) except as
permitted pursuant to Section 9.04, the sale, assignment, transfer, lease,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of (x)
the Property of the Parent Borrower and its Subsidiaries, taken as a whole or
(y) the Vessel Collateral (including pursuant to a sale, assignment, transfer,
lease or other disposition of Specified Equity Interests), (b) the adoption of a
voluntary plan relating to the liquidation or dissolution of any Borrower, (c)
the consummation of any transaction (including, without limitation, any merger
or consolidation, but excluding the effect of any voting arrangement pursuant to
any agreement among the Parent Borrower and any stockholders of the Parent
Borrower as in effect on the Effective Date) the result of which is that any
“person,” “persons” or “group” (as such terms are used in Section 13(d) (3) of
the Exchange Act) becomes the “beneficial owner” (as such term is defined in
Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly
through one or more intermediaries, of more than 50% of the voting power of the
outstanding Voting Stock of the Parent Borrower; provided, however, that a
transaction in which the Parent Borrower becomes a Subsidiary of another Person
(other than a Person that is an individual) shall not constitute a Change in
Control if (i) the shareholders of the Parent Borrower immediately prior to such
transaction “beneficially own” (as such term is defined in Rule 13d-3 and Rule
13d-5 under the Exchange Act), directly or indirectly through one or more
intermediaries, a majority of the voting power of the outstanding Voting Stock
of such other Person immediately following the consummation of such transaction
and (ii) immediately following the consummation of such transaction, no
“person,” “persons” or “group” (as such terms are defined above), other than
such other Person (but including the holders of the Equity Interests of such
other Person), “beneficially owns” (as such term is defined above), directly or
indirectly through one or more intermediaries, more than 50% of the voting power
of the outstanding Voting Stock of the Parent Borrower, (d) the occurrence of a
“Change of Control” (or similar event, however denominated), as defined in the
Unsecured Indentures (and any Permitted Refinancing Indebtedness in respect
thereof) or the documentation governing any Revolver Facility, any Junior Lien
Debt or any other Material Indebtedness. For purposes of this definition, a time
charter of, bareboat charter or other contract for, Vessels to customers in the
ordinary course of business shall not be deemed a lease under clause (a) above,
or (e) the Parent Borrower shall fail to own and control 100% of the Equity
Interests of the Co-Borrower, except as otherwise expressly permitted under
Section 9.04.
“Change in Control Offer” has the meaning assigned such term in Section
3.04(c)(ii).
“Change in Control Payment Date” has the meaning assigned such term in Section
3.04(c)(ii).
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law,




9
    

--------------------------------------------------------------------------------




rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd‑Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Co-Borrower” has the meaning specified in the recital of parties to this
Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time
(unless otherwise provided herein), and any successor statute.
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Instruments as security for the payment or performance of the Indebtedness
(including, for the avoidance of doubt, the Vessel Collateral).
“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement and shall include the institution named as Collateral Agent acting as
trustee/mortgagee under the Fleet Mortgage.
“Collateral Proceeds Account” means a deposit account and/or securities account
(as applicable) of a Borrower at a bank or other financial institution
reasonably satisfactory to the Required Lenders that is subject to an Account
Control Agreement that provides for control and, following an Event of Default,
full dominion in favor of the Collateral Agent (in form and substance reasonably
satisfactory to the Collateral Agent and the Required Lenders) and into which
are deposited the proceeds (whether in the form of cash, Cash Equivalents or
securities or like instruments (unless such securities or like instruments have
been pledged to the Collateral Agent by the physical delivery thereof)) of any
Asset Sale (and into which no other amounts are deposited).
“Collateral Substitution Transaction” has the meaning specified in Section
8.14(b).
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans pursuant to Section 2.01 as such commitment may be (a) reduced or
terminated from time to time pursuant to Section 2.06, (b) terminated pursuant
to ARTICLE X, or (c) modified from time to time to reflect any assignments
permitted by Section 12.04. The amount of each Lender’s Commitment on the
Effective Date shall be the amount set forth on its signature page hereto.




10
    

--------------------------------------------------------------------------------




“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. 1 et seq.),
as amended from time to time, and any successor statute.
“Communications” has the meaning assigned such term in Section 12.14(a).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus, to the extent
deducted or excluded in calculating Consolidated Net Income for such period and
without duplication,
(a) an amount equal to any extraordinary loss plus any net loss realized by such
Person or any of its Restricted Subsidiaries in connection with an Asset Sale,
(b) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries,
(c) Consolidated Interest Expense of such Person and its Restricted
Subsidiaries,
(d) depreciation and amortization (including impairment charges, write-offs and
amortization of goodwill and other intangibles but excluding amortization of
prepaid cash expenses that were paid in a prior period) and all other non‑cash
expenses of such Person and its Restricted Subsidiaries,
(e) losses (or minus any gains) on early extinguishment of debt for that period
(including, without limitation, any nonrecurring charges relating to any premium
or penalty paid, write off of deferred finance costs or original issue discount
or other charges in connection with redeeming or otherwise retiring any Debt
prior to its Stated Maturity),
(f) stock-based compensation expense (or minus any gains) reported for such
period under FAS 123R,
(g) all Transaction Expenses and any expenses, fees, charges, or losses (other
than depreciation or amortization expense) related to any Equity Offering,
Permitted Investment of the type described in clause (c), (d), (e), (h) or (i)
of the definition thereof, acquisition or disposition of Vessels, Redemption of
Debt, or the incurrence of Debt permitted to be incurred by this Agreement
(including a refinancing thereof) (whether or not successful and including any
such transaction consummated prior to the Effective Date); and
(h)    any other adjustments to Consolidated Net Income included by the Parent
Borrower in calculating EBITDA or adjusted EBITDA for such period of a type
reported in the Parent Borrower’s Form 10-K for the fiscal year ended December
31, 2016 or the Parent Borrower’s




11
    

--------------------------------------------------------------------------------




Form 10-Q for the fiscal quarter ended March 31, 2017, in each case, on a
consolidated basis and consistent with applicable SEC guidelines regarding
non-GAAP financial measures.
“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any Test Period, the ratio of (a) the Consolidated EBITDA of such Person for
such Test Period to (b) the sum of the Consolidated Interest Expense of such
Person and the amount of cash dividends or distributions paid by the Parent
Borrower with respect to any preferred Equity Interest that does not constitute
Disqualified Stock or any Disqualified Stock that is permitted to be incurred
under Section 9.02, in each case for such Test Period. For the avoidance of
doubt, Consolidated Fixed Charge Coverage Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis.
“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of (a) the consolidated interest expense
of such Person and its Restricted Subsidiaries for such period, whether paid or
accrued (including, without limitation, amortization of original issue discount,
the interest component of any deferred payment obligations, the interest
component of all payments associated with Capital Lease Obligations,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net payments (if any) pursuant
to Hedging Obligations but excluding (i) amortization of debt issuance costs and
(ii) any nonrecurring charges relating to any premium or penalty paid, write off
of deferred finance costs or original issue discount or other charges in
connection with redeeming or otherwise retiring any Debt prior to its Stated
Maturity, to the extent that any of such nonrecurring charges constitute
interest expense) and (b) the consolidated interest expense of such Person and
its Restricted Subsidiaries that was capitalized during such period; provided
that (x) Consolidated Interest Expense shall exclude any interest that is
paid-in-kind or is imputed non-cash interest expense in accordance with GAAP and
(y) for purposes of the calculation of Consolidated Fixed Charge Coverage Ratio,
in connection with the incurrence of any Debt pursuant to Section 9.02, (i) the
Borrowers may elect, pursuant to an Officer’s Certificate, to treat all or any
portion of the commitment (any such amount elected until revoked as described
below, an “Elected Amount”) under any Debt which is to be incurred (or any
commitment in respect thereof) as being incurred as of the Calculation Date and
(A) any subsequent incurrence of Debt under such commitment (so long as the
total amount under such Debt does not exceed the Elected Amount) shall not be
deemed, for purposes of this calculation, to be an incurrence of additional Debt
or an additional Lien at such subsequent time, (ii) the Borrowers may revoke an
election of an Elected Amount pursuant to an Officer’s Certificate and (iii) for
purposes of all subsequent calculations of the Consolidated Fixed Charge
Coverage Ratio, the Elected Amount (if any) shall be deemed to be outstanding,
whether or not such amount is actually outstanding, so long as the applicable
commitment remains outstanding.
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated




12
    

--------------------------------------------------------------------------------




basis, determined in accordance with GAAP, provided that (a) the Net Income (but
not loss) of any Person that is not a Restricted Subsidiary or that is accounted
for by the equity method of accounting shall be included only to the extent of
the amount of dividends or distributions paid in cash to the referent Person or
a Restricted Subsidiary thereof, (b) the Net Income of any Restricted Subsidiary
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of that Net Income is not at
the date of determination permitted without any prior governmental approval
(that has not been obtained) or, directly or indirectly, by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, (c) unrealized losses and gains under derivative
instruments included in the determination of Consolidated Net Income, including,
without limitation those resulting from the application of FASB ASC Topic No.
815, Derivatives and Hedging, shall be excluded, (d) the cumulative effect of a
change in accounting principles shall be excluded and (e) any extraordinary,
non-recurring, unusual or infrequent items shall be excluded. In addition,
notwithstanding the preceding, there shall be excluded from Consolidated Net
Income any nonrecurring charges relating to any premium or penalty paid, write
off of deferred finance costs or original issue discount or other charges in
connection with redeeming or otherwise retiring any Debt prior to its Stated
Maturity.
“Consolidated Net Tangible Assets” means, with respect to any Person as of any
date, the sum of the amounts that would appear on a consolidated balance sheet
of such Person and its consolidated Restricted Subsidiaries as the total assets
of such Person and its consolidated Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP and after deducting therefrom, (a) to
the extent otherwise included, unamortized debt discount and expenses and other
unamortized deferred charges, goodwill, patents, trademarks, service marks,
trade names, copyrights, licenses, organization or development expenses and
other intangible items and (b) the aggregate amount of liabilities of such
Person and its Restricted Subsidiaries which may be properly classified as
current liabilities (including tax accrued as estimated), determined on a
consolidated basis in accordance with GAAP. Notwithstanding the foregoing,
deferred drydocking expenses and the corporate headquarters and HOS Port
leasehold improvements shall not be deducted under (a) above.
“Consolidated Subsidiaries” means each Subsidiary of the Parent Borrower
(whether now existing or hereafter created or acquired) the financial statements
of which shall be (or should have been) consolidated with the financial
statements of the Parent Borrower in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Indebtedness” means Debt of the Parent Borrower or a Restricted
Subsidiary of the Parent Borrower (which may be guaranteed by the Guarantors)
permitted to be incurred under




13
    

--------------------------------------------------------------------------------




the terms of this Agreement that is either (a) convertible or exchangeable into
common stock of the Parent Borrower (and cash in lieu of fractional shares)
and/or cash (in an amount determined by reference to the price of such common
stock) or (b) sold as units with call options, warrants or rights to purchase
(or substantially equivalent derivative transactions) that are exercisable for
common stock of the Parent Borrower and/or cash (in an amount determined by
reference to the price of such common stock).
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans.
“Credit Facility” means, one or more debt facilities, indentures or commercial
paper facilities, in each case, with banks or other institutional lenders,
accredited investors or institutional investors providing for revolving credit
loans, term loans, term debt, notes, bonds or other debt securities, receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit, in each case, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), restructured, repaid, refunded,
refinanced or otherwise modified from time to time, including any agreement or
indenture extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Debt under such agreement or agreements
or indenture or indentures or any successor or replacement agreement or
agreements or indenture or indentures or increasing the amount loaned or issued
thereunder or altering the maturity thereof.
“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt of
an Unrestricted Subsidiary, exclusions from the exculpation provisions with
respect to such Non-Recourse Debt for the voluntary bankruptcy of such
Unrestricted Subsidiary, fraud, misapplication of cash, environmental claims,
waste, willful destruction, and other circumstances customarily excluded by
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financings.
“Debt” means, with respect to any Person, any indebtedness of such Person,
whether or not contingent, in respect of (i) borrowed money including, without
limitation, any guarantee thereof, or (ii) evidenced by bonds, debentures,
notes, term loans or similar instruments or letters of credit (or reimbursement
agreements in respect thereof) or bankers’ acceptances or representing Capital
Lease Obligations or the deferred and unpaid purchase price of any Property, or
representing any Hedging Obligations, if and to the extent any of the foregoing
indebtedness (other than letters of credit and Hedging Obligations) would appear
as a liability upon a balance sheet of such Person prepared in accordance with
GAAP; provided, however, that any accrued expense or trade payable of such
Person shall not constitute Debt. The amount of any Debt outstanding as of any
date shall be (a) the accreted value thereof, in the case of any Debt that does
not require current payments of




14
    

--------------------------------------------------------------------------------




interest, and (b) the principal amount thereof, in the case of any other Debt
(with letters of credit being deemed to have a principal amount equal to the
maximum potential liability of such Person and its Restricted Subsidiaries
thereunder). Furthermore, notwithstanding the foregoing, the following shall not
constitute or be deemed “Debt”: (i) any indebtedness which has been defeased in
accordance with GAAP or defeased pursuant to the deposit of cash or Cash
Equivalents (in an amount sufficient to satisfy all such indebtedness
obligations at maturity or Redemption, as applicable, and all payments of
interest and premium, if any) in a trust or account created or pledged for the
sole benefit of the holders of such indebtedness, and subject to no other Liens,
and the other applicable terms of the instrument governing such indebtedness;
(ii) any obligations arising from agreements of a Person providing for
indemnification, guarantees, adjustment of purchase price, holdbacks, contingent
payment obligations based on a final financial statement or performance of
acquired or disposed of assets or similar obligations (other than guarantees of
Debt), in each case, incurred or assumed by such Person in connection with the
acquisition or disposition of assets (including through mergers, consolidations
or otherwise); (iii) obligations with respect to letters of credit in support of
trade obligations or incurred in connection with public liability insurance,
workers’ compensation, unemployment insurance, old-age pensions and other social
security benefits other than in respect of employee benefit plans subject to the
Employee Retirement Income Security Act of 1974, as amended; and (iv) repayment
or reimbursement obligations of the Parent Borrower or any of its Restricted
Subsidiaries with respect to Customary Recourse Exceptions unless and until an
event or circumstance occurs that triggers the Parent Borrower’s or such
Restricted Subsidiary’s direct payment liability or reimbursement obligation (as
opposed to contingent or performance obligations) to the lender or other party
to whom such obligation is actually owed, in which case the amount of such
direct payment liability to such lender or other party shall, to the extent
otherwise applicable, constitute Debt.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Declined Amount” has the meaning assigned such term in Section 3.04(c)(i).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrowers in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent




15
    

--------------------------------------------------------------------------------




or any other Lender any other amount required to be paid by it hereunder within
two Business Days of the date when due, (b) has notified the Borrowers or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender or (iii) become the subject of a Bail-in Action. If a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, such
Lender shall be deemed to be a Defaulting Lender upon delivery of written notice
of such determination to the Borrowers and each Lender.
“Disqualified Stock” means any Equity Interests that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures (excluding any
maturity as a result of an optional Redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is 91 days after the Maturity Date; provided, however, that any
Equity Interests that would constitute Disqualified Stock solely because the
holders thereof (or of any security into which it is convertible or for which it
is exchangeable) have the right to require the issuer to repurchase such Equity
Interests (or such security into which it is convertible or for which it is
exchangeable) upon the occurrence of any of the events constituting an Asset
Sale or a Change in Control shall not constitute Disqualified Stock if such
Equity Interests (and all such securities into which it is convertible or for
which it is exchangeable) provide that the issuer thereof will not repurchase or
redeem any such Equity Interests




16
    

--------------------------------------------------------------------------------




(or any such security into which it is convertible or for which it is
exchangeable) pursuant to such provisions prior to compliance by the Parent
Borrower with Section 3.04(c).
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.
“Dutch Auction” has the meaning assigned to such term in Section 12.04(g).
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of a Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“Effective Date Cash” means cash, Cash Equivalents and similar investments held
by the Parent Borrower or its Restricted Subsidiaries as of May 31, 2017.
“Elected Amount” has the meaning assigned to such term in the definition of
“Consolidated Interest Expense”.
“Environmental Laws” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereafter in effect, pertaining in any way to health, safety, the
environment or the preservation or reclamation of natural resources, in effect
in any and all jurisdictions in which the Parent Borrower or any Subsidiary is
conducting or at any time has conducted business, or where any Property of the
Parent Borrower or any Subsidiary is located, including without limitation, the
Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended,
the Comprehensive Environmental, Response, Compensation, and Liability Act of
1980 (“CERCLA”), as amended, the Federal Water Pollution Control Act, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act (“TSCA”), as
amended, the Superfund Amendments and Reauthorization Act of 1986, as amended,
the Hazardous Materials Transportation Act (“HMTA”), as amended, and other
environmental conservation or protection Governmental Requirements. The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) have the meanings specified in CERCLA,
the terms “solid waste” and “disposal” (or




17
    

--------------------------------------------------------------------------------




“disposed”) have the meanings specified in RCRA; provided, however, that (a) in
the event either OPA, CERCLA or RCRA is amended so as to broaden the meaning of
any term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Property of the Parent Borrower or any
Subsidiary is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste,” “disposal” or “oil and gas waste” which is broader
than that specified in either OPA, CERCLA or RCRA, such broader meaning shall
apply for such purpose.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest (but excluding any debt security that is convertible into or
exchangeable for Equity Interests).
“Equity Offering” shall mean any public or private sale of common stock or
preferred stock of the Parent Borrower (excluding Disqualified Stock), other
than: (i) public offerings with respect to the Parent Borrower’s common stock
registered on Form S-8, or (ii) issuances to any Subsidiary of the Parent
Borrower.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder as amended, and any successor statute.
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Parent Borrower or a Subsidiary would be deemed to be a
“single employer” within the meaning of Section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of Section 414 of the Code.
“ERISA Event” means:
(a) any “reportable event,” as defined in Section 4043 of ERISA or the
regulations issued thereunder, with respect to a Plan;
(b) the failure of a Plan to meet the minimum funding standards under
Section 412 of the Code or Section 302 of ERISA (determined without regard to
any waiver of the funding provisions therein or in Section 430 of the Code or
Section 303 of ERISA);
(c) the filing pursuant to Section 412 of the Code or Section 303 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan;
(d) the incurrence by the Parent Borrower, a Subsidiary or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan;




18
    

--------------------------------------------------------------------------------




(e) the receipt by the Parent Borrower, a Subsidiary or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, but
only to the extent such Plan is subject to Section 412 of the Code or
Section 302 of ERISA;
(f) the incurrence by the Parent Borrower, a Subsidiary or any ERISA Affiliate
of any liability under Section 4062(e) of ERISA or with respect to the
withdrawal or partial withdrawal from any Plan (including as a “substantial
employer,” as defined in Section 4001(a)(2) of ERISA) or Multiemployer Plan
(including the incurrence by the Parent Borrower, a Subsidiary or any ERISA
Affiliate of any Withdrawal Liability); or
(g) the receipt by the Parent Borrower, a Subsidiary or any ERISA Affiliate of
any notice concerning the imposition of a Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, in endangered
or critical status, within the meaning of Section 305 of ERISA, or insolvent or
in reorganization, within the meaning of Title IV of ERISA.
“EU Bail‑In Legislation Schedule” means the EU Bail‑In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned such term in Section 10.01.
“Event of Loss” means any of the following events with respect to any Vessel
Collateral: (a) the actual or constructive total loss of any Vessel Collateral
or the agreed or compromised total loss of any Vessel Collateral; or (b) the
capture, condemnation, confiscation, nationalization, requisition, purchase,
seizure or forfeiture of, or any taking of title to, any Vessel Collateral. An
Event of Loss shall be deemed to have occurred (i) in the event of an actual
loss of the Vessel, at noon Greenwich Mean Time on the date of such loss or if
that is not known on the date which such Vessel was last heard from; (ii) in the
event of damage which results in a constructive or compromised or arranged total
loss of a Vessel, at noon Greenwich Mean Time on the date of the event giving
rise to such damage; or (iii) in the case of an event referred to in clause (b)
above, at noon Greenwich Mean Time on the date on which such event is expressed
to take effect by the Person making the same.
“Excess Proceeds” means any Net Proceeds from an Asset Sale that have not been
applied by the Parent Borrower or any of its Restricted Subsidiaries within 365
days after the receipt thereof to acquire Productive Assets; provided that
progress payments under contracts of Loan Parties for the construction or
conversion of Vessels shall be deemed to be payments for the purchase of
Productive Assets; provided further, that Net Proceeds from an Asset Sale shall
be deposited in a




19
    

--------------------------------------------------------------------------------




Collateral Proceeds Account with respect to which a perfected first priority
Lien has been granted in favor of the Collateral Agent to secure the
Indebtedness and shall remain therein until the earliest of (i) the reinvestment
of such Net Proceeds in accordance with this definition, (ii) the application of
such Net Proceeds in accordance with Section 3.04 and (iii) such Net Proceeds
becoming Declined Amounts.
“Excess Proceeds Offer” has the meaning assigned such term in Section
3.04(c)(i).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchanged Loans” has the meaning set forth in Section 2.02.
“Excluded Information” means any non-public information with respect to the
Parent Borrower or its Subsidiaries or any of their respective securities to the
extent such information could have a material effect upon, or otherwise be
material to, an assigning Lender’s decision to assign Loans or a purchasing
Lender’s decision to purchase Loans.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 2.07) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.03, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 5.03(g), and (d) any withholding Taxes imposed under
FATCA.
“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of February 6, 2015, by and among HOSI, as parent guarantor,
HOS, as borrower, Wells Fargo, as administrative agent, and the other parties
thereto, as amended by the First Amendment thereto dated as of July 29, 2016 by
and among HOSI, as parent guarantor, HOS, as borrower, Wells Fargo, as
administrative agent, and the other parties thereto.
“Existing Indebtedness” means the Debt existing on the Effective Date and set
forth on Schedule 9.02.




20
    

--------------------------------------------------------------------------------




“Existing Vessel” means any Vessel that is owned by the Parent Borrower or any
of its Restricted Subsidiaries on the Effective Date, including, for the
avoidance of doubt, all Vessel Collateral as of the Effective Date.
“Fair Market Value” means (a) with respect to Vessels, Specified Equity
Interests or cash, its Specified Value; (b) subject to clause (c), with respect
to any Property or Investment (other than Vessels, Specified Equity Interests or
cash), the fair market value of such Property or Investment at the time of the
event requiring such determination, as determined in good faith by management or
the Board of Directors of the Parent Borrower, as applicable, or (c) with
respect to any Property or Investment (other than Vessels, Specified Equity
Interests or cash) in excess of $35,000,000, the fair market thereof as
determined by a reputable investment bank or accounting or appraisal firm that
is, in the judgment of the disinterested members of such Board of Directors,
qualified to perform the task for which such firm has been engaged and
independent with respect to the Borrowers.
“FATCA” means the Foreign Account Tax Compliance Act as set forth in sections
1471 through 1474 of the Code, as of the Effective Date (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with) and any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code (or any amended or successor version described
above), and any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such intergovernmental
agreement.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three (3) federal funds brokers of recognized standing selected by
it.
“Fee Letters” means, collectively, (a) the letter agreement, dated as of June
15, 2017 between the Parent Borrower and the Administrative Agent and (b) the
letter agreement dated as of the Effective Date between the Borrowers and the
Initial Lenders.
“Fleet Mortgage” means a mortgage in substantially the form of Exhibit F, as the
same may be amended, modified or supplemented from time to time.
“Foreign Lender” means any Lender that is not a U.S. Person.




21
    

--------------------------------------------------------------------------------




“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.
“Foreign Subsidiary Holding Company” means (a) any Subsidiary that owns
(directly or indirectly) no material assets other than Equity Interests (or
Equity Interests and debt) of a Foreign Subsidiary and (b) any Subsidiary of a
Foreign Subsidiary Holding Company.
“Funded Debt” means all Debt of the Parent Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Parent Borrower or any such Restricted
Subsidiary, to a date more than one year from the date of its creation or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date
(including all amounts of such Funded Debt required to be paid or prepaid within
one year from the date of its creation), and, in the case of the Loan Parties,
Indebtedness in respect of the Loans.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether foreign or
domestic, federal, state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank, department, commissions, boards, officials
and officers or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra‑national bodies such as the European Union or
the European Central Bank) over the Parent Borrower, any Subsidiary, any of
their Properties, the Administrative Agent or any Lender.
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereafter in effect, including, without limitation, Environmental
Laws, and occupational, safety and health standards or controls, of any
Governmental Authority.
“Guarantors” means (i) each Restricted Subsidiary of the Parent Borrower (other
than the Co-Borrower) that is party to the Guaranty and Collateral Agreement on
the Effective Date, and (ii) each Restricted Subsidiary of the Parent Borrower
that becomes a party to the Guaranty and Collateral Agreement as a guarantor and
lien grantor pursuant to Section 8.14, in each case until such time as any such
Restricted Subsidiary of the Parent Borrower shall be released and relieved of
its obligations pursuant to the provisions of this Agreement.
“Guaranty and Collateral Agreement” means an agreement executed by each
Borrower, the Guarantors and the Collateral Agent in substantially the form of
Exhibit E unconditionally




22
    

--------------------------------------------------------------------------------




guarantying on a joint and several basis, payment of the Indebtedness, as the
same may be amended, modified or supplemented from time to time.
“Hazardous Materials” means:
(i) any “hazardous waste” as defined by RCRA;
(ii) any “hazardous substance” as defined by CERCLA;
(iii) any “toxic substance” as defined by TSCA;
(iv) any “hazardous material” as defined by HMTA;
(v) asbestos;
(vi) polychlorinated biphenyls;
(vii) any substance the presence of which on the Vessels is prohibited by any
lawful Governmental Requirement from time to time in force and effect relating
to the Vessels; and
(viii) any other substance which by any Governmental Requirement requires
special handling in its collection, storage, treatment or disposal or defines or
regulates as “hazardous,” “toxic” or words of similar import or effect.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, (b) other agreements or arrangements designed
to protect such Person against fluctuations in interest rates and (c) any
foreign currency futures contract, option or similar agreement or arrangement
designed to protect such Person against fluctuations in foreign currency rates,
in each case to the extent such obligations are incurred in the ordinary course
of business of such Person. For the avoidance of doubt, any Permitted
Convertible Indebtedness Call Transaction will not constitute Hedging
Obligations.
“High Spec Vessel” means, when referring to a new generation Vessel, a Vessel
with cargo-carrying capacity greater than 2,500 deadweight tons (i.e., 240 class
notations or higher), and dynamic-positioning systems with a DP-2 classification
or higher. For the avoidance of doubt, any MPSV is a High Spec Vessel.
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.




23
    

--------------------------------------------------------------------------------




“HOS” has the meaning specified in the recital of parties to this Agreement.
“HOSI” has the meaning specified in the recital of parties to this Agreement.
“Increase Effective Date” has the meaning assigned such term in Section 2.09(a).
“Increase Joinder” has the meaning assigned such term in Section 2.09(e).
“Increased Amounts” means all premiums, accrued interest and reasonable expenses
incurred in connection with the incurrence of any Permitted Refinancing
Indebtedness in respect of any Debt or Disqualified Stock.
“Incremental Amount” means, at any time, such amount of Incremental Term Loans
such that the aggregate principal amount of all outstanding Loans after giving
effect to such Incremental Term Loans does not exceed $600,000,000.
“Incremental Request” has the meaning assigned such term in Section 2.09(a).
“Incremental Term Commitments” has the meaning assigned such term in Section
2.09(a).
“Incremental Term Loan Maturity Date” has the meaning assigned such term in
Section 2.09(c)(iii).
“Incremental Term Loans” means, any loans made pursuant to any Incremental Term
Commitments.
“Indebtedness” means any and all amounts owing or to be owing by the Borrowers
or any of the Guarantors, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, in each case to the Administrative Agent, the Collateral
Agent or any Lender under any Loan Document.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Loan Document and (b) to the extent not otherwise described
in subsection (a) above, Other Taxes.
“Indemnitee” has the meaning assigned such term in Section 12.03(b).
“Information” has the meaning assigned such term in Section 12.11.
“Initial Lender” means (x) each Lender as of the Effective Date and (y) each
Approved Lender that becomes a Lender prior to the date that is 90 days
following the Effective Date.
“Intercreditor Agreement” means (i) any Revolver/Term Intercreditor Agreement
and (ii) any Junior Lien Intercreditor Agreement, or any of them collectively,
as the context may require.




24
    

--------------------------------------------------------------------------------




“Interest Election Request” means a request by the Borrowers to convert or
continue a Borrowing in accordance with Section 2.04.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrowers may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day; (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period; (c) no Interest
Period for a Borrowing may end after the Maturity Date; and (d) the last
Interest Period may be such shorter period as to end on the Maturity Date. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the forms of direct or indirect loans
(including guarantees by the referent Person of, and Liens on any Properties of
the referent Person securing, Debt or other obligations of other Persons),
advances or capital contributions (excluding commission, travel and similar
advances to officers and employees made in the ordinary course of business),
purchases or other acquisitions for consideration of Debt, Equity Interests or
other securities, and regardless of the form of consideration used to make any
of the foregoing (whether cash, Vessels, Equity Interests or otherwise, or any
combination thereof), together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP, and
“Investment” means any of such Investments; provided, however, that the
following shall not constitute Investments: (i) extensions of trade credit or
other advances to customers on commercially reasonable terms in accordance with
normal trade practices or otherwise in the ordinary course of business, (ii)
Hedging Obligations and (iii) endorsements of negotiable instruments and
documents in the ordinary course of business. If the Parent Borrower or any
Restricted Subsidiary of the Parent Borrower sells or otherwise disposes of any
Equity Interests of any direct or indirect Restricted Subsidiary of the




25
    

--------------------------------------------------------------------------------




Parent Borrower such that, after giving effect to any such sale or disposition,
such Person is no longer a Restricted Subsidiary of the Parent Borrower, the
Parent Borrower shall be deemed to have made an Investment on the date of any
such sale or disposition equal to the Specified Value of the Equity Interests of
such Restricted Subsidiary not sold or disposed of.
“Investment Entity Vessels” has the meaning assigned such term in the definition
of “Permitted Business Investments.”
“Joint Venture” means any Person that is not a direct or indirect Subsidiary of
the Parent Borrower in which the Parent Borrower or any of its Restricted
Subsidiaries owns an Equity Interest that constitutes a significant portion of
the Equity Interests of such Person.
“Junior Lien” means a Lien on the Collateral junior in priority to the Liens
securing the Indebtedness as provided in the Junior Lien Intercreditor
Agreement, granted by the Borrowers or any Guarantor in favor of holders of
Junior Lien Debt (or any collateral trustee or representative in connection
therewith) at any time, upon any Property of the Borrowers or any Guarantor to
secure such Junior Lien Debt.
“Junior Lien Collateral Agent” means the collateral trustee or other
representative of lenders or holders of Junior Lien Debt designated pursuant to
the terms of the Junior Lien Documents and the Junior Lien Intercreditor
Agreement, together with its successors and assigns in such capacity.
“Junior Lien Debt” means any Debt (other than intercompany Debt owing to the
Parent Borrower or its Restricted Subsidiaries) of the Borrowers or any
Guarantor permitted to be incurred hereunder that is secured by a Junior Lien on
the Collateral (and, in each case not by Liens on any assets that do not
constitute Collateral); provided that, in the case of any Debt referred to in
this definition:
(a)    such Debt does not mature and does not have any mandatory or scheduled
payments or sinking fund obligations prior to 91 days after the Maturity Date
(except as a result of a customary change of control or asset sale repurchase
offer provisions, subject to the prior making of any required payments on the
Indebtedness hereunder); and
(b)    on or before the date on which the first such Debt is incurred by the
Borrowers or any Guarantor, (1) the Junior Lien Representative and Junior Lien
Collateral Agent shall become a party to the Junior Lien Intercreditor Agreement
and (2) any other requirements set forth in the Junior Lien Intercreditor
Agreement shall have been satisfied.
“Junior Lien Documents” means, collectively, any indenture, credit agreement or
other agreement or instrument pursuant to which Junior Lien Debt is incurred and
the documents pursuant to which such Junior Liens are granted.




26
    

--------------------------------------------------------------------------------




“Junior Lien Intercreditor Agreement” means a customary intercreditor agreement
entered into by and among the Loan Parties, the Administrative Agent, the
Collateral Agent, and the representative under the Junior Lien Documents, in
form and substance reasonably acceptable to the Agents and the Initial Lenders
(it being understood and agreed that in order to be reasonably acceptable to
such parties such intercreditor agreement at minimum must have customary
“silent” second-lien provisions acceptable to the Initial Lenders), as the same
may be amended, supplemented, modified or restated in accordance with the terms
thereof.
“Junior Lien Representative” means, in the case of any Series of Junior Lien
Debt, the trustee, agent or representative of the holders of such Series of
Junior Lien Debt who maintains the transfer register for such Series of Junior
Lien Debt and is appointed as a representative of the Junior Lien Debt (for
purposes related to the administration of the security documents) pursuant to
the indenture, credit agreement or other agreement governing such Series of
Junior Lien Debt.
“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Loan or Commitment hereunder at such time.
“Lenders” means the lenders signatory hereto and any other Person that shall
have become a party hereto pursuant to an Assignment, other than any such Person
that ceases to be a party hereto pursuant to an Assignment.
“Leveraged Vessel Acquisition Transaction” means any transaction or series of
related transactions pursuant to which the Parent Borrower or any of its
Restricted Subsidiaries acquires or constructs (i) any Vessel, (ii) Equity
Interests of any Person that owns Vessels or (iii) equipment to be installed on
any Vessel, in the case of clause (iii), with a Specified Value in excess of
$10,000,000 following the Effective Date, to the extent such transaction or
transactions are financed, in whole or in part, with the proceeds of any
Permitted Acquisition Indebtedness or any purchase money or similar Debt
permitted hereunder that is intended to be secured by the Vessel, Equity
Interests or equipment so acquired.
“LIBO Rate” means,
(a)    for any interest rate calculation with respect to a Eurodollar Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/100th
of 1%). If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then the “LIBO Rate” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in dollars in minimum amounts of at least $5,000,000
would be offered by first




27
    

--------------------------------------------------------------------------------




class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period.
(b)    for any interest rate calculation with respect to an ABR Loan, the rate
of interest per annum determined on the basis of the rate a for deposits in
dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then the “LIBO Rate” for such ABR Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.
Each calculation by the Administrative Agent of the LIBO Rate shall be
conclusive and binding for all purposes, absent manifest error.
Notwithstanding the foregoing, the LIBO Rate shall never be less than 1.00%.
“Lien” means, with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such Property,
whether or not filed, recorded or otherwise perfected under applicable law
(including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (“UCC”) (or equivalent statutes) of any jurisdiction
other than a precautionary financing statement respecting a lease not intended
as a security agreement) or any assignment (or agreement to assign) any right to
income or profits from any Property by way of security.
“Limited Condition Acquisition” means any Permitted Acquisition, Permitted
Investment in a Permitted Business or acquisition of Vessels, including by way
of merger, amalgamation or consolidation, by the Parent Borrower or one or more
of its Restricted Subsidiaries the consummation of which is not conditioned upon
the availability of, or on obtaining, third party financing.
“Liquid Equity Securities” means equity securities that are publicly traded on
the New York Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market, the OTC Markets, the Oslo Stock Exchange or
any other recognized national or international




28
    

--------------------------------------------------------------------------------




exchanges or markets and as to which (a) the holder is not subject to any
restrictions on sale or transfer (including any volume restrictions under Rule
144 under the Securities Act or any other restrictions imposed by the Securities
Act to the extent such restrictions would prevent the sale of such equity
securities within 365 days following the applicable Asset Sale), (b) a
registration statement under the Securities Act covering the resale thereof is
in effect, or (c) the Parent Borrower or any of its Restricted Subsidiaries is
entitled to registration rights under the Securities Act and has exercised such
rights and such registration process is under way.
“Loan Documents” means this Agreement, the Notes, Fee Letters and the Security
Instruments.
“Loan Guarantees” means, collectively, the guarantees of the Indebtedness made
by the Guarantors pursuant to the Guaranty and Collateral Agreement.
“Loan Parties” means the Borrowers and the Guarantors, and “Loan Party” means
any one of them.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including for the avoidance of doubt, Loans made pursuant to Section
2.01 and the Incremental Term Loans.
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, Properties, condition (financial or
otherwise) or results of operations of the Parent Borrower and its Subsidiaries
taken as a whole, (b) the ability of the Borrowers and the Guarantors, taken as
a whole, to perform any of their payment or other material obligations under the
Loan Documents, (c) the validity or enforceability of any Loan Document or (d)
the ability of the Administrative Agent or any Lender to enforce any of their
respective material rights under the Loan Documents.
“Material Indebtedness” means Funded Debt (other than the Loans) or Hedging
Obligations, of any one or more of the Borrowers and the Guarantors in an
aggregate principal amount exceeding $25,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of any Hedging Obligations shall
be the Swap Termination Value.
“Maturity Date” means the sixth (6th) anniversary of the Effective Date;
provided that the Maturity Date with respect to the Loans made pursuant to any
Incremental Term Commitment shall mean the maturity date specified with respect
thereto in the Increase Joinder.
“Minimum Fixed Charge Coverage Ratio Test” has the meaning assigned such term in
Section 9.02.
“Minimum Liquidity Amount” means $25,000,000.




29
    

--------------------------------------------------------------------------------




“MPSV” means a multi-purpose support vessel.
“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA.
“Net Income” means, with respect to any Person, the net income (or loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends, excluding, however, (a) any gain (but not loss),
together with any related provision for taxes on such gain (but not loss),
realized in connection with (i) any sale, lease, conveyance or other disposition
of Property outside the ordinary course of business or (ii) the disposition of
any securities by such Person or any of its Restricted Subsidiaries or the
extinguishment of any Debt of such Person or any of its Restricted Subsidiaries
and (b) any extraordinary or nonrecurring gain (but not loss), together with any
related provision for taxes on such extraordinary or nonrecurring gain (but not
loss). Time charters, bareboat charters and Vessel management or similar
agreements shall not be included in (a)(i) above.
“Net Proceeds” means the aggregate cash proceeds received by the Parent Borrower
or any of its Restricted Subsidiaries in respect of any Asset Sale (including,
without limitation, any cash received upon the sale or other disposition of any
non-cash consideration received in any Asset Sale) (including, for the avoidance
of doubt, any insurance proceeds received in the event of an Event of Loss), net
of (without duplication) the following: (a) the direct costs relating to such
Asset Sale (including, without limitation, legal, accounting and investment
banking fees, sales commissions, recording fees, title transfer fees, title
insurance premiums, appraiser fees and costs incurred in connection with
preparing such asset for sale) and any relocation expenses incurred as a result
thereof, (b) taxes paid or estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements), (c) amounts required to be applied to the repayment of Debt
(other than under this Agreement and other than any Junior Lien Debt or any Debt
under the Revolver Facility) secured by a Permitted Lien on the Vessel
Collateral that was the subject of such Asset Sale (or otherwise to discharge
Liens on such Vessel Collateral), and (c) any reserve established in accordance
with GAAP or any amount placed in escrow, in either case for adjustment in
respect of the sale price of such Properties, until such time as such reserve is
reversed or such escrow arrangement is terminated, in which case Net Proceeds
shall include only the amount of the reserve so reversed or the amount returned
to the Parent Borrower or its Restricted Subsidiaries from such escrow
arrangement, as the case may be.
“Non-Recourse Debt” means Debt (a) as to which neither the Parent Borrower nor
any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute Debt)
or is otherwise directly or indirectly liable (as a guarantor or otherwise),
except with respect to Customary Recourse Exceptions, or (ii) constitutes the
lender, (b) no default with respect to which (including any rights the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit (upon notice, lapse of




30
    

--------------------------------------------------------------------------------




time or both) the holders of Debt of the Parent Borrower or any of its
Restricted Subsidiaries to declare a default on such Debt or cause the payment
thereof to be accelerated or payable prior to its Stated Maturity and (c) as to
which the lenders have been notified in writing that they will not have any
recourse to the stock or assets of the Parent Borrower or any of its Restricted
Subsidiaries.
“Note Purchase Agreements” means, collectively, those certain note purchase
agreements each dated as of the Effective Date between the Parent Borrower, as
purchaser, and the Note Sellers.
“Note Sellers” means the Persons identified as sellers under the Note Purchase
Agreements.
“Notes” means the promissory notes of the Borrowers described in Section 2.03(b)
and being substantially in the form of Exhibit A together with any and all
supplements, restatements, renewals, refinances, modifications, amendments,
extensions for any period, increases and/or rearrangements thereof.
“Notice of Prepayment” has the meaning assigned such term in Section 3.04(b).
“OFAC” means the United States Treasury Department’s Office of Foreign Asset
Control.
“Officer’s Certificate” means a certificate signed on behalf of the Borrowers by
a Responsible Officer of the Borrowers.
“OPA” has the meaning set forth in the definition of “Environmental Laws.”
“Organizational Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery,




31
    

--------------------------------------------------------------------------------




performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.07).
“Parent Borrower” has the meaning specified in the recital of parties to this
Agreement.
“Participant” has the meaning assigned such term in Section 12.04(c)(i).
“Participant Register” has the meaning specified in Section 12.04(e).
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Acquisition” shall have the meaning provided in clause (c) of the
definition of Permitted Investment.
“Permitted Acquisition Indebtedness” means Debt or Disqualified Stock (x) of the
Parent Borrower or any of its Restricted Subsidiaries incurred, issued or
assumed, or with respect to which any acquired property is taken subject, in
each case to finance a Permitted Acquisition of, or Permitted Investment in, a
Permitted Business or an acquisition of one or more Vessels or (y) of Persons
that are acquired by the Parent Borrower or any of its Restricted Subsidiaries
or merged into, amalgamated with or consolidated with the Parent Borrower or any
of its Restricted Subsidiaries in accordance with the terms of this Agreement
if, in each case on the date of such Permitted Acquisition, Permitted Investment
or the date such Vessel(s) or person was acquired, merged, consolidated or
amalgamated with or into the Parent Borrower or any of its Restricted
Subsidiaries, as applicable, either (1) the Parent Borrower would be permitted
to incur at least $1.00 of additional Debt pursuant to the Minimum Fixed Charge
Coverage Ratio Test or (2) the Consolidated Fixed Charge Coverage Ratio for the
Parent Borrower and its Restricted Subsidiaries immediately after such
transaction would be greater than the Consolidated Fixed Charge Coverage Ratio
for the Parent Borrower and its Restricted Subsidiaries immediately prior to
such transaction; provided that any such Debt or Disqualified Stock described in
clause (x) or (y) shall not be secured by any assets other than the assets being
acquired (and, for the avoidance of doubt, shall not be secured by any Vessel
Collateral).
“Permitted Asset Swap” shall mean the concurrent purchase and sale or in-kind
exchange of assets (or a combination thereof) used or useful in a Permitted
Business between the Parent Borrower or any of its Restricted Subsidiaries and
another Person; provided, that if the assets disposed of by the Parent Borrower
or any Restricted Subsidiary of the Parent Borrower in such transaction are
Collateral, the assets received by the Parent Borrower or Restricted Subsidiary
in such transaction shall become Collateral; provided further, that if such
transaction involves the receipt by the Parent Borrower or any of its Restricted
Subsidiaries of assets in the form of Vessels, for purposes of Section 9.08, the
value of (and the consideration attributable to) the Vessel to be




32
    

--------------------------------------------------------------------------------




acquired by the Parent Borrower or any of its Restricted Subsidiaries shall be
the Appraised Value thereof.
“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Parent Borrower’s common
stock purchased by the Parent Borrower in connection with the issuance of any
Convertible Indebtedness; provided that the purchase price for such Permitted
Bond Hedge Transaction, less the proceeds received by the Parent Borrower from
the sale of any related Permitted Warrant Transaction, does not exceed the net
proceeds received by the Parent Borrower from the sale of such Convertible
Indebtedness issued in connection with the Permitted Bond Hedge Transaction.
“Permitted Business” means the business of providing marine transportation or
marine logistics services or other businesses reasonably complementary or
reasonably related thereto (as determined in good faith by the Parent Borrower’s
Board of Directors).
“Permitted Business Investments” means Investments by the Parent Borrower or any
of its Restricted Subsidiaries in any Restricted Subsidiary of the Parent
Borrower that is not a Loan Party, in any Unrestricted Subsidiary of the Parent
Borrower or in any Joint Venture, provided that:
(i)    such Investment consists of transfers (pursuant to one or more
transactions) of (1) the Vessels set forth on Schedule 1.01(a) and any
After-Acquired Vessels to the extent acquired with the proceeds of Vessels that
do not constitute Collateral (and all Property reasonably related thereto)
(collectively, the “Investment Entity Vessels”; provided that Vessel Collateral
shall not also constitute Investment Entity Vessels), (2) any Equity Interests
in any Person that owns no Property other than Investment Entity Vessels, (3)
Equity Interests (other than Disqualified Stock) of the Parent Borrower, or (4)
any combination of the foregoing;
(ii)    if any such Unrestricted Subsidiary or Joint Venture has outstanding
Debt at the time of such Investment, either (a) all such Debt is Non-Recourse
Debt or (b) any such Debt of such Unrestricted Subsidiary or Joint Venture that
is recourse to the Parent Borrower or any of its Restricted Subsidiaries (which
shall include, without limitation, all Debt of such Unrestricted Subsidiary or
Joint Venture for which the Parent Borrower or any of its Restricted
Subsidiaries may be directly or indirectly, contingently or otherwise, obligated
to pay, whether pursuant to the terms of such Debt, by law or pursuant to any
guarantee, including, without limitation, any “claw back,” “make-well” or
“keep-well” arrangement) (x) could at the time such Investment is made, be
incurred at that time by the Parent Borrower and its Restricted Subsidiaries
under the Minimum Fixed Charge Coverage Ratio Test and (y) shall not be secured
by any of the Collateral; and
(iii)    any such Unrestricted Subsidiary or Joint Venture is principally
engaged in a Permitted Business.




33
    

--------------------------------------------------------------------------------




“Permitted Convertible Indebtedness Call Transaction” means any Permitted Bond
Hedge Transaction and any Permitted Warrant Transaction.
“Permitted Investments” means
(a) any Investment in the Parent Borrower (including, without limitation, any
acquisition of the Loans by the Borrowers in accordance with Section 12.04(g))
or in another Loan Party,
(b) any Investment in Cash Equivalents,
(c) any Investment by the Parent Borrower or any Restricted Subsidiary of the
Parent Borrower in a Person if as a result of such Investment (i) such Person
becomes a Loan Party or (ii) such Person is merged or consolidated with or into,
or transfers or conveys all or substantially all of its properties or assets to,
or is liquidated into, the Parent Borrower or another Loan Party (any such
Investment, a “Permitted Acquisition”),
(d) any Investment (other than, in the case of clause (ii), Investments in the
form of Specified Non-Cash Consideration) made as a result of the receipt of
non-cash consideration from (i) a disposition of assets that does not constitute
an Asset Sale or (ii) an Asset Sale; provided, that the aggregate Specified
Value of Liquid Equity Securities permitted under this clause (d)(ii) shall be
subject to the limitation set forth in clause (ii)(y) of Section 9.08,
(e) Permitted Business Investments,
(f) Investments in stock, obligations or securities received in settlement of
any debts owing to the Parent Borrower or any Restricted Subsidiary of the
Parent Borrower as a result of bankruptcy or insolvency proceedings or upon the
foreclosure, perfection or enforcement of any Lien in favor of the Parent
Borrower or any Restricted Subsidiary of the Parent Borrower, in each case as to
any debts owing to the Parent Borrower or any Restricted Subsidiary of the
Parent Borrower that arose in the ordinary course of business of the Parent
Borrower or any such Restricted Subsidiary,
(g) any Investment in a Person to the extent such Investment was made or entered
into in exchange for the issuance of Equity Interests (other than Disqualified
Stock) of the Parent Borrower,
(h) Investments in a Person that is not a Loan Party; provided that (A) if such
Investment is made with (x) Vessel Collateral (or Specified Equity Interests if
as a result of such Investment the Lien on the applicable Vessel Collateral
would be required to be released pursuant to the Loan Documents) or (y)(i)
Effective Date Cash or (ii) any proceeds (directly or indirectly) of any Loans,
then (1) 100% of the Equity Interests in such non-Loan Party owned by the Parent
Borrower and its Restricted Subsidiaries shall be made subject to a
first-priority perfected Lien in favor of the Collateral Agent, for the benefit
of the Secured Parties, or (2) to the extent the Parent




34
    

--------------------------------------------------------------------------------




Borrower and its Restricted Subsidiaries are prohibited from pledging their
Equity Interests in such non-Loan Party at the time of such Investment or if the
provision of such pledge is impractical (in the reasonable business judgment of
the Parent Borrower), the Equity Interests in such non-Loan Party shall be held
by a Wholly-Owned Restricted Subsidiary that is a Guarantor, (X) 100% of the
Equity Interests in which are subject to a first-priority perfected Lien in
favor of the Collateral Agent, for the benefit of the Secured Parties and (Y)
(i) which has granted a negative pledge in favor of the Secured Parties that
prohibits other Liens on the Equity Interests owned by it in such non-Loan Party
and (ii) which has agreed in favor of the Secured Parties not to incur any Debt
(including any guarantee of any Debt) other than Debt incurred pursuant to
Section 9.02(b)(i) (provided that such Debt shall be payment subordinated to the
Guarantee of the Indebtedness in form and substance acceptable to the Initial
Lenders) and Section 9.02(b)(iv) (provided, that in the case of the preceding
clause (A)(x), if substitute Vessel Collateral is provided in a Collateral
Substitution Transaction as contemplated in Section 8.14(b), then (i) the
requirements of the preceding clauses (1) and (2) shall be inapplicable and (ii)
for purposes of calculating compliance with the basket set forth in clause
(h)(B) below, the aggregate Investment in such non-Loan Party shall be reduced
by an amount equal to the Specified Value of such substitute Vessel Collateral;
provided that such reduction shall go into effect on the date that is 91 days
after the date on which such substitute Vessel Collateral has been subject to a
first priority perfected security interest in favor of the Collateral Agent in
accordance with Section 8.14(b)), and (B) the aggregate amount of all
outstanding Investments made pursuant to this clause (h) during the term of this
Agreement (including, for the avoidance of doubt, any Investment of the type
described in clause (b) of the definition of “Productive Assets”) shall not
exceed (i) $250,000,000 minus (ii) the aggregate amount of repurchases of Equity
Interests in the Parent Borrower made by the Parent Borrower or any of its
Restricted Subsidiaries after the Effective Date in reliance on Section
9.01(b)(xiii); provided, that for purposes of the foregoing limitation, the
amount of any Investment shall be the amount thereof at the time such Investment
is originally made; provided further, that the Borrowers may make additional
Investments of Vessel Collateral pursuant to this clause (h) (subject to the
other requirements set forth in this clause (h)) in an aggregate amount not to
exceed the aggregate amount of the Additional Vessel Collateral Value in effect
at the applicable time (reduced by any prior usage thereof to make Investments
of Vessel Collateral in accordance with this proviso), and
(i) any Permitted Bond Hedge Transactions which constitute Investments, and
Except as otherwise explicitly addressed in any exception to Section 9.01, for
purposes of covenant compliance, the amount of any Investment at any time shall
be (1) the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such Investment
minus (2) the amount of dividends or distributions received in connection with
such Investment and any return of capital and any payment of principal received
in respect of such Investment that in each case is received in cash or Cash
Equivalents; provided, that if such Investment is made with Collateral or
proceeds of Collateral, such cash or Cash




35
    

--------------------------------------------------------------------------------




Equivalents are received by a Loan Party in a deposit account or securities
account, as applicable, that is subject to an Account Control Agreement.
“Permitted Leveraged Vessel Acquisition Transaction” mean any Leveraged Vessel
Acquisition Transaction that meets the following conditions:
(i) no Vessel Collateral, Specified Equity Interests or proceeds of any of the
foregoing is used, directly or indirectly, to finance any portion of the
purchase price or other consideration payable by the Parent Borrower and its
Restricted Subsidiaries for the applicable Vessel; and
(ii) if any Effective Date Cash or any proceeds of any Loans are used, directly
or indirectly, to finance any portion of the purchase price or other
consideration payable by the Parent Borrower and its Restricted Subsidiaries for
the applicable Vessel, then:
(A) such Permitted Leveraged Vessel Acquisition Transaction shall be consummated
by, and the applicable Vessel shall be owned by, a Wholly-Owned Restricted
Subsidiary of the Parent Borrower that is a Guarantor and that is not the
Co-Borrower (such Wholly-Owned Restricted Subsidiary, the “Applicable
Subsidiary”); and
(B) 100% of the Equity Interests of the Applicable Subsidiary shall be subject
to a first-priority perfected Lien in favor of the Collateral Agent, for the
benefit of the Secured Parties.
“Permitted Liens” means
(a) Liens securing Debt incurred pursuant to Sections 9.02(b)(i), (ix)
(provided, that such Liens shall not be (I) on any Vessel Collateral or (II) on
any other Collateral other than on the assets acquired with such Permitted
Acquisition Indebtedness and the proceeds thereof) and (x) (but, in the case of
clause (x), only to the extent (A) such Liens are solely on accounts receivable
(and any cash, contracts and other assets incidental thereto) and the proceeds
thereof that in each case constitute Collateral and (B) the Indebtedness is
secured by a junior lien thereon),
(b) Liens existing on the Effective Date and set forth on Schedule 9.03,
(c) any interest or title of a lessor under an operating lease or precautionary
liens on Property covered by leases,
(d) Liens on Property (other than on Vessel Collateral) of the Parent Borrower
or any of its Restricted Subsidiaries to secure Debt incurred for the purpose of
(i) financing all or any part of the purchase price of such Property incurred
prior to, at the time of, or within 180 days after, completion of the
acquisition of such Property or (ii) financing all or any part of the cost of
construction, improvement or conversion of any such Property, provided that the
amount of any such financing shall not exceed the amount expended in the
acquisition of, or the construction,




36
    

--------------------------------------------------------------------------------




improvement or conversion of, such Property and such Liens shall not extend to
any other Property of the Parent Borrower or a Restricted Subsidiary thereof
(other than any accounts and contracts associated therewith, accessions thereto,
and upgrades and proceeds thereof),
(e) Liens (other than on Vessel Collateral) securing the performance of tenders,
bids, statutory obligations, surety, appeal, return-of-the-money or performance
bonds, government contracts, insurance obligations or other obligations of a
like nature incurred in the ordinary course of business,
(f) Liens securing Permitted Refinancing Indebtedness with respect to any Debt
secured by Liens referred to in clauses (b) and (d) above and in this clause (f)
that do not extend to any other Property of the Parent Borrower or a Restricted
Subsidiary thereof (other than any accounts and contracts associated therewith,
accessions thereto, and upgrades and proceeds thereof),
(g) [reserved],
(h) judgment Liens not giving rise to an Event of Default so long as any
appropriate legal proceeding that may have been duly initiated for the review of
such judgment has not been finally terminated or the period within which such
proceeding may be initiated has not expired,
(i) Liens upon specific items of inventory or other goods and proceeds of the
Parent Borrower or its Restricted Subsidiaries securing the Parent Borrower’s or
any such Restricted Subsidiary’s obligations in respect of bankers’ acceptances
issued or created for the account of any such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business,
(j) legal or equitable Liens deemed to exist by reason of negative pledge
covenants and other covenants or undertakings of a like nature,
(k)(1) Liens for Taxes not yet due or which are being contested in good faith by
appropriate action promptly initiated and diligently conducted, with such
accruals as shall be required by GAAP having been made therefor, (2) “preferred
maritime liens” as defined in 46 U.S. Code §31301 arising by law in the ordinary
course of business for sums either not yet due or being contested in good faith
by appropriate action promptly initiated and diligently conducted, with such
accruals as shall be required by GAAP having been made therefor, and (3)
shipyard Liens and other Liens arising by operation of law in the ordinary
course of business in constructing, operating, maintaining and repairing the
Vessels, for sums either not yet due or being contested in good faith by
appropriate action promptly initiated and diligently conducted, with such
accruals as shall be required by GAAP having been made therefor, provided that
in each of case (1), (2) and (3), such contest will, more likely than not, not
result in (i) the sale, forfeiture, confiscation, distraint, seizure, or loss of
any Vessel Collateral or any interest therein in the course of any such
proceedings, or as




37
    

--------------------------------------------------------------------------------




a result of any such Lien or (ii) any materially adverse effect on the interests
of any mortgagee under the Fleet Mortgage or other such mortgage or security,
and
(l) Liens created pursuant to the Loan Documents securing the Indebtedness.
“Permitted Refinancing Indebtedness” means any Debt of the Parent Borrower or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, refinance, renew, replace, defease or refund other
Debt of the Parent Borrower or any of its Restricted Subsidiaries; provided,
however, that (a) the principal amount of such Permitted Refinancing
Indebtedness does not exceed the principal amount of, plus premium, if any, and
accrued interest on, the Debt so extended, refinanced, renewed, replaced,
defeased or refunded (plus the amount of reasonable expenses incurred in
connection therewith), (b) such Permitted Refinancing Indebtedness has a final
maturity date no earlier than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Debt being extended, refinanced, renewed, replaced, defeased or
refunded, (c) if the Debt being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Loans or the
Loan Guarantees, as the case may be, such Permitted Refinancing Indebtedness is
subordinated in right of payment to the Loans or the Loan Guarantees on terms at
least as favorable, taken as a whole, to the Lenders as those contained in the
documentation governing the Debt being extended, refinanced, renewed, replaced,
defeased or refunded, (d) a representative acting on behalf of the holders of
any Junior Lien Debt shall have become party to or otherwise subject to the
provisions of the Junior Lien Intercreditor Agreement and (e) such Debt is
incurred either by the Parent Borrower or any of its Restricted Subsidiaries
that is the obligor on the Debt being extended, refinanced, renewed, replaced,
defeased or refunded; provided, however, that a Restricted Subsidiary of the
Parent Borrower may guarantee Permitted Refinancing Indebtedness incurred by the
Borrowers, but only to the extent such Restricted Subsidiary was an obligor or
guarantor of the Debt being extended, refinanced, renewed, replaced, defeased or
refunded; provided, further, however, that if such Permitted Refinancing
Indebtedness is subordinated to the Loans, such guarantee shall be subordinated
to such Restricted Subsidiary’s Loan Guarantee to at least the same extent.
“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on the Parent
Borrower’s common stock sold by the Parent Borrower substantially concurrently
with any purchase by the Parent Borrower of a related Permitted Bond Hedge
Transaction.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“PIK Interest” means the interest that accrues and is added to the outstanding
principal balance of the Loans in accordance with Section 3.02(f), which shall
thereafter be deemed principal




38
    

--------------------------------------------------------------------------------




bearing interest in accordance with Section 3.02(a) or (b), as applicable, in
each case subject to Section 3.02(c).
“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), which (a) is currently or hereafter
sponsored, maintained or contributed to by the Parent Borrower, a Subsidiary or
an ERISA Affiliate or (b) was at any time during the six calendar years
preceding the date hereof, sponsored, maintained or contributed to by the Parent
Borrower or a Subsidiary or an ERISA Affiliate.
“Platform” has the meaning assigned such term in Section 12.14(b).
“Prime Rate” means the rate of interest per annum publicly quoted from time to
time by The Wall Street Journal as the “prime rate” (or, if The Wall Street
Journal ceases quoting a prime rate, the highest per annum rate of interest
published by the Federal Reserve Board in Federal Reserve statistical release
H.15 (519) entitled “Selected Interest Rates” as the bank prime loan rate or its
equivalent). Any change in such prime rate shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Pro Forma Basis,” “Pro Forma Compliance,” and “Pro Forma Effect” shall mean,
with respect to compliance with any test, financial ratio, or covenant
hereunder, including, without limitation, Consolidated EBITDA, Consolidated
Fixed Charge Coverage Ratio, Consolidated Interest Expense, Consolidated Net
Income, Consolidated Net Tangible Assets, and Senior Secured Leverage Ratio that
all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
Test Period of measurement in such test, financial ratio or covenant, without
duplication: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(1) in the case of a sale, transfer, or other disposition of all or
substantially all of the Equity Interests in any Subsidiary of Parent Borrower
or any division, product line, or facility used for operations of Parent
Borrower or any of its Subsidiaries made during the Test Period or subsequent to
such Test Period and on or prior to the Calculation Date, shall be excluded, and
(2) in the case of an acquisition of one or more Vessels or a Permitted
Investment made during the Test Period or subsequent to such Test Period and on
or prior to the Calculation Date, shall be included, (b) any incurrence,
assumption, guarantee or Redemption of Debt by the Parent Borrower or any of its
Restricted Subsidiaries in connection therewith (it being agreed that if such
Debt has a floating or formula rate, such Indebtedness shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate that is or would be in effect with respect to
such Indebtedness as at the relevant date of determination) subsequent to the
commencement of the Test Period for which such test, financial ratio or covenant
hereunder is being calculated but prior to the date on which the event occurred
for which the calculation of such test, financial ratio or covenant hereunder is
made (the “Calculation Date”); (c) any delivery to, or acquisition by, the




39
    

--------------------------------------------------------------------------------




Parent Borrower or any of its Restricted Subsidiaries or Joint Ventures of any
newly constructed Vessel (or Vessels), whether constructed by the Parent
Borrower or any of its Restricted Subsidiaries or Joint Ventures or otherwise or
any reactivated Vessel that has been a Stacked Vessel for more than twelve (12)
months (including, but not limited to, offshore supply vessels, offshore service
vessels, multi-purpose support vessels, other construction vessels, crewboats,
fast supply vessels, anchor handling and towing supply vessels, tankers, tugs
and tank barges) usable in the normal course of business of the Parent Borrower
or any of its Restricted Subsidiaries or Joint Ventures, that is (or are)
subject to a Qualified Services Contract, (d) solely to the extent relating to
or arising from a Permitted Acquisition or an acquisition of Vessels (or Equity
Interests of a Person engaged in a Permitted Business), the amount of reasonably
identifiable and factually supportable operating expense reductions and other
expense synergies, including elimination of duplicative general and
administrative expenses and the economic impact of the stacking of any acquired
vessels, that are projected by the Borrowers in good faith to result from
actions either taken or reasonably expected to be taken within 12 months of the
determination to take such action, net of the amount of actual benefits realized
prior to or during such period from such actions and (e) any other transaction
that may be given pro forma effect in accordance with Article 11 of Regulation
S-X under the Securities Act as in effect from time to time; provided, further,
however, that (i) the Consolidated EBITDA attributable to discontinued
operations and operations or businesses disposed of prior to the Calculation
Date, shall be excluded and (ii) the Consolidated Interest Expense attributable
to discontinued operations, as determined in accordance with GAAP, and
operations or businesses disposed of prior to the Calculation Date, shall be
excluded, but only to the extent that the obligations giving rise to such
Consolidated Interest Expense will not be obligations of the referent Person or
any of its Restricted Subsidiaries following the Calculation Date. For purposes
of clause (c) of this definition, the amount of Consolidated EBITDA attributable
to such Vessel (or Vessels) shall be calculated in good faith by a Responsible
Officer of the Borrowers and shall include in the calculation of the
Consolidated Fixed Charge Coverage Ratio and the Senior Secured Leverage Ratio
the revenues to be earned pursuant to the Qualified Services Contract relating
to such Vessel (or Vessels), taking into account, where applicable, only
contractual minimum amounts, and the estimated expenses related thereto. Such
estimated expenses shall be based on the expenses previously incurred by any
reactivated Stacked Vessel or, in the case of a new Vessel (or Vessels),
expenses of the most nearly comparable Vessel in such Person’s fleet or, if no
such comparable Vessel exists, then on the industry average for expenses of
comparable Vessels; provided, however, in determining the estimated expenses
attributable to such new Vessel (or Vessels), the calculation shall give effect
to the interest expense attributable to the incurrence, assumption or guarantee
of any Debt relating to the construction, delivery, acquisition or reactivation
of such Vessel (or Vessels) in accordance with clause (a) of this definition.
Notwithstanding the foregoing, in any calculation of Consolidated Fixed Charge
Coverage Ratio or Senior Secured Leverage Ratio based on the foregoing clause
(c), the pro forma inclusion of Consolidated EBITDA attributable to such
Qualified Services Contract for the Test Period shall be reduced by the actual
Consolidated EBITDA from such Vessel (or Vessels)




40
    

--------------------------------------------------------------------------------




previously earned and accounted for in the actual results for the Test Period.
Further, where such Qualified Services Contract is held by a Joint Venture, the
pro forma inclusion of Consolidated EBITDA attributable to such Qualified
Services Contract shall be reduced by a percentage equal to the percentage of
such Joint Venture’s Equity Interests that is not owned by the Parent Borrower
or any of its Restricted Subsidiaries as further adjusted in the manner provided
in the immediately preceding sentence and such Consolidated EBITDA shall be
further reduced to the extent that there is any contractual or legal prohibition
on its distributions to the Parent Borrower or any of its Restricted
Subsidiaries.
“Productive Assets” means (a) Vessels or equipment installed on Vessel
Collateral or Equity Interests of any Person that owns Vessels that is acquired
in a Permitted Acquisition; provided that, in each case such Vessels (including
any Vessels owned by a Person the Equity Interests of which are acquired in a
Permitted Acquisition), equipment and/or Equity Interests shall be made subject
to a Lien securing the Indebtedness with the priority and perfection required
under Section 8.14 of this Agreement or the applicable Security Instruments (it
being understood that such priority shall be first priority, except with respect
to Permitted Liens under clauses (a) (other than by reference to Section
9.02(b)(i)), (d) and (k) of the definition thereof) or (b) interests in any
Joint Venture or Unrestricted Subsidiary engaged in a Permitted Business so long
as, in the case of this clause (b), the Investment in such interests is
permitted under clause (h) of the definition of “Permitted Investments” and the
other applicable conditions set forth in such clause (h) are satisfied.
“Projections” has the meaning assigned such term in Section 7.12.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
“Public Lender” has the meaning assigned such term in Section 12.14(c).
“Qualified Services Contract” means, with respect to any newly constructed,
substantially converted or substantially reconstructed offshore supply vessel or
offshore service vessel (including, without limitation, any crew boat, fast
supply vessel, multi‑purpose support vessel (MPSV), other construction vessel
and anchor-handling towing supply (AHTS) vessel, tug, double‑hulled tank barge
and double-hulled tanker or other complementary offshore marine vessel)
delivered to the Parent Borrower or any of its Restricted Subsidiaries or Joint
Ventures, or any such newly constructed, substantially converted or
substantially reconstructed vessel constructed, converted or reconstructed for a
third party and then acquired by the Parent Borrower or any of its Restricted
Subsidiaries or Joint Ventures within 365 days of such vessel’s original
delivery date, or any reactivated Vessel (whether previously owned or recently
acquired, constructed or converted) that has been a Stacked Vessel for a period
of more than twelve (12) months, a contract that a Responsible




41
    

--------------------------------------------------------------------------------




Officer of the Borrowers acting in good faith, designates as a “Qualified
Services Contract”, which contract:
(a)    provides for services to be performed by the Parent Borrower or one of
its Restricted Subsidiaries or Joint Ventures involving the use of such vessel
or a charter (bareboat or otherwise) of such vessel by the Parent Borrower or
one of its Subsidiaries, in either case for a minimum period of at least 30
days; and
(b)    provides for a fixed or minimum day rate or fixed or minimum volume or
freight rates (including, if applicable, lay time and demurrage) for such
vessel.
“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.
“Redemption” means with respect to any Debt, the refinancing, repurchase,
redemption, prepayment, repayment, or defeasance or any other acquisition or
retirement for value (or the segregation of funds with respect to any of the
foregoing) of such Debt. “Redeem” has the correlative meaning thereto.
“Register” has the meaning assigned such term in Section 12.04(b).
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
“Rejection Notice” has the meaning assigned such term in Section 3.04(c)(i).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
(including attorneys, accountants and experts) of such Person and such Person’s
Affiliates.
“Replacement Indenture” means any indenture or loan agreement that may be
entered into as a restatement, renewal, refinance or rearrangement of any of the
Unsecured Indentures.
“Required Lenders” means, at any time while no Loans are outstanding, Lenders
having more than fifty percent (50%) of the total Commitments; and at any time
while any Loans are outstanding, Lenders holding more than fifty percent (50%)
of the sum of (i) outstanding aggregate principal amount of the Loans (without
regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)) and (ii) the total outstanding Commitments. The Commitment and
Loans of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.
“Resolution Authority” means any public administrative authority or any person
entrusted with public administration authority having the authority to exercise
any Write‑down and Conversion Powers.




42
    

--------------------------------------------------------------------------------




“Responsible Officer” means, as to any Person, the chief executive officer, the
president, the chief financial officer, the principal accounting officer, the
treasurer, the corporate finance director or the controller of such Person.
Unless otherwise specified, all references to a Responsible Officer herein shall
mean a Responsible Officer of the Borrowers.
“Restricted Investment” means an Investment other than a Permitted Investment.
“Restricted Payment” has the meaning set forth in Section 9.01.
“Restricted Payments Basket” has the meaning set forth in Section 9.01.
“Restricted Subsidiary” of a Person means any Subsidiary of such Person that is
not an Unrestricted Subsidiary.
“Revolver Facility” means any customary revolving credit facility made available
to the Parent Borrower and/or one or more of the Loan Parties on terms and
conditions reasonably satisfactory to the Required Lenders, the availability
under which is governed by a borrowing base that is based solely on accounts
receivable and other assets incidental thereto.
“Revolver/Term Intercreditor Agreement” means a customary intercreditor
agreement entered into by and among the Loan Parties, the Administrative Agent,
the Collateral Agent, the Junior Lien Representative (if any) and a
representative under the Revolver Facility, in form and substance reasonably
acceptable to the Administrative Agent, the Collateral Agent and the Required
Lenders (it being understood and agreed that in order to be acceptable to such
parties the Secured Parties shall receive a second priority lien on the
collateral under the Revolver Facility), as the same may be amended,
supplemented, modified or restated in accordance with the terms thereof.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions‑related list of designated Persons maintained by OFAC or the U.S.
Department of State, or by the United Nations Security Council, Her Majesty’s
Treasury of the United Kingdom, the European Union or any EU member state, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by, or owned 50 percent or more, directly or indirectly, by,
any such Person or Persons.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.




43
    

--------------------------------------------------------------------------------




“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
“Secured Parties” means, collectively, the Agents, the Lenders and each
sub-agent pursuant to Section 11.05 appointed by any Agent with respect to
matters relating to the Loan Documents.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Instruments” means the Guaranty and Collateral Agreement, each Fleet
Mortgage, the Revolver/Term Intercreditor Agreement, each Junior Lien
Intercreditor Agreement and any and all other agreements now or hereafter
executed and delivered by the Borrowers or any other Person as security for the
payment or performance of the Indebtedness, as such agreements securing the
Indebtedness may be amended, modified, supplemented or restated from time to
time.
“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Indebtedness as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period. For the avoidance of doubt, Senior
Secured Leverage Ratio shall be determined for the relevant Test Period on a Pro
Forma Basis.
“Series of Junior Lien Debt” means, severally, each issue or series of Junior
Lien Debt for which a single transfer register is maintained.
“Specified Equity Interests” has the meaning assigned such term in the
definition of “Asset Sale”.
“Specified Foreign Subsidiary” has the meaning assigned such term in Section
8.14(a)(ii).
“Specified Non-Cash Consideration” has the meaning assigned such term in Section
9.08.
“Specified Qualified Appraisers” means (i) Dufour Laskay & Strouse, Inc., (ii)
Fearnley Offshore, (iii) RS Platou, (iv) ODS-Petrodata, (v) Clarksons, (vi)
Marcon International and (vii) each other Person that is an independent
shipbroker and that is reasonably satisfactory to the Required Lenders.
“Specified Representations” shall mean the representations and warranties set
forth in Sections 7.01(a), 7.02 (as related to the borrowing under, guaranteeing
under, granting of security interests in the Collateral to, and performance of,
the Loan Documents), 7.03(b)(ii) (as related to the borrowing under,
guaranteeing under, granting of security interests in the Collateral to, and
performance of, the Loan Documents), 7.08, 7.16 (other than clauses (c) and (d)
thereof), 7.18, and 7.19.
“Specified Transaction” shall mean, with respect to any period, any Investment
(including a Permitted Acquisition), any asset acquisition or sale, incurrence
or Redemption of Debt, Restricted




44
    

--------------------------------------------------------------------------------




Payment, Subsidiary designation, or other event or action that in each case by
the terms of this Agreement requires Pro Forma Compliance with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis.
“Specified Value” means, subject in all cases to Section 1.06:
(a) with respect to any Existing Vessel, the Vessel Book Value thereof;
provided, that (A) subject to the following clause (B), if the Vessel Book Value
of any Existing Vessel is greater than $25,000,000, the Specified Value of such
Existing Vessel shall instead be the Appraised Value thereof and (B) if the sum
of (i) the aggregate Vessel Book Value of all Existing Vessels subject to Asset
Sales (other than Events of Loss) pursuant to Section 9.08 following the
Effective Date plus (ii) the aggregate Vessel Book Value of all After-Acquired
Vessels  subject to Asset Sales (other than Events of Loss) pursuant to Section
9.08 following the Effective Date exceeds $100,000,000 during any consecutive
36-month period, the Specified Value with respect to any Existing Vessel subject
to any Asset Sale that occurs at any time on or following the date on which such
$100,000,000 threshold is exceeded and during such 36-month period shall instead
be the Appraised Value thereof; provided, further, however that, in the cases of
the preceding clauses (A) and (B), if the Parent Borrower or other applicable
Loan Party receives consideration for such Asset Sale in an amount equal to at
least 80% of the Vessel Book Value of such Existing Vessel, then no Appraisal
Report shall be required (and in such case the Specified Value of such Existing
Vessel shall be deemed to be (i) for purposes of Section 9.08, the consideration
received in connection therewith or (ii) for all other purposes, the Vessel Book
Value thereof);
(b) with respect to any After-Acquired Vessel, the Vessel Book Value thereof;
provided, that (A) subject to the following clause (B) if the Vessel Book Value
of any After-Acquired Vessel (other than any Vessel set forth on Schedule 8.17)
is greater than $25,000,000, the Specified Value of such After-Acquired Vessel
shall instead be the Appraised Value thereof and (B) if the sum of (i) the
aggregate Vessel Book Value of all After-Acquired Vessels subject to Asset Sales
(other than Events of Loss) pursuant to Section 9.08 following the Effective
Date plus (ii) the aggregate Vessel Book Value of all Existing Vessels subject
to Asset Sales (other than Events of Loss) pursuant to Section 9.08 following
the Effective Date exceeds $100,000,000 during any consecutive 36-month period,
the Specified Value with respect to any After-Acquired Vessel subject to any
Asset Sale that occurs at any time on or following the date on which such
$100,000,000 threshold is exceeded and during such 36-month period shall instead
be the Appraised Value thereof; provided, further, however that, in the cases of
the preceding clauses (A) and (B), if the Parent Borrower or other applicable
Loan Party receives consideration for such Asset Sale in an amount equal to at
least 80% of the Vessel Book Value of such After-Acquired Vessel, then no
Appraisal Report shall be required (and in such case the Specified Value of such
After-Acquired Vessel shall be deemed to be (i) for purposes of Section 9.08,
the consideration received in connection therewith or (ii) for all other
purposes, the Vessel Book Value thereof);




45
    

--------------------------------------------------------------------------------




(c) with respect to cash, the aggregate amount thereof;
(d) with respect to any Liquid Equity Securities, the market value thereof as
determined by the average of the high and low trading prices on the applicable
trading exchange on the relevant date of determination;
(e) except as provided in clause (f) below, with respect to any other Property
or Investment, the fair market value of such Property or Investment at the time
of the event requiring such determination, as determined in good faith by
management or the Board of Directors of the Parent Borrower; and
(f) with respect to any Property or Investment, other than as covered in (a)
through (e) above, in excess of $35,000,000, the fair market thereof as
determined by a reputable investment bank or accounting or appraisal firm that
is, in the judgment of the disinterested members of the Board of Directors of
the Parent Borrower, qualified to perform the task for which such firm has been
engaged and independent with respect to the Borrowers;
provided, that in the case of Specified Equity Interests, the Specified Value
thereof shall be determined in accordance with clause (a) or (b) above, as
applicable, mutatis mutandis.
    
Notwithstanding anything to the contrary, when calculating the Specified Value
of any Vessel at any time, the aggregate principal amount of any Debt secured by
a Lien on such Vessel at such time (other than (i) the Indebtedness and (ii) any
Junior Lien Debt or any Permitted Refinancing Indebtedness in respect thereof
that is secured by a Junior Lien on such Vessel) shall be deducted, to the
extent such Debt has not already been deducted in the applicable calculation
(including, without limitation, in the determination of the Appraised Value
thereof).


“Stacked Vessel” means a Vessel that has been removed from service in the
exercise of the Parent Borrower’s reasonable judgment consistent with reasonable
business practices in light of the facts known at the time the decision was made
(including, without limitation, operating costs and available marketing
opportunities) or in the case of any After-Acquired Vessel (whether by acquiring
the Vessel or the entity that owns such Vessel) that was stacked at the time of
its acquisition or thereafter.
“Stated Maturity” means, with respect to any mandatory sinking fund or other
installment of interest or principal on any series of Debt, the date on which
such payment of interest or principal was scheduled to be paid in the original
documentation governing such Debt, and shall not include any contingent
obligations to repay, Redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof, but shall include any
rights of the holders to require the obligor to repurchase such Debt at any
particular date.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the




46
    

--------------------------------------------------------------------------------




maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subsidiary” means any Person of which at least a majority of the outstanding
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, manager or other governing body of such
Person (irrespective of whether or not at the time Equity Interests of any other
class or classes of such Person shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by the Parent Borrower or one or more of its Subsidiaries. Unless
otherwise indicated herein, each reference to the term “Subsidiary” shall mean a
direct or indirect Subsidiary of the Parent Borrower.
“Successor Company” has the meaning assigned such term in Section 9.04(a).
“Swap Termination Value” means, in respect of any Hedging Obligation, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedging Obligations, (a) for any date on or after the date such
Hedging Obligations have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Obligations, as determined by the
counterparties to such Hedging Obligations.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Parent Borrower most recently ended on or
prior to such date of determination and for which financial statements are
internally available at the time of such determination.
“Transaction Expenses” shall mean any fees, costs, or expenses incurred or paid
by the Borrowers in connection with the Transactions, this Agreement, and the
other Loan Documents, and the transactions contemplated hereby and thereby.
“Transactions” means, with respect to (a) the Borrowers, the execution, delivery
and performance by the Borrowers of this Agreement, and each other Loan Document
to which it is a




47
    

--------------------------------------------------------------------------------




party, the borrowing of Loans, the use of the proceeds thereof, and the granting
of Liens by the Borrowers on Collateral pursuant to the Security Instruments and
(b) each Guarantor, the execution, delivery and performance by such Guarantor of
each Loan Document to which it is a party, the guaranteeing of the Indebtedness
and the other obligations under the Guaranty and Collateral Agreement by such
Guarantor, and the granting of Liens by such Guarantor on Collateral pursuant to
the Security Instruments (for the avoidance of doubt, excluding Excluded Assets
(as defined in the Guaranty and Collateral Agreement)).
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
“UCC” has the meaning set forth in the definition of “Lien”.
“Unrestricted Subsidiary” means any Subsidiary of the Parent Borrower that is
designated by the Board of Directors of the Parent Borrower as an Unrestricted
Subsidiary pursuant to Section 8.16 and any Subsidiary of an Unrestricted
Subsidiary.
“Unsecured Indentures” means the 2019 Convertible Senior Notes Indenture, the
2020 Senior Notes Indenture and the 2021 Senior Notes Indenture.
“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107‑56 (signed into law October 26, 2001 and as
modified, amended, supplemented or restated from time to time)).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(g)(ii)(B)(3).
“Vessel Book Value” means, with respect to any applicable Vessel, (i) if such
Vessel is an Existing Vessel, the net book value thereof as included in the
balance sheet of the Parent Borrower as of March 31, 2017 in accordance with
GAAP and (ii) if such Vessel is an After-Acquired Vessel, the gross book value
thereof that would be included in the balance sheet of the Parent Borrower as of
the date such After-Acquired Vessel is acquired (or, in the case of any Vessel
that is being constructed, as of the date such construction is completed and
such Vessel is delivered) in accordance with GAAP.
“Vessel Collateral” means, collectively, any Vessels subject to Liens in favor
of the Collateral Agent, for the benefit of the Secured Parties, securing
obligations of the Loan Parties under the




48
    

--------------------------------------------------------------------------------




Loan Documents and guaranties thereof; provided that the Vessels under
construction set forth on Schedule 8.17, Item 3 shall be deemed to constitute
Vessel Collateral notwithstanding that as of the Effective Date they are not
subject to such a Lien securing the Indebtedness in favor of the Collateral
Agent, for the benefit of the Lenders.
“Vessels” means marine vessels, and “Vessel” shall mean any of such Vessels.
“Voting Stock” of any Person as of any date means the Equity Interest of such
Person that is at the time entitled to vote in the election of the board of
directors, managers or trustees of such Person.
“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years obtained by dividing (a) the sum of the products obtained by
multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment, by (b) the then outstanding principal amount of such Debt.
“Wells Fargo” means Wells Fargo Bank, National Association.
“Wholly-Owned Restricted Subsidiary” means (a) any Restricted Subsidiary of
which all of the outstanding Equity Interests (other than any directors’
qualifying shares and Equity Interests held by other statutorily required
minority shareholders) shall at the time be owned directly or indirectly by such
Person or (b) any Restricted Subsidiary that is organized in a foreign
jurisdiction and is required by the applicable laws and regulations of such
foreign jurisdiction or its governmental agencies, authorities or state-owned
businesses to be partially owned by the government of such foreign jurisdiction
or individual or corporate citizens of such foreign jurisdiction in order for
such Restricted Subsidiary to transact business in such foreign jurisdiction,
provided that such Person, directly or indirectly, owns the remaining Equity
Interests in such Restricted Subsidiary and, by contract or otherwise, controls
the management and business of such Restricted Subsidiary to substantially the
same extent as if such Restricted Subsidiary were a Wholly-Owned Restricted
Subsidiary.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
“Withholding Agent” means the Parent Borrower and the Administrative Agent.
“Write‑Down and Conversion Powers” means (a) in relation to any Bail‑In
Legislation described in the EU Bail‑In Legislation Schedule from time to time,
the powers described as such in relation to that Bail‑In Legislation in the EU
Bail‑In Legislation Schedule; and (b) in relation to any other applicable
Bail‑In Legislation, (i) any powers under that Bail‑In Legislation to cancel,
transfer or dilute shares issued by a person that is a bank or investment firm
or other




49
    

--------------------------------------------------------------------------------




financial institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail‑In
Legislation that are related to or ancillary to any of those powers; and (ii)
any similar or analogous powers under that Bail-In Legislation.

Section 1.03    Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).



Section 1.04    Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time supplemented, restated, renewed, refinanced,
modified, amended, extended for any period, increased and/or otherwise
rearranged (subject to any restrictions on such supplements, restatements,
renewals, refinances, modifications, amendments, extensions, increases and/or
rearrangements as set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time,
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to the restrictions contained in the
Loan Documents),
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof,
(e) with respect to the determination of any time period, the word “from” means
“from and including” and the word “to” means “to and including” and
(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement.




50
    

--------------------------------------------------------------------------------




No provision of this Agreement or any other Loan Document shall be interpreted
or construed against any Person solely because such Person or its legal
representative drafted such provision.



Section 1.05    Accounting Terms and Determinations; GAAP.
(a)    Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, as in effect from
time to time; provided that, if the Parent Borrower notifies the Administrative
Agent in writing that the Parent Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Parent Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn, such provision amended in
accordance herewith.
(b)    When calculating the availability under any basket or ratio hereunder, in
each case in connection with a Limited Condition Acquisition, the date of
determination of such basket or ratio and of any Default or Event of Default
shall, at the option of the Parent Borrower (which election shall be made, if at
all, on the date the definitive agreements for such Limited Condition
Acquisition are entered into), be the date the definitive agreements for such
Limited Condition Acquisition are entered into and such baskets or ratios shall
be calculated with such pro forma adjustments as are consistent with the pro
forma adjustment provisions set forth in the definition of Pro Forma Basis after
giving effect to such Limited Condition Acquisition and the other transactions
to be entered into in connection therewith (including any incurrence of Debt and
the use of proceeds thereof) as if they occurred at the beginning of the
applicable period for purposes of determining the ability to consummate any such
Limited Condition Acquisition, and, for the avoidance of doubt, (x) if any of
such baskets or ratios are exceeded as a result of fluctuations in such basket
or ratio (including due to fluctuations in Consolidated EBITDA or Consolidated
Net Tangible Assets of the Parent Borrower or the target company for the
applicable measurement period) subsequent to such date of determination and at
or prior to the consummation of the relevant Limited Condition Acquisition, such
baskets or ratios will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the Limited Condition
Acquisition is permitted hereunder and (y) such baskets or ratios shall not be
tested at the time of consummation of such Limited Condition Acquisition or
related transactions; provided that if the Parent Borrower elects to have such
determinations occur at the time of entry into such




51
    

--------------------------------------------------------------------------------




definitive agreement, any such transactions (including any incurrence of Debt
and the use of proceeds thereof) shall be deemed to have occurred on the date
the definitive agreements are entered and to be outstanding thereafter for
purposes of calculating any baskets or ratios hereunder after the date of such
agreement and before the consummation of such Limited Condition Acquisition
unless and until such Limited Condition Acquisition has been abandoned, as
determined by the Parent Borrower, prior to the consummation thereof; provided,
further that the foregoing shall be inapplicable to any determination under
clause (h) of the definition of Permitted Investments.



Section 1.06    Valuation of Certain Investments and Restricted Payments.
329    Notwithstanding anything in this Agreement to the contrary, for purposes
of determining the amount of an Investment made or acquired following the
Effective Date or any Restricted Payment made following the Effective Date, (a)
the amount of any Investment so made or acquired or Restricted Payment made
using the direct or indirect proceeds from the sale, transfer or other
disposition of Vessel Collateral or Specified Equity Interests or using Vessel
Collateral or Specified Equity Interests shall be deemed to equal (1) the Vessel
Book Value of such Vessels so sold, transferred or otherwise disposed (whether
directly or through the sale, transfer or other disposition of such Specified
Equity Interests) that generated such proceeds or that were so sold, transferred
or otherwise disposed (whether directly or through the sale, transfer or other
disposition of such Specified Equity Interests), without adjustment for
subsequent increases or decreases in the value of such Investment minus (2) the
amount of dividends or distributions received in connection with such Investment
and any return of capital and any payment of principal received in respect of
such Investment that in each case is received in cash or Cash Equivalents;
provided, that if such Investment is made with Collateral or proceeds of
Collateral, such cash or Cash Equivalents are received by a Loan Party in a
deposit account or securities account, as applicable, that is subject to an
Account Control Agreement by a Loan Party in a deposit account or securities
account, as applicable, that is subject to an Account Control Agreement and (b)
for purposes of any determination described in the preceding clause (a),
proceeds shall be deemed applied to Investments or Restricted Payments first
with the earliest proceeds received from any disposition of Vessel Collateral
(or Specified Equity Interests in respect thereof), with the effect being that
the first proceeds applied shall be deemed attributable to (and shall be based
on the Vessel Book Value of) the Vessel (or Specified Equity Interests in
respect thereof) first disposed, before being deemed attributable to any
subsequently disposed Vessel (or Specified Equity Interests in respect thereof).






52
    

--------------------------------------------------------------------------------





Article II
The Commitments



Section 2.01    Commitments. Subject to the terms and conditions set forth
herein and, with respect to the Exchanged Loans, the Note Purchase Agreements,
each Lender agrees to make Loans to the Borrowers (on a joint and several basis)
on the Effective Date as provided in Section 2.02 below and no more than five
(5) additional times during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Credit Exposure exceeding such
Lender’s Commitment or (b) the total Credit Exposures exceeding the total
Commitments. Any amounts paid or prepaid in respect of the Loans may not be
reborrowed. The aggregate amount of the Commitments on the Effective Date is
$300,000,000. Notwithstanding anything to the contrary contained herein (and
without affecting any other provisions hereof), the funded portion of each Loan
to be made on the Effective Date (i.e., the amount advanced to either Borrower
on the Effective Date) (other than the Exchanged Loans (as defined below)) shall
be equal to 98.00% of the principal amount of such Loan (it being agreed that
the full principal amount of each such Loan shall be the “initial” principal
amount of such Loan and deemed outstanding on the Effective Date and the
Borrowers shall be obligated, jointly and severally, to repay 100% of the
principal amount of each such Loan as provided hereunder).
Notwithstanding the foregoing, the Borrowers shall request Borrowings of Loans
(other than Exchanged Loans) in cumulative aggregate amounts, no later than each
of the dates set forth below (and, with respect to any Borrowing after the
Effective Date, no earlier than the date that the Borrowers have complied with
items (1), (2), (4) and (5) set forth in Schedule 8.17), at least equal to the
minimum amounts set forth opposite such date:
Date
Amount
On the Effective Date
$1,000,000
No later than December 31, 2017
$68,000,000
No later than December 31, 2018
$136,000,000
No later than September 1, 2019
$204,678,000




Section 2.02    Effective Date Mechanics. The Borrowers agree that each Lender’s
obligation to make a Loan to the Borrowers as provided hereunder on the
Effective Date, except as specifically provided in Section 2.01, shall be
satisfied in part by the deemed delivery by such Lender of 100% of the proceeds
of such Lender’s Loans to the Note Sellers as specified in the applicable
Borrowing Request in satisfaction of payment of the purchase price owed to such
Note




53
    

--------------------------------------------------------------------------------




Sellers under the Note Purchase Agreements (such Loans, the “Exchanged Loans”).
The Borrowers hereby direct each Lender to so deliver the proceeds of the
Exchanged Loans.



Section 2.03    Borrowings; Several Obligations. Each Loan made shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments are several and no Lender
shall be responsible for any other Lender’s failure to make Loans as required.
(a)    Types of Loans. Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrowers may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement and such domestic or foreign branch or Affiliate will be subject
to the requirements under Section 5.03(g).
(b)    Notes. Any Lender may request that the Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender or its registered
assigns, substantially in the form of Exhibit A (with a copy to the
Administrative Agent) dated (i) the Effective Date or (ii) the effective date of
an Assignment pursuant to Section 12.04(b), in a principal amount equal to its
Commitment as originally in effect and otherwise duly completed and such
substitute Notes as required by Section 12.04(b); provided that promissory notes
requested in amounts less than $1,000,000 shall require the consent of the
Parent Borrower, such consent not to be unreasonably withheld or delayed. The
date, amount, Type, interest rate and Interest Period of each Loan made by each
Lender and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books and maintained in accordance with its usual
practice. Failure to make such recordation shall not affect any Lender’s or the
Borrowers’ rights or obligations in respect of such Loans. In the event that one
or more Notes shall be issued after the Effective Date, it shall not be
necessary to tender or present any such Note to the Administrative Agent for any
payment hereunder, including on the Maturity Date.
(c)    Requests for Borrowings. To request a Borrowing, the Borrowers shall
deliver to the Administrative Agent, for distribution to the Lenders, a written
Borrowing Request in substantially the form of Exhibit B-1 and signed by the
Borrowers (A) in the case of a Eurodollar Borrowing (other than Exchanged
Loans), not later than 12:00 p.m., Eastern time, ten Business Days (or, in the
case of the initial Borrowing hereunder on the Effective Date, two Business
Days) before the date of the proposed Borrowing, (B) in the case of an ABR
Borrowing (other than




54
    

--------------------------------------------------------------------------------




Exchanged Loans), not later than 12:00 p.m., Eastern time, ten Business Days
(or, in the case of the initial Borrowing hereunder on the Effective Date, two
Business Days) before the date of the proposed Borrowing or (C) in the case of a
Borrowing of Exchanged Loans, not later than 12:00 p.m., Eastern time, on the
Effective Date. Each such Borrowing Request shall specify the following
information:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(v)    the wire instructions of the account to which funds are to be disbursed;
and
(vi)    with respect to the Loans to be made on the Effective Date, the Note
Sellers to whom the proceeds of the Loans will be deemed to be delivered (which,
in the case of each Initial Lender, shall be the Note Sellers specified for such
Lender on its signature page hereto).
Each Borrowing (other than Exchanged Loans) shall be in an aggregate amount that
is an integral multiple of $1,000,000 or such lesser amount equal to the
remaining Commitment. If no election as to the Type of Borrowing is specified,
then the requested Borrowing shall be a Eurodollar Borrowing with an Interest
Period of one month’s duration. If no Interest Period is specified with respect
to any requested Eurodollar Borrowing, then the Borrowers shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.



Section 2.04    Interest Elections.
(a)    Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrowers may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrowers may elect different options with respect to
different portions of the




55
    

--------------------------------------------------------------------------------




affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. Subject
to clause (b) below, each conversion or continuation shall be made by giving the
Administrative Agent (x) in the case of a conversion or continuation into a
Eurodollar Loan, at least three Business Days’ prior written notice, and (y) in
the case of a conversion into Base Rate Loans, at least one Business Day’s prior
written notice.
(b)    Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrowers shall deliver an Interest Election Request in
substantially the form of Exhibit C and signed by the Borrowers to the
Administrative Agent at least three Business Days prior to such election.
(c)    Information in Interest Election Requests. Each Interest Election Request
shall specify the following information:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Notice to Lenders by the Administrative Agent. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.
(e)    Effect of Failure to Deliver Timely Interest Election Request and Events
of Default. If the Borrowers fail to deliver a timely Interest Election Request
with respect to a Eurodollar




56
    

--------------------------------------------------------------------------------




Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Eurodollar Borrowing with an
Interest Period of one month’s duration. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing: (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.



Section 2.05    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Eastern time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrowers by promptly
crediting the amounts so received, in like funds, to an account designated by
the Borrowers in the applicable Borrowing Request, which shall be an account of
a Borrower. Nothing herein shall be deemed to obligate any Lender to obtain the
funds for its Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner; provided, that without limiting the
provisions of Section 12.19, the Parent Borrower hereby agrees and directs that
all Loans funded hereunder shall be funded to the Co-Borrower to an account
specified by the Co-Borrower.
(b)    Presumption of Funding by the Lenders. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s Applicable Percentage of such Borrowing, the Administrative Agent
may assume that such Lender has made such Applicable Percentage available on
such date in accordance with Section 2.05(a) and may (but shall have no
obligation to), in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if such Lender has not in fact
made its Applicable Percentage of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to ABR Loans. If the Borrowers and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative




57
    

--------------------------------------------------------------------------------




Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.



Section 2.06    Termination and Reduction of Commitments.
(a)    Scheduled Termination of Commitments. Upon the making of each Loan
hereunder (including any Exchanged Loan), an equal amount of the Commitment
shall terminate on the date of such Borrowing. Without limiting the foregoing,
the Commitments shall be automatically reduced to $136,000,000 on the tenth
Business Day following December 31, 2017 and to $68,000,000 on the tenth
Business Day following December 31, 2018, in each case to the extent that the
Commitments as of such date (after giving effect to any Loans made on such date)
exceed such amount. Unless previously terminated in full, all unused Commitments
shall terminate on the last Business Day of the Availability Period. Any
Incremental Term Commitment shall terminate as set forth in the applicable
Increase Joinder.
(b)    Optional Termination and Reduction of Commitments.
(i)    The Borrowers may at any time terminate, or from time to time reduce, the
Commitments; provided that each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000.
(ii)    The Parent Borrower shall notify the Administrative Agent in writing of
any election to terminate or reduce the Commitments under Section 2.06(b)(i) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Parent Borrower
pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Parent Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the occurrence of a Change in Control, in which case such notice
may be revoked by the Parent Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent
and may not be reinstated. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with each Lender’s Applicable
Percentage; provided that if any Lender is a Defaulting Lender at such time as
the Parent Borrower elects to terminate or reduce the Commitments hereunder, the
Parent Borrower may (in its discretion) apply all or any portion of the
Commitments to be reduced, to the Commitment




58
    

--------------------------------------------------------------------------------




of any one or more Defaulting Lenders specified by the Parent Borrower before
applying any remaining reduction to all Lenders.



Section 2.07    Replacement of Lenders. The Parent Borrower shall be permitted
to replace any Lender that (a) requests reimbursement for amounts owing pursuant
to Section 5.01 or 5.03, (b) fails to vote in favor of any measure requiring the
affirmative vote of one hundred percent (100%) of the Lenders or all affected
Lenders (and such measure has otherwise received an affirmative vote by the
Required Lenders) or (c) is a Defaulting Lender, with any Person that meets the
requirements to be an assignee under Section 12.04; provided that
(i) such replacement does not conflict with any Governmental Requirement,
(ii) no Event of Default shall have occurred and be continuing at the time of
such replacement that has not been waived in accordance with the terms hereof,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 5.04 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 5.01 or 5.03(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement,
(v) the Borrowers shall be liable to such replaced Lender under Section 5.02 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto,
(vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 12.04 (provided that the Borrowers
shall be obligated to pay the registration and processing fee referred to
therein),
(vii) until such time as such replacement shall be consummated, the Borrowers
shall pay all additional amounts (if any) required pursuant to Section 5.01 or
5.03(a), as the case may be, and
(viii) any such replacement shall not be deemed to be a waiver of any rights
that the Borrowers, the Administrative Agent or any other Lender shall have
against the replaced Lender.



Section 2.08    Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:




59
    

--------------------------------------------------------------------------------




(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder (including any
legal fees and expenses); second, as the Parent Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement; third, if so determined by the Parent Borrower, to be held in
a deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by any Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 6.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non‑Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable facility. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(c)    Certain Fees. No Defaulting Lender shall be entitled to receive any
prepayment premium pursuant to Section 3.04(d) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to the
Defaulting Lender).



Section 2.09    Incremental Term Loans.




60
    

--------------------------------------------------------------------------------




(a)    The Borrowers may, by written notice (each, an “Incremental Request”) to
Administrative Agent from time to time (whereupon the Administrative Agent shall
promptly make such notice available to each of the Lenders), request the
establishment of one or more new term loan commitments (each, an “Incremental
Term Commitment”) in an amount not to exceed the Incremental Amount from Lenders
or additional banks, financial institutions or other institutional lenders as
provided below. Each such notice shall specify (i) the amount of the Incremental
Term Commitments being requested (which shall be in minimum increments of
$1,000,000 and a minimum amount of $10,000,000 or such lesser amount equal to
the remaining Incremental Amount), and (ii) the date (each, an “Increase
Effective Date”) on which the Borrowers propose that the Incremental Term
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to Administrative Agent.
(b)    The Incremental Term Commitments shall become effective as of the
Increase Effective Date; provided that:
(i)    no Lender shall be obligated to provide any Incremental Term Commitment
unless it shall have separately agreed to do so, and the determination to
provide such commitments shall be within the sole and absolute discretion of
such Lender;
(ii)    the creation or provision of any Incremental Term Commitment or
Incremental Term Loan shall require the approval of each Initial Lender in its
sole discretion (which approval shall be separate and distinct from such
Lender’s discretionary right to agree to provide any portion of any Incremental
Term Commitment and any such approval of the Borrowers’ incurrence of any
Incremental Term Commitment shall not, in and of itself, require or imply that
such Lender agrees to provide any portion of such Incremental Term Commitment);
(iii)    (x) if the proceeds of such Incremental Term Loans are being used to
finance a Limited Condition Acquisition permitted hereunder, no Event of Default
under Section 10.01(a), 10.01(b), 10.01(h) or 10.01(i) shall have occurred and
be continuing or would exist after giving effect to such Incremental Term
Commitments or (y) if otherwise, no Event of Default shall have occurred and be
continuing or would exist after giving effect to such Incremental Term
Commitments; and
(iv)    after giving effect to such Incremental Term Commitments, the
representations and warranties of the Loan Parties set forth in this Agreement
and the other Loan Documents shall be true and correct in all material respects
(without duplication of materiality) on and as of the Increase Effective Date
with the same effect as though such representations and warranties had been made
on and as of such; provided that to the extent that a representation and
warranty specifically refers to a given date or period, it shall be




61
    

--------------------------------------------------------------------------------




true and correct in all material respects as of such date or period, as the case
may be; provided further, that, if the proceeds of any Incremental Term
Commitments are being used to finance a Limited Condition Acquisition permitted
hereunder, (x) the accuracy of the representations and warranties shall refer to
the accuracy of the representations and warranties that would constitute
Specified Representations and the representations and warranties in the relevant
acquisition agreement the breach of which would permit the buyer to terminate
its obligations thereunder or decline to consummate such Limited Condition
Acquisition and (y) the reference to “Material Adverse Effect” in the Specified
Representations shall be understood for this purpose to refer to “Material
Adverse Effect” or similar definition as defined in the main transaction
agreement governing such Limited Condition Acquisition.
(c)    The terms and provisions of the Loans made pursuant to Incremental Term
Commitments shall be as follows:
(i)    terms and provisions of Incremental Term Loans shall be, except as
otherwise set forth herein or in the Increase Joinder, identical to the Loans
(it being understood that Incremental Term Loans may be a part of the Loans)
except as to maturity and amortization (which shall be subject to the following
clauses (ii) and (iii));
(ii)    the Weighted Average Life to Maturity of any Incremental Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
then existing Loans; and
(iii)    the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the Latest Maturity Date then in
effect.
(d)    Incremental Term Commitments may be provided by any Lender or any other
Person (such other Person, an “Additional Lender”); provided that, each Initial
Lender (in its sole discretion) shall have consented to such Additional Lender’s
providing such Incremental Term Commitments; provided, that (subject to Section
2.09(b)(ii)) the opportunity to commit to provide all or a portion of any
Incremental Term Commitments shall be offered by the Borrowers first to the
then-existing Lenders on a pro rata basis and, to the extent any of such
existing Lenders have not agreed or declined to provide any portion of such
Incremental Term Commitments, after being provided a bona fide opportunity to do
so, the other existing Lenders shall be provided an opportunity to provide all
or any portion of such declined portion and to the extent any portion of the
Incremental Term Commitments are not accepted by the then existing Lenders, the
Borrowers may then offer such opportunity to Additional Lenders.
(e)    The Incremental Term Commitments shall be effected by a joinder agreement
(the “Increase Joinder”) executed by the Borrowers, Administrative Agent, each
Initial Lender (in its sole discretion), each increasing Lender and each
Additional Lender, in form and substance




62
    

--------------------------------------------------------------------------------




reasonably satisfactory to each of them; provided that, in the event the
Administrative Agent shall not have received a fully executed Increase Joinder
on or before the date that is 20 Business Days after the date on which the
associated Incremental Request was delivered to Administrative Agent then such
Incremental Request shall be deemed to have been revoked. In addition, unless
otherwise specifically provided herein, all references in Loan Documents to
Loans shall be deemed, unless the context otherwise requires, to include
references to Incremental Term Loans made pursuant to Incremental Term
Commitments made pursuant to this Agreement.
(f)    Unless otherwise agreed in the applicable Increase Joinder, on any
Increase Effective Date on which new Commitments for Loans are effective,
subject to the satisfaction of the foregoing terms and conditions, each Lender
of such new Commitment shall make a Loan to the Borrowers in an amount equal to
its new Commitment.
(g)    The Loans and Commitments established pursuant to Section 2.09 shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guaranty
and Collateral Agreement and the security interests created by the other
Security Instruments, except that the new Loans may be subordinated in right of
payment or the Liens securing the new Loans may be subordinated, in each case,
to the extent set forth in the Increase Joinder. The Loan Parties shall take any
actions reasonably required by the Lenders to ensure and/or demonstrate that the
Lien and security interests granted hereby and by the other Security Instruments
continue to be perfected under the Uniform Commercial Code or otherwise after
giving effect to the establishment of any such class of Loans or any such new
Commitments.






63
    

--------------------------------------------------------------------------------





Article III
Payments of Principal and Interest; Prepayments; Fees



Section 3.01    Repayment of Loans. The Borrowers hereby unconditionally promise
to pay to the Administrative Agent, for the account of each Lender, the then
unpaid principal amount of each Loan on the Maturity Date.



Section 3.02    Interest.
(a)    ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.
(b)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.
(c)    Post‑Default. Notwithstanding the foregoing, if an Event of Default under
Sections 10.01(a), (b), (h) or (i) has occurred and is continuing, then all
Loans outstanding hereunder shall bear interest from and after the date of such
Event of Default, after as well as before judgment, at a rate per annum equal to
two percent (2%) plus the then applicable rate of interest accruing on such Loan
as provided in Sections 3.02(a) and (b), but in no event to exceed the Highest
Lawful Rate.
(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Maturity Date
and, except as expressly set forth in Section 3.02(f) shall be payable entirely
in cash; provided that (i) interest accrued pursuant to Section 3.02(c) shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than an optional prepayment of an ABR Loan prior to the Maturity Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed




64
    

--------------------------------------------------------------------------------




(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.
(f)    Interest Paid in Kind. (i) Except as expressly set forth in this Section
3.02(f), interest on each Loan shall be payable entirely in cash (such interest,
“Cash Interest”). In lieu of paying Cash Interest, at the Parent Borrower’s
option and upon written notice to the Administrative Agent delivered to the
Administrative Agent at least five (5) Business Days prior to the Interest
Payment Date (which shall deliver such notice to each Lender), at least 300
basis points of the Applicable Margin with respect to such accrued interest
shall be Cash Interest and the remaining accrued interest may instead be PIK
Interest. Unless the context otherwise requires, for all purposes hereof,
references to “principal amount” of Loans refers to the original face amount of
the Loans, less where applicable any previous principal payments, plus any
increase in the principal amount of the outstanding Loans as a result of
payments of PIK Interest. The entire unpaid balance of principal resulting from
all PIK Interest shall be immediately due and payable in full in immediately
available funds on the Maturity Date.
(ii) Notwithstanding any other provision of this Agreement, on any Interest
Payment Date on or after any accrual period that ends after the date that is
five years after the Effective Date, the Borrowers shall also pay a minimum
amount of accrued and unpaid interest on the Loan (including any PIK Interest)
in cash as shall be necessary to ensure that the Loan shall not be considered
“applicable high yield discount obligations” (“AHYDOs”) within the meaning of
Section 163(i) of the Code, or any successor provision. If definitive guidance
is published by the Internal Revenue Service clarifying the application of the
AHYDO rules in such a way that would require lesser payments than those
described in the preceding paragraph, the amounts of the required payments shall
be reduced or eliminated to the greatest extent that would permit the Loans to
be exempt from treatment as AHYDOs under such guidance.



Section 3.03    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;




65
    

--------------------------------------------------------------------------------




then the Administrative Agent shall give notice thereof to the Parent Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Parent Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.



Section 3.04    Prepayments.
(a)    Optional Prepayments. The Borrowers shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b), and subject to the premiums set forth
in Section 3.04(d); provided, that the premiums set forth in Section 3.04(d)
shall be inapplicable to prepayments made under this Section 3.04(a) that are
described in clause (A), (C), (D) or (E) of the proviso to Section 9.01(a).
(b)    Notice and Terms of Optional Prepayment. The Parent Borrower shall notify
the Administrative Agent by delivery of a notice of prepayment in the form of
Exhibit B-2 hereto (“Notice of Prepayment”) executed by a Responsible Officer of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 1:00 p.m., Eastern time, three Business Days before
the date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing,
not later than 1:00 p.m., Eastern time, two Business Days before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid; provided that, if a Notice of Prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.06(b), then such Notice of Prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06(b), but the Borrowers
shall be responsible for any break funding payments pursuant to Section 5.02.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of a Borrowing of the same Type as provided in
Section 2.03. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 3.02 and the prepayment
premium required by Section 3.04(d). Each prepayment hereunder shall be in an
amount that is an integral multiple of $1,000,000 (or such lesser amount or
integral to repay a Borrowing in full).
(c)    Mandatory Prepayments.




66
    

--------------------------------------------------------------------------------




(i)    Excess Proceeds from Asset Sales. Not later than 10 Business Days
following each date on which the aggregate amount of Excess Proceeds exceeds
$20,000,000, the Parent Borrower shall deliver an offer to the Administrative
Agent (which shall furnish such offer pro rata (based on the amount of principal
of the outstanding Loans) to each Lender) to prepay the Loans of the Lenders in
an aggregate principal amount equal to the amount of such Excess Proceeds, which
prepayment shall be made in cash at par plus accrued and unpaid interest (if
any) (which prepayment, for the avoidance of doubt, shall be made without any
premium or call protection) to the date of such prepayment (each such offer, an
“Excess Proceeds Offer”).  Each Lender may decline all but not less than all of
its pro rata share of any Excess Proceeds Offer (any such amounts not accepted,
the “Declined Amounts”) by providing written notice (a “Rejection Notice”) to
the Administrative Agent and the Parent Borrower no later than 5:00 p.m.,
Eastern time, ten Business Days after the date of delivery of such Excess
Proceeds Offer.  If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time period specified above, such Lender shall
be deemed to have accepted such Excess Proceeds Offer.  The Borrowers shall
prepay all Loans required to be prepaid by it under this Section 3.04(c)(i) no
later than five Business Days after expiration of the time period specified
above.  Any Declined Amounts shall no longer be subject to this
Section 3.04(c)(i) and may be used by the Parent Borrower or any of its
Restricted Subsidiaries in any manner not prohibited by this Agreement.  If the
aggregate principal amount of Loans requested to be repaid exceeds the aggregate
amount to be repaid by the Borrowers pursuant to this Section 3.04(c)(i) the
Administrative Agent shall apply the amounts to be repaid by the Borrowers to
the Loans requested to be repaid on a pro rata basis based on the principal
amount of such Loans.
(ii)    Change in Control; Mandatory Commitment Reduction. Within 30 days
following any Change in Control, the Parent Borrower shall deliver to the
Administrative Agent an offer to each Lender (each such offer, a “Change in
Control Offer”) to prepay all of such Lender’s Loans then outstanding, which
offer the Administrative Agent shall furnish to all of the Lenders, at an offer
price in cash at par plus accrued and unpaid interest (if any) (which
prepayment, for the avoidance of doubt, shall be made without any premium or
call protection) to the date of such prepayment. Each Lender may decline all but
not less than all of its pro rata share of any Change in Control Offer by
providing a Rejection Notice to the Administrative Agent and the Parent Borrower
no later than 5:00 p.m., Eastern time, ten Business Days after the date of
delivery of the Change in Control Offer. If a Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time period specified
above, such Lender will be deemed to have accepted such Change in Control Offer.
The Commitment of any Lender that does not deliver a Rejection Notice within the
time period specified above shall be automatically reduced to $0. The Borrowers
shall prepay all Loans required to be prepaid by it under this
Section 3.04(c)(ii) no later than 15 days after expiration




67
    

--------------------------------------------------------------------------------




of the time period specified above for acceptance by the Lenders of the Change
in Control Offer (such date, the “Change in Control Payment Date”).
(d)    Prepayment Premium. In the event all or any portion of the Loans are
prepaid, repaid, repriced or effectively refinanced through any amendment of the
Loans or accelerated for any reason prior to the second anniversary of the
Effective Date but other than mandatory prepayments pursuant to Section 3.04(c)
or prepayments made under Section 3.04(a) that are described in clauses (A),
(C), (D) or (E) in the proviso to Section 9.01 (a), such prepayments,
repayments, repricings or acceleration will be made at (i) 102.0% of the amount
repaid, repriced or accelerated if such repayment, repricing or acceleration
occurs on or prior to the first anniversary of the Effective Date, and (ii)
101.0% of the amount prepaid, repaid, repriced or accelerated if such
prepayment, repayment, repricing or acceleration occurs after the first
anniversary of the Effective Date but on or prior to the second anniversary of
the Effective Date.



Section 3.05    Fees.
(a)    Administrative Agent Fees. The Borrowers agree to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrowers and the Administrative
Agent in the applicable Fee Letter.  
(b)    Other Fees. The Borrowers agree to pay to the Lenders as of the Effective
Date (or such other Lenders as set forth in the applicable Fee Letter), fees
payable in the amounts and at the times separately agreed upon between the
Borrowers and such Lenders in the applicable Fee Letter.




68
    

--------------------------------------------------------------------------------





Article IV
Payments; Pro Rata Treatment; Sharing Set-offs



Section 4.01    Pro Rata Treatment; Sharing of Set-offs.
(a)    Payments by the Borrowers. The Borrowers shall make each payment required
to be made by them hereunder (whether of principal, interest, fees or
reimbursement of amounts payable under Section 5.01, Section 5.02, Section 5.03
or otherwise) prior to 12:00 p.m., Eastern time, on the date when due, in
immediately available funds, without defense, deduction, recoupment, set-off or
counterclaim. Fees, once paid, shall be fully earned and shall not be refundable
under any circumstances. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at its
offices specified in Section 12.01, except that payments pursuant to
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate Recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in U.S. dollars.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder (plus any fees and expenses owed to the
Administrative Agent), pro rata among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.
(c)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.01, 5.02, 5.03 or 12.03) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and (ii)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably




69
    

--------------------------------------------------------------------------------




in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that
(A)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(B)    the provisions of this Section 4.01(c) shall not be construed to apply to
(1) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (2) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Parent Borrower or any
of its Subsidiaries (except if such assignment is pursuant to Section 12.04(g),
as to which the provisions of this Section 4.01(c) shall not apply). The
Borrowers consent to the foregoing and agree, to the extent they may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrowers rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of each Loan Party in the amount of such
participation.



Section 4.02    Presumption of Payment by the Borrowers. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may (but shall have no obligation to), in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.



Section 4.03    Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.05(a) or Section 4.02 then the Administrative Agent may
(notwithstanding any contrary provision hereof) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid. If at any time prior to the acceleration or maturity
of the Loans, the Administrative Agent shall receive any payment in respect of
principal of a Loan while one or more Defaulting Lenders shall be party




70
    

--------------------------------------------------------------------------------




to this Agreement, the Administrative Agent shall apply such payment first to
the Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund
its pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Percentage of
all Loans then outstanding. After acceleration or maturity of the Loans, all
principal will be paid ratably as provided in Section 10.02(c).






71
    

--------------------------------------------------------------------------------





Article V
Increased Costs; Break Funding Payments; Taxes; Illegality



Section 5.01    Increased Costs.
(a)    Changes in Law. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, or to reduce the amount of any sum received
or receivable by such Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or other
Recipient in accordance with Section 5.01(c), the Borrowers will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time upon request of such Lender in
accordance with Section 5.01(c), the Borrowers will pay to




72
    

--------------------------------------------------------------------------------




such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.
(c)    Certificates. A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in Section 5.01(a) or (b) together with reasonable
supporting documentation shall be delivered to the Borrowers and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
(d)    Effect of Failure or Delay in Requesting Compensation. Failure or delay
on the part of any Lenders to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180‑day period referred to above shall be
extended to include the period of retroactive effect thereof.



Section 5.02    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, then, in any such event, the Borrowers shall
compensate each Lender requesting a reimbursement for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrowers and shall be conclusive




73
    

--------------------------------------------------------------------------------




absent manifest error. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.



Section 5.03    Taxes.
(a)    For purposes of this Section 5.03, the term “applicable law” includes
FATCA.
(b)    Payments Free of Taxes. The Borrowers shall cause any and all payments by
or on account of any obligation of any Loan Party under any Loan Document to be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(c)    Payment of Other Taxes. The Borrowers shall, and shall cause the other
Loan Parties to, pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.
(d)    Indemnification. The Borrowers shall, and shall cause the other Loan
Parties to, jointly and severally indemnify each Recipient, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.03) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate of the Recipient as to the amount of such
payment or liability under this Section 5.03 shall be delivered to the Borrowers
and shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any




74
    

--------------------------------------------------------------------------------




Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 5.03,
such Loan Party shall (or the Borrowers shall cause such Loan Party to) deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing any payment of Indemnified Taxes by
such Loan Party to a Governmental Authority, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.03(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing:




75
    

--------------------------------------------------------------------------------




(A)    any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN or IRS
Form W‑8BEN‑E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W‑8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(2)    executed originals of IRS Form W‑8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrowers within the meaning of Section 881(c)
(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W‑8BEN or IRS Form W‑8BEN‑E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN,
IRS Form W‑8BEN‑E, a U.S. Tax




76
    

--------------------------------------------------------------------------------




Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
IRS Form W‑9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner.
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Effective Date.
(iii)    The Administrative Agent (and any assignee or successor) will deliver,
to the Borrowers, on or prior to the Effective Date (or, assignment or
succession, if applicable), either (i) (A) two (2) executed copies of IRS Form
W-8ECI with respect to any amounts payable to the Administrative Agent for its
own account and (B) two (2) duly completed copies of IRS Form W-8IMY (certifying
that it is either a “qualified intermediary” or a “U.S. branch”) for the amounts
the Administrative Agent receives for the account of others, or (ii)




77
    

--------------------------------------------------------------------------------




two (2) executed copies of IRS Form W-9, whichever is applicable, and in each
case of (i) and (ii), with the effect that the Borrowers can make payments to
the Administrative Agent without deduction or withholding of any taxes imposed
by the United States.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified pursuant to this
Section 5.03 (including by the payment of additional amounts pursuant to this
Section 5.03), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Indemnified Taxes giving rise to such refund), net
of all out‑of‑pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 5.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.



Section 5.04    Mitigation Obligations. If any Lender requests compensation
under Section 5.01, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans




78
    

--------------------------------------------------------------------------------




hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.



Section 5.05    Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrowers and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrowers and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.






79
    

--------------------------------------------------------------------------------





Article VI
Conditions Precedent



Section 6.01    Effective Date. The obligations of the Lenders to make Loans
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 12.02 or the last
paragraph of this Section 6.01):
(a)    The Administrative Agent and the Lenders shall have received all
commitment, facility and agency fees and all other fees, expenses and amounts
due and payable on or prior to the Effective Date (including legal fees and
expenses), including, to the extent invoiced, reimbursement or payment of all
out‑of‑pocket expenses required to be reimbursed or paid by the Borrowers
hereunder.
(b)    The Administrative Agent and the Initial Lenders shall have received a
certificate of the secretary or an assistant secretary of each Borrower and each
Guarantor setting forth (i) resolutions of its board of directors, members or
partners with respect to the authorization of such Borrower or such Guarantor to
execute and deliver the Loan Documents to which it is a party and to enter into
the transactions contemplated in those documents, (ii) the officers of such
Borrower or such Guarantor (y) who are authorized to sign the Loan Documents to
which such Borrower or such Guarantor is a party and (z) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the Organizational Documents of such Borrower and such Guarantor, certified
as being true and complete. The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Parent Borrower to the contrary.
(c)    The Administrative Agent and the Initial Lenders shall have received
certificates of the appropriate state agencies with respect to the existence,
qualification and good standing of each Borrower and each Guarantor from their
jurisdiction of organization.
(d)    The Administrative Agent and the Initial Lenders shall have received a
closing certificate which shall be substantially in the form of Exhibit D, duly
and properly executed by a Responsible Officer and dated as of the Effective
Date.
(e)    The Administrative Agent and the Initial Lenders shall have received from
each party hereto counterparts (in such number as may be requested by the
Administrative Agent) of this Agreement signed on behalf of such party.




80
    

--------------------------------------------------------------------------------




(f)    The Administrative Agent and the Initial Lenders shall have received
copies of duly executed Notes payable to each Initial Lender that has requested
a Note in a principal amount equal to its respective Commitment dated as of the
date hereof.
(g)    The Administrative Agent and the Initial Lenders shall have received from
each party thereto duly executed counterparts (in such number as may be
requested by the Administrative Agent) of the Security Instruments. In
connection with the execution and delivery of the Security Instruments, the
Initial Lenders shall be satisfied that the Security Instruments create first
priority, perfected Liens, subject only to Permitted Liens.
(h)    The Administrative Agent and the Initial Lenders shall have received (i)
an opinion of Latham & Watkins LLP, special counsel to the Borrowers and the
Guarantors and (ii) an opinion of Winstead PC, special collateral counsel to the
Borrowers and the Guarantors, each in form and substance reasonably satisfactory
to the Administrative Agent and the Initial Lenders.
(i)    The Administrative Agent and the Initial Lenders shall have received a
certificate of insurance coverage of the Parent Borrower evidencing that the
Parent Borrower and the Subsidiaries are carrying insurance in accordance with
Section 7.13.
(j)    The Administrative Agent and the Initial Lenders shall have received
appropriate UCC search results, vessel title abstracts from the National Vessel
Documentation Center or other relevant search certificates reflecting no prior
Liens (other than in favor of the Collateral Agent or the trustee/mortgagee, as
the case may be) encumbering the Vessel Collateral in each of the jurisdictions
or offices in which UCC financing statements and the National Vessel
Documentation Center should be made to evidence perfected security interests in
all Vessel Collateral, other than those being released prior to the Effective
Date or Liens permitted by Section 9.03.
(k)    Arrangements satisfactory to the Initial Lenders shall have been made to
have the Fleet Mortgage duly submitted for recordation to the National Vessel
Documentation Center on or promptly following the Effective Date.
(l)    The Administrative Agent and the Initial Lenders shall have received a
certificate of a Responsible Officer of the Borrowers certifying that the
Borrowers have received all consents and approvals required by Section 7.03.
(m)    The Administrative Agent and the Initial Lenders shall have received a
solvency certificate from a Responsible Officer of the Parent Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, confirming
the solvency of the Parent Borrower, the Co-Borrower and the Guarantors, taken
as a whole, after giving effect to those aspects of the Transactions applicable
at the Effective Date.




81
    

--------------------------------------------------------------------------------




(n)    The Borrowers shall have (i) sent funds to the Administrative Agent and
(ii) provided a direction letter to the Administrative Agent, both relating to
certain payments due to the Initial Lenders on the Effective Date. Upon receipt
of both (i) and (ii), the Administrative Agent shall make the disbursements
outlined in the direction letter.
(o)    (x) Each of the Note Purchase Agreements from each of the Lenders party
to this Agreement shall have become effective and (y) the Administrative Agent
and the Lenders shall have received a certificate from a Responsible Officer of
the Parent Borrower certifying that the conditions precedent set forth in
Section 5 of each Note Purchase Agreement have been satisfied.
(p)    The Administrative Agent and the Initial Lenders shall have received
evidence that the Existing Credit Agreement has been or concurrently with the
Effective Date is being terminated and all Liens securing obligations under the
Existing Credit Agreement have been or concurrently with the Effective Date are
being released.
(q)    The Administrative Agent shall have received all documentation and other
information about the Borrowers and the Guarantors required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act that has been requested by the Administrative Agent in
writing at least three (3) Business Days prior to the Effective Date.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless all of the foregoing conditions are
satisfied (or waived pursuant to Section 12.02 or deemed waived and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time); provided that upon the funding of the initial Loans
hereunder, the foregoing conditions in this Section 6.01 shall be deemed
satisfied.



Section 6.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including the initial funding, but excluding
any conversion or continuation pursuant to Section 2.04), is subject to the
satisfaction of the following conditions:
(a)    At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
(b)    The representations and warranties of the Borrowers and the Guarantors
set forth in this Agreement and in the other Loan Documents shall be true and
correct on and as of the date of such Borrowing, except to the extent any such
representations and warranties are expressly limited to an earlier date (in
which case such representations and warranties shall be true and correct on and
as of such earlier date); provided, that with respect to any Borrowings
following the Effective Date, such representations and warranties shall be
limited to (i) the Specified




82
    

--------------------------------------------------------------------------------




Representations (other than Section 7.19) and (ii) the representations and
warranties set forth in Sections 7.03(c) and 7.03(d).
(c)    Immediately after giving effect to such Borrowing, Available Liquidity as
of the last day of the most recently ended fiscal quarter shall not be less than
the Minimum Liquidity Amount.
(d)    The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03.
Each Borrowing Request shall be deemed to constitute a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
Section 6.02(a), (b) and (c).






83
    

--------------------------------------------------------------------------------





Article VII
Representations and Warranties
Each Borrower represents and warrants to the Administrative Agent and each
Lender that:

Section 7.01    Organization; Powers. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite corporate or limited liability company power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its Property and to carry on its business as now
conducted, and (b) is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except where failure to
have such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.



Section 7.02    Authority; Enforceability. The Transactions are within each
Borrower’s and each Guarantor’s limited liability company, corporate or
partnership powers and have been duly authorized by all necessary limited
liability company or corporate and, if required, member, or shareholder action.
Each Loan Document to which such Borrower or a Guarantor is a party has been
duly executed and delivered by such Borrower or such Guarantor and constitutes a
legal, valid and binding obligation of such Borrower and such Guarantor, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.



Section 7.03    Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including members, partners or
shareholders of the Borrowers, the Guarantors or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than the recording and filing of the Security
Instruments as required thereby or by this Agreement, (b) will not violate (i)
any applicable law or regulation, (ii) the Organizational Documents of the
Borrowers, the Guarantors or any Restricted Subsidiary of the Parent Borrower or
(iii) any order of any Governmental Authority, (c) will not violate or result in
a default under any indenture, agreement or other instrument evidencing Material
Indebtedness binding upon the Borrowers or any Restricted Subsidiary of the
Parent Borrower or their Properties, or give rise to a right thereunder to
require any material payment to be made by the Borrowers or such Restricted
Subsidiary of the Parent Borrower and (d) will not result in the creation or
imposition of any Lien




84
    

--------------------------------------------------------------------------------




on any Property of the Borrowers or any Restricted Subsidiary of the Parent
Borrower (other than the Liens created by the Loan Documents).



Section 7.04    Financial Statements; No Material Adverse Change.
(a)    The Parent Borrower has heretofore made publicly available its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2016, reported
on by Ernst & Young LLP, independent public accountants, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended March 31, 2017,
certified by a Responsible Officer. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Parent Borrower and its Consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year‑end audit
adjustments and the absence of certain footnotes in the case of the unaudited
quarterly financial statements.
(b)    Since December 31, 2016, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
(c)    None of the Parent Borrower or any of its Restricted Subsidiaries has any
material Funded Debt or any contingent liabilities, off‑balance sheet
liabilities or partnerships, liabilities for taxes, unusual forward or long‑term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except for those arising with respect to the Transactions, those
arising under the Unsecured Indentures and those included or otherwise disclosed
in the financial statements or other written materials delivered to the
Administrative Agent or otherwise made publicly available (including pursuant to
filings with the SEC).



Section 7.05    Litigation.
(a)    Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Parent Borrower,
threatened against or affecting the Parent Borrower or any of its Restricted
Subsidiaries or any of their Properties (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have a Material Adverse Effect, or (ii) that involve any Loan Document or the
Transactions.
(b)    Since the Effective Date, there has been no change in the status of the
matters disclosed in Schedule 7.05 that has resulted in, or could reasonably be
expected to have, Material Adverse Effect.






85
    

--------------------------------------------------------------------------------





Section 7.05    Litigation.
(a)    Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Parent Borrower,
threatened against or affecting the Parent Borrower or any of its Restricted
Subsidiaries or any of their Properties (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have a Material Adverse Effect, or (ii) that involve any Loan Document or the
Transactions.
(b)    Since the Effective Date, there has been no change in the status of the
matters disclosed in Schedule 7.05 that has resulted in, or could reasonably be
expected to have, Material Adverse Effect.
Section 7.06    Environmental Matters. Except as could not be reasonably
expected to have a Material Adverse Effect (or with respect to (c), (d) and (e)
below, where the failure to take such actions could not be reasonably expected
to have a Material Adverse Effect):
(a)    Neither any Property of the Parent Borrower or any of its Restricted
Subsidiaries nor any operations conducted by the Parent Borrower or any of its
Restricted Subsidiaries violate or has violated any Environmental Laws.
(b)    Neither any Property of the Parent Borrower or any of its Restricted
Subsidiaries nor the operations conducted thereon or, to the knowledge of the
Parent Borrower, any prior owner or operator of such Property or operation, are
subject to any existing, pending or threatened action, suit, investigation,
inquiry or proceeding by or before any court or Governmental Authority or to any
remedial obligations or other liabilities under Environmental Laws.
(c)    All notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Parent Borrower and each of its
Restricted Subsidiaries, including, without limitation, past or present
treatment, storage, disposal or release of a Hazardous Material into the
environment, have been duly obtained or filed, and the Parent Borrower and each
of its Restricted Subsidiaries are in compliance with the terms and conditions
of all such notices, permits, licenses and similar authorizations.
(d)    All Hazardous Material, if any, generated by the Parent Borrower or any
of its Restricted Subsidiaries or by any other Person at any and all Property of
the Parent Borrower or any of its Restricted Subsidiaries, has been transported,
treated and disposed of in accordance with Environmental Laws and so as not to
pose an imminent and substantial endangerment to public health or welfare or the
environment, and, to the knowledge of the Parent Borrower, all such transport
carriers and treatment and disposal facilities have been and are operating in




86
    

--------------------------------------------------------------------------------




compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any existing, pending or threatened action, investigation or
inquiry by any Governmental Authority pursuant to any Environmental Laws.
(e)    The Parent Borrower has no knowledge that any Hazardous Materials are now
located on or in the Vessels, or that any other Person has ever caused or
permitted any Hazardous Materials to be placed, held, located or disposed of on,
the Vessels or any part thereof, except for such Hazardous Materials that may
have been placed, held, or located on the Vessels in accordance with and
otherwise not in violation of or in a manner reasonably likely to give rise to
liability under Environmental Laws.
(f)    To the extent applicable under OPA, all Property of the Parent Borrower
and each of its Restricted Subsidiaries currently satisfies all requirements
imposed by OPA and, except as set forth on Schedule 7.06(f), the Parent Borrower
does not have any reason to believe that such Property, to the extent subject to
OPA, will not be able to maintain compliance with OPA requirements during the
term of this Agreement.
(g)    To the knowledge of the Parent Borrower, there has been no exposure of
any Person or Property to any Hazardous Materials in connection with any
Property or operation of the Parent Borrower or any Subsidiary that could
reasonably be expected to form the basis of a claim for damages or compensation.



Section 7.07    Compliance with the Laws and Agreements; No Defaults.
(a)    The Parent Borrower and each of its Restricted Subsidiaries is in
compliance with all Governmental Requirements applicable to it or its Property
and all agreements and other instruments binding upon it or its Property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b)    Neither the Parent Borrower nor any of its Restricted Subsidiaries is in
default nor has any event or circumstance occurred which, but for the expiration
of any applicable grace period or the giving of notice, or both, would
constitute a default under, or would require the Parent Borrower or any of its
Restricted Subsidiaries to Redeem or make any offer to Redeem under any
indenture, note, credit agreement or instrument pursuant to which any Material




87
    

--------------------------------------------------------------------------------




Indebtedness is outstanding or by which the Parent Borrower or any such
Restricted Subsidiary or any of their Properties is bound.
(c)    No Default has occurred and is continuing.



Section 7.08    Investment Company Act. Neither the Parent Borrower nor any of
its Restricted Subsidiaries is an “investment company” or a company “controlled”
by an “investment company,” within the meaning of, or subject to regulation
under, the Investment Company Act of 1940, as amended.



Section 7.09    Anti-Terrorism Laws and Sanctions.
(a)    No Loan Party nor any Subsidiary of any Loan Party nor, to the knowledge
of the Parent Borrower, any director, officer, agent or employee of any Loan
Party or any Subsidiary of any Loan Party is in violation of any Anti-Terrorism
Law or Sanctions or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law or
Sanctions.
(b)    No Loan Party nor any Subsidiary of any Loan Party nor, to the knowledge
of the Parent Borrower, any director, officer, agent or employee of any Loan
Party or any Subsidiary of any Loan Party acting or benefiting in any capacity
in connection with the Loans, the Transactions or the other transactions
hereunder, is a Sanctioned Person.
(c)    No Loan Party nor any Subsidiary of any Loan Party nor, to the knowledge
of the Parent Borrower, any director, officer, agent or employee of any Loan
Party conducts any business or engages in making or receiving any contribution
of funds, goods or services to or for the benefit of any Sanctioned Person.
(d)    The Parent Borrower has implemented and maintains in effect policies and
procedures designed to promote and achieve compliance by the Parent Borrower and
its Subsidiaries and their respective directors, officers, agents and employees
with Sanctions and Anti‑Terrorism Laws in all respects.



Section 7.10    Taxes. Each of the Parent Borrower and its Restricted
Subsidiaries has timely filed (including any available extension) or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Parent Borrower or such Restricted Subsidiary, as applicable, has set aside
on its books adequate accruals in accordance with GAAP (to the extent such
accrual may be set up under GAAP) or (b) to the




88
    

--------------------------------------------------------------------------------




extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The charges and accruals on the books of the Parent
Borrower and its Restricted Subsidiaries in respect of Taxes and other
governmental charges are, in the reasonable opinion of the Parent Borrower,
adequate.



Section 7.11    ERISA.
(a)    The Parent Borrower, its Restricted Subsidiaries and each ERISA Affiliate
have complied in all material respects with ERISA and, where applicable, the
Code regarding each Plan.
(b)    Each Plan is, and has been, maintained in substantial compliance with
ERISA and, where applicable, the Code.
(c)    No act, omission or transaction has occurred which could result in
imposition on the Parent Borrower, any of its Restricted Subsidiaries or any
ERISA Affiliate (whether directly or indirectly) of (i) either a material civil
penalty assessed pursuant to subsections (c), (i), (l) or (m) of Section 502 of
ERISA or a tax imposed pursuant to Chapter 43 of Subtitle D of the Code or (ii)
material breach of fiduciary duty liability damages under Section 409 of ERISA.
(d)    No Plan (other than a defined contribution plan) or any trust created
under any such Plan has been terminated since September 2, 1974. No liability to
the PBGC (other than for the payment of current premiums which are not past due)
by the Parent Borrower, any of its Restricted Subsidiaries or any ERISA
Affiliate has been or is expected by the Parent Borrower, any such Restricted
Subsidiary or any ERISA Affiliate to be incurred with respect to any Plan. No
ERISA Event has occurred or is reasonably expected to occur.
(e)    Full payment when due has been made of all material amounts which the
Parent Borrower, its Restricted Subsidiaries or any ERISA Affiliate is required
under the terms of each Plan or applicable law to have been paid as
contributions to such Plan, and no waived funding deficiency (as defined in
Section 302 of ERISA and Section 412 of the Code), which could reasonably be
expected to have a Material Adverse Effect, exists with respect to any Plan. The
actuarial present value of the benefit liabilities under each Plan which is
subject to Title IV of ERISA does not, as of the end of the Parent Borrower’s
most recently ended fiscal year, exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities by a material amount, and the
sum of such excesses for all such Plans is not material. The term “actuarial
present value of the benefit liabilities” shall have the meaning specified in
Section 4041 of ERISA.




89
    

--------------------------------------------------------------------------------




(f)    None of the Parent Borrower, its Restricted Subsidiaries or any ERISA
Affiliate sponsors, maintains, or contributes to an employee welfare benefit
plan, as defined in Section 3(1) of ERISA, including, without limitation, any
such plan maintained to provide benefits to former employees of such entities,
that may not be terminated by the Parent Borrower, any of its Restricted
Subsidiaries or any ERISA Affiliate in its sole discretion at any time without
any material liability.
(g)    None of the Parent Borrower, its Restricted Subsidiaries or any ERISA
Affiliate is required to contribute to, or has any other absolute or contingent
liability in respect of, any Multiemployer Plan that, when taken together with
all other such contribution obligations and liabilities, has resulted in, or
could reasonably be expected to have, a Material Adverse Effect.



Section 7.12    Disclosure; No Material Misstatements. None of the written
reports, financial statements, certificates or other written information (other
than the Projections, as defined below, other forward‑looking information and
information of a general economic or industry specific nature) furnished or
otherwise made available by the Borrowers or any Restricted Subsidiary of the
Parent Borrower to the Administrative Agent or any of its Affiliates in
connection with the negotiation or performance of this Agreement or any other
Loan Document (as modified or supplemented by other information so furnished or
made available) when considered as a whole contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading as of the date such information is furnished or made
available. All financial projections concerning the Parent Borrower and its
Restricted Subsidiaries, that have been furnished or otherwise made available by
or on behalf of the Parent Borrower to the Administrative Agent or any of its
Affiliates in connection with the negotiation or performance of this Agreement
or any other Loan Document (the “Projections”) have been prepared in good faith
based upon assumptions believed by the Parent Borrower to be reasonable at the
time made available to such Persons, it being understood that actual results may
vary materially from the Projections. For the avoidance of doubt, it is
understood that the Administrative Agent shall have no duty to examine or
investigate any written reports, financial statements, certificates or other
written information delivered by the Parent Borrower pursuant to this Article 7.



Section 7.13    Insurance. The Parent Borrower has, and has caused its
Restricted Subsidiaries to have, (a) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements, all
material agreements and all other Loan Documents (including, but not limited to,
the Fleet Mortgage) and (b) insurance coverage in at least amounts and against
such risk (including, without limitation, public liability) that are reasonably
consistent with other companies in the industry performing the same or a similar
business for the assets and




90
    

--------------------------------------------------------------------------------




operations of the Parent Borrower and its Restricted Subsidiaries. The
Administrative Agent or the Collateral Agent, as the case may be, and the
Lenders have been named in a manner such that they are afforded the stature of
additional insureds in respect of such liability insurance policies and the
Administrative Agent has been named as loss payee with respect to Vessel
Collateral loss insurance.



Section 7.14    Subsidiaries. As of the Effective Date, except as set forth on
Schedule 7.14, the Parent Borrower has no Subsidiaries. The owner and percentage
of ownership of each Subsidiary as of the Effective Date is set forth on such
schedule.



Section 7.15    Location of Business and Offices. As of the Effective Date, the
Parent Borrower’s and each Subsidiary’s jurisdiction of organization, name as
listed in the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.15.



Section 7.16    Properties; Titles, Etc.
(a)    The relevant Loan Parties have good title to all of the Vessel
Collateral, free and clear of all Liens except (i) Liens pursuant to the Loan
Documents and the Junior Lien Documents (if any), (ii) Permitted Liens of the
type permitted under clauses (a), (d) and (k) of the definition thereof and
(iii) Liens being released on the Effective Date. Set forth on Schedule 8.14
hereto is a complete and accurate list of all Vessel Collateral owned by each
Loan Party as of the Effective Date and to be subject to the Fleet Mortgage on
the Effective Date; as of the Effective Date all Vessel Collateral is duly
documented in the name of the applicable Loan Party as shipowner under the laws
and flag of the United States and, except as set forth on Schedule 7.16,
eligible to operate in the coastwise trade of the United States. Each Loan Party
that owns Vessel Collateral is (i) if such Vessel Collateral is one or more
Vessels registered under the laws and flag of the United States, a citizen of
the United States within the meaning of Section 2(c) of the Shipping Act, 1916,
as amended (46 U.S.C. § 50501), eligible to own and operate vessels in the
coastwise trade of the United States, or (ii) eligible to own and operate
vessels in whatever jurisdiction and trade the Vessel Collateral is qualified,
as applicable.
(b)    Except as otherwise permitted under the Loan Documents including the last
sentence of this Section 7.16(b), all filings and other actions on behalf of the
Parent Borrower or, as applicable, any Restricted Subsidiary of the Parent
Borrower necessary or desirable to perfect and protect the security interest in
the Vessel Collateral created under the Security Instruments have been duly made
or taken (or arrangements reasonably satisfactory to the Initial Lenders with
respect thereto have been made) and such security interests are in full force
and effect, and the




91
    

--------------------------------------------------------------------------------




Security Instruments create in favor of the Collateral Agent or
trustee/mortgagee, as the case may be, for the benefit of the Secured Parties a
valid and, together with such filings, recordations and other actions, when
effected, perfected first priority security interest in the Vessel Collateral,
securing the payment of the Indebtedness. To the extent that the Vessel
Collateral is registered under the laws and flag of the United States, the Fleet
Mortgage, executed and delivered, creates in favor of the Collateral Agent, as
trustee/mortgagee, a legal, valid, and enforceable first preferred mortgage lien
over the whole of the Vessel Collateral therein named and when duly recorded
shall constitute a perfected first “preferred mortgage” within the meaning of
Section 31301(6)(B) of Title 46 of the United States Code, entitled to the
benefits accorded a first preferred mortgage on a vessel registered under the
laws and flag of the United States.
(c)    All of the material Properties of the Parent Borrower and its Restricted
Subsidiaries which are reasonably necessary for the operation of their
businesses (other than Stacked Vessels) are in good working condition, ordinary
wear and tear excepted, and are maintained in accordance with reasonable
commercial business standards, except (i) as set forth in Schedule 7.16 or (ii)
where the failure to be in such condition or maintain such Property could not
reasonably be expected to have a Material Adverse Effect.
(d)    The Parent Borrower and each of its Restricted Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual Property material to its business, and the use thereof by the
Parent Borrower and such Restricted Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The Parent Borrower and its Restricted Subsidiaries either own
or have valid licenses or other rights to use all databases, and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in its line of business, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.



Section 7.17    Hedging Obligations. As of the Effective Date, Schedule 7.17
sets forth a true and complete list of all Hedging Obligations of the Parent
Borrower and each of its Restricted Subsidiaries, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.



Section 7.18    Use of Proceeds. The proceeds of the Loans shall be used for
working capital and general corporate purposes of the Parent Borrower and each
of its Restricted Subsidiaries, including the refinancing of the Existing Credit
Agreement, Redemption of part or all of the 2019




92
    

--------------------------------------------------------------------------------




Convertible Notes remaining outstanding, Redemptions of other Debt, and capital
expenditures (including vessel construction or conversions and acquisitions).
The Parent Borrower and each of its Restricted Subsidiaries is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation T, U or X of the Board).
No part of the proceeds of the Loans will be used for any purpose which violates
the provisions of Regulations T, U or X of the Board.



Section 7.19    Solvency. After giving effect to the Transactions contemplated
hereby that had been effected through the date of determination, (a) the
aggregate assets (after giving effect to amounts that could reasonably be
received by reason of indemnity, offset, insurance or any similar arrangement),
at a fair valuation, of the Parent Borrower, the Co-Borrower and the Guarantors,
taken as a whole, will exceed the aggregate Debt of the Parent Borrower, the
Co-Borrower and the Guarantors on a consolidated basis, as the Debt becomes
absolute and matures, (b) each of the Parent Borrower, the Co-Borrower and the
Guarantors will not have incurred or intended to incur, and will not believe
that it will incur, Debt beyond its ability to pay such Debt (after taking into
account the timing and amounts of cash to be received by each of the Parent
Borrower, the Co-Borrower and the Guarantors and the amounts to be payable on or
in respect of its liabilities, and giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement) as such Debt becomes absolute and matures and (c) each of the
Parent Borrower, the Co-Borrower and the Guarantors will not have (and will have
no reason to believe that it will have thereafter) unreasonably small capital
for the conduct of its business.



Section 7.20    Anti-Corruption Laws. No Loan Party nor any Subsidiary of any
Loan Party nor, to the knowledge of the Parent Borrower, any director, officer,
agent or employee of any Loan Party or any Subsidiary of any Loan Party is aware
of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the FCPA or any other applicable anti-corruption
laws of any jurisdiction, domestic or foreign, including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
or approval of the payment of any money, or other property, gift, promise to
give or authorization of the giving of anything of value, directly or
indirectly, to any “foreign official” (as such term is defined in the FCPA) or
any foreign political party or official thereof or any candidate for foreign
political office in contravention of the FCPA or any other applicable
anti-corruption laws. Each Loan Party and its Subsidiaries has conducted their
businesses in compliance with applicable anti-corruption laws and the FCPA in
all material respects and will maintain policies and procedures designed to
promote and achieve compliance with such laws and with the representation and
warranty contained herein. No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate the FCPA or any other applicable
anti-corruption laws or applicable Sanctions.




93
    

--------------------------------------------------------------------------------







Section 7.21    EEA Financial Institution. No Loan Party, nor any of its
Subsidiaries, is an EEA Financial Institution.






94
    

--------------------------------------------------------------------------------





Article VIII
Affirmative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full, the Borrowers
covenant and agree with the Administrative Agent and the Lenders on behalf of
the Loan Parties that:



Section 8.01    Financial Statements. The Parent Borrower will furnish or cause
to be furnished to the Administrative Agent, for distribution to each Lender,
each of the following:
(a)    Annual Reports – as soon as available and in any event within 15 days
following the required SEC filing date for the Form 10-K (or, if such filing is
not required, within 105 days following the last day of the applicable fiscal
year), (x) the annual report on Form 10-K, if applicable, or (y) another report,
containing, in either case, the audited consolidated balance sheet of the Parent
Borrower as of the end of such year, the audited consolidated statement of
income of the Parent Borrower for such year, the audited consolidated statement
of stockholders’ equity of the Parent Borrower for such year, and the audited
consolidated statement of cash flows of the Parent Borrower for such year (along
with data for each business segment for such periods), setting forth in each
case in comparative form the corresponding figures for the preceding fiscal
year, accompanied by the unqualified audit opinions of Ernst & Young LLP or
another independent certified public accountant acceptable to the Required
Lenders, together with, to the extent the Parent Borrower is not required to
file a 10-K, a management’s discussion and analysis of financial condition and
the results of operations substantially similar in scope to the information that
would be required in a 10-K filing were the Parent Borrower subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act; and
(b)    Quarterly Reports – as soon as available and in any event within 15 days
following the required SEC filing date for the Form 10-Q (or, if such filing is
not required, within 60 days following the last day of the applicable fiscal
quarter), (x) the quarterly report on Form 10-Q, if applicable, or (y) another
report, containing, in either case, the consolidated balance sheet of the Parent
Borrower as of the end of such quarter, the consolidated statements of income of
the Parent Borrower for such quarter and for the period from the beginning of
the fiscal year through such quarter, and the consolidated statements of cash
flows of the Parent Borrower for the period from the beginning of the fiscal
year through such quarter (along with data for each business segment for such
periods, if applicable), setting forth in each case in comparative form the
corresponding figures for the corresponding period of the preceding fiscal year,
certified by the chief financial officer of the Parent Borrower as presenting
fairly in all material respects the financial condition, results of operations
and changes in cash flows of the Parent Borrower, together with, to the extent




95
    

--------------------------------------------------------------------------------




the Parent Borrower is not required to file a 10-Q, a management’s discussion
and analysis of financial condition and the results of operations substantially
similar in scope to the information that would be required in a 10-Q filing were
the Parent Borrower subject to the reporting requirements of Section 13 or 15(d)
of the Exchange Act with respect to such fiscal quarter and, in the case of the
second and third fiscal quarters, the period from the beginning of such fiscal
year to the end of such fiscal quarter.
(c)    Unrestricted Subsidiaries – if the Parent Borrower has designated any of
its Subsidiaries as Unrestricted Subsidiaries, then, upon request of the
Required Lenders, the Parent Borrower shall deliver, together with each delivery
of financial statements under Section 8.01(a) or 8.01(b), the related unaudited
consolidating financial information reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements.
(d)    Vessel Collateral – the Parent Borrower shall deliver, together with each
delivery of financial statements under Section 8.01(a) or 8.01(b), upon request
of the Required Lenders, a report setting forth (x) as of the end of the
applicable fiscal period, a list of all Vessels included in the Vessel
Collateral (including, with respect to each Vessel, the name of the owner
thereof, the flag of such Vessel, and in the case of any Additional Vessel, the
class of such Vessel) and (y) all Vessels added to or removed from the Vessel
Collateral during such fiscal period.
(e)    Appraisal Reports – prior to the consummation of any transaction
hereunder that requires the determination of the Appraised Value of any Vessel,
the Parent Borrower shall deliver the required Appraisal Report(s).
All financial information contained in the information referred to above (other
than in clauses (d) and (e)) shall conform to GAAP applied on a consistent
basis, except only for such changes in accounting principles or practice with
which the independent certified public accountants concur. The information
required to be delivered pursuant to Section 8.01(a) and Section 8.01(b) above
shall be deemed to have been delivered if such information, or one or more
annual or quarterly reports containing such information, shall be available on
the website of the SEC at www.sec.gov or on the Parent Borrower’s website at
www.hornbeckoffshore.com. Delivery of such reports, information and documents to
the Administrative Agent is for informational purposes only and the
Administrative Agent’s receipt of such shall not constitute constructive notice
of any information contained therein or determinable from information contained
therein, including the Parent Borrower’s compliance with any of its covenants
hereunder.



Section 8.02    Certificates of Compliance; Etc.. Within 15 days following the
required SEC filing date in respect of the Parent Borrower’s financial
statements (or if the Parent Borrower is not required to make such filings,
within 105 days following the last day of each fiscal year and within




96
    

--------------------------------------------------------------------------------




60 days following the last day of each of the first three fiscal quarters), the
Parent Borrower will furnish to Administrative Agent a certificate of a
Responsible Officer (i) stating that there is no Default or Event of Default at
such time, (ii) containing the calculations necessary for determining compliance
with Section 9.05 and (iii) solely in the case of a certificate delivered in
connection with the delivery of financial statements under Section 8.01(a),
containing a then-current list of all Commodities Accounts, Deposit Accounts and
Securities Accounts (each as defined in the UCC) of the Parent Borrower and its
Restricted Subsidiaries (which list shall indicate which accounts are Excluded
Accounts under and as defined in the Guaranty and Collateral Agreement and shall
include the balance of such accounts as of the end of such fiscal year). Within
30 days after any Loan Party (i) creating any account that is used or intended
to be used for the purpose described in clause (iv) of the definition of
“Excluded Accounts” in the Guaranty and Collateral Agreement or (ii) utilizing
an existing account that had not previously been used for the purpose described
in the preceding clause (i), the Parent Borrower shall notify the Collateral
Agent thereof and provide the Collateral Agent with a description of such
account in the same level as detail as the description of accounts provided in
the Perfection Certificate (as defined in the Guaranty and Collateral
Agreement).



Section 8.03    Taxes and Other Liens. The Parent Borrower, the Co-Borrower and
the Guarantors will pay and discharge promptly when due all Taxes imposed upon
the Parent Borrower, the Co-Borrower or any Guarantor or upon its income or upon
any of its Property as well as all claims of any kind (including claims for
labor, materials, supplies and rent) which, if unpaid, might become a Lien
(other than Permitted Liens) upon any or all of its Property; provided that the
Parent Borrower, the Co-Borrower and the Guarantors shall not be required to pay
any such Tax if the amount, applicability or validity thereof shall concurrently
be contested in good faith by appropriate proceedings diligently conducted and
if the contesting party shall have set up accruals therefor adequate under GAAP.



Section 8.04    Existence; Compliance. Except as permitted by Section 9.04 and
except to the extent any change therein is not otherwise prohibited hereunder,
the Parent Borrower, the Co-Borrower and each Guarantor will maintain its
limited liability company or corporate existence and rights. The Parent
Borrower, the Co-Borrower and the Guarantors will observe and comply with all
valid laws, statutes, codes, acts, ordinances, orders, judgments, decrees,
injunctions, rules, regulations, certificates, franchises, permits, licenses,
authorizations, directions and requirements of Governmental Authority, including
Governmental Requirements and Environmental Laws, unless any such failure to
observe and comply would not reasonably be expected to have a Material Adverse
Effect.



Section 8.05    Further Assurances. The Parent Borrower, the Co-Borrower and the
Guarantors will promptly (and in no event later than thirty (30) days after
written notice from the




97
    

--------------------------------------------------------------------------------




Administrative Agent is received) cure or cause to be cured any defects in the
creation, execution and delivery of any of the Loan Documents. The Parent
Borrower, the Co-Borrower and the Guarantors will, at their expense, promptly
(and in no event later than thirty (30) days after written notice from the
Administrative Agent is received) execute and deliver, or cause to be executed
and delivered, to the Administrative Agent and/or the Collateral Agent upon
request all such other and further documents, agreements and instruments
(including without limitation further security agreements, financing statements,
continuation statements, and assignments of accounts and contract rights, except
for Excluded Contracts (as defined in the Guaranty and Collateral Agreement)) in
compliance with or accomplishment of the covenants and agreements of the Parent
Borrower, the Co-Borrower and the Guarantors in the Loan Documents or to further
evidence and more fully describe the Vessel Collateral, including any renewals,
additions, substitutions, replacements or accessions to the Vessel Collateral,
or to correct any omissions in the Security Instruments, or more fully state the
security obligations set out herein or in any of the Security Instruments, or to
perfect, protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices, or obtain any
consents as may be necessary or appropriate in connection with the transactions
contemplated by this Agreement. It is understood that any requests made by the
Administrative Agent and/or the Collateral Agent pursuant to this Section 8.05
shall be upon written direction from the Required Lenders.



Section 8.06    Performance of Obligations. The Borrowers will repay the Loans
in accordance with this Agreement. The Borrowers and the Guarantors will do and
perform every act required of the Borrowers and the Guarantors, by the Loan
Documents at the time or times and in the manner specified.



Section 8.07    Use of Proceeds. The Borrowers shall use the proceeds of the
Loans only for the purposes specified in Section 7.18. In addition, the
Borrowers will not request any Borrowing and the Borrowers shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing (a)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the FCPA or any other applicable anti-corruption law, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.



Section 8.08    Insurance. (a) Each Loan Party that owns Vessel Collateral shall
maintain with financially sound and reputable insurance companies not Affiliates
of the Parent Borrower insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or a similar business of such types and in such




98
    

--------------------------------------------------------------------------------




amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons, and as required to be maintained under the terms of the Fleet Mortgage,
and the Loan Parties shall cause the Collateral Agent to be named as loss payee,
for the ratable benefit of the Secured Parties, as to the Vessel Collateral,
including, as trustee/mortgagee, and the Collateral Agent, as agent for the
Secured Parties, to be named as an additional insured, with a waiver of rights
of subrogation, under a marine and war‑risk insurance policy, and the Collateral
Agent, as agent for the Secured Parties, to be named as an additional insured,
with a waiver of rights of subrogation, under the comprehensive general
liability insurance, statutory workers’ compensation insurance and longshoreman
and harbor workers’ act coverage policies. Such policies of insurance must also
contain a provision prohibiting cancellation or the alteration of such insurance
without at least thirty (30) days’ prior written notice to the Collateral Agent
of such intended cancellation or alteration.
(b)    The Borrowers and the Guarantors agree to notify the Administrative Agent
in writing within fifteen (15) days of any Event of Loss involving Vessel
Collateral, whether or not such Event of Loss is covered by insurance. The
Borrowers further agree to promptly notify its insurance company and to submit
an appropriate claim and proof of claim to the insurance company in respect of
any Event of Loss. As to the Vessel Collateral, the Borrowers and the Guarantors
hereby irrevocably appoint the Collateral Agent as its agent and
attorney-in-fact, each such agency being coupled with an interest, to make,
settle and adjust claims under such policy or policies of insurance (regardless
of whether a settlement or adjustment of a claim is an Event of Default) and to
endorse the name of the Borrowers and the Guarantors on any check or other item
of payment for the proceeds thereof; provided, however, that the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided in this Section 8.08(b) unless one or more Events of Default exist
under this Agreement.

Section 8.09    Accounts and Records. The Borrowers and the Guarantors will keep
books of record and accounts in which true and correct entries will be made as
to all material matters of all dealings or transactions in relation to the
respective business and activities, sufficient to permit reporting in accordance
with GAAP, consistently applied.



Section 8.10    Right of Inspection. The Borrowers and the Guarantors will
permit any officer, employee or agent of the Collateral Agent (acting upon
written direction from the Required Lenders) or any Lender to visit and inspect
the Vessel Collateral subject to applicable safety rules and procedures, at such
reasonable times and on reasonable notice and without hindrance or delay and as
often as the Administrative Agent (acting upon the written direction from the
Required Lenders) may reasonably desire. Notwithstanding the foregoing, except
following an Event of Default that has occurred and is continuing, the
Administrative Agent (acting upon written direction from the Required Lenders)
shall not visit or inspect the Vessel Collateral more frequently than twice a
year, individually or as a group, and then at their own expense, except that the
Borrowers will be responsible for such expense following the occurrence and
during the continuance of an




99
    

--------------------------------------------------------------------------------




Event of Default; provided that any such visits or inspections shall occur when
the applicable Vessel is shoreside at a location involved in the ordinary course
of providing its services under its then applicable charter or other vessel
service contract.



Section 8.11    Maintenance of Properties.
(a)    The Borrowers and the Guarantors shall maintain and preserve all of their
respective Properties (and any Property leased by or consigned to any of them or
held under title retention or conditional sales contracts) that are used or
useful in the conduct of their respective business in the ordinary course (other
than Stacked Vessels) in good working order and condition at all times, ordinary
wear and tear excepted, and make all repairs, replacements, additions,
betterments and improvements to their respective Properties to the extent
necessary so that any failure will not reasonably be expected to have a Material
Adverse Effect. Except with respect to Stacked Vessels, without limiting the
generality of the foregoing, the Borrowers and the Guarantors shall at all times
maintain the Vessel Collateral in compliance with the requirements of the
American Bureau of Shipping or any other classification society acceptable to
the Required Lenders, free of all recommendations and notations of such
classification society affecting class.
(b)    Each Loan Party that owns or operates, or will own or operate, Vessel
Collateral will not transfer or change the flag or documentation of such Vessel
Collateral without (i) notifying the Collateral Agent no fewer than 15 Business
Days (or such shorter period as the Required Lenders shall agree in their
reasonable discretion) before the proposed date of such transfer or change and
(ii) promptly executing and delivering (or causing to be executed and delivered)
all such documents, agreements or other instruments and/or taking (or causing to
be taken) all such actions (including the making of any recordings or filings)
as are necessary or desirable to perfect, protect and preserve the security
interest in favor of the Collateral Agent or trustee/mortgagee, as the case may
be, for the benefit of the Secured Parties in such Vessel Collateral granted
pursuant to the Fleet Mortgage (or provide an alternative security interest or
other collateral reasonably acceptable to the Collateral Agent and the Initial
Lenders).



Section 8.12    Notice of Certain Events. (a) The Parent Borrower shall promptly
notify the Administrative Agent in writing if the Parent Borrower learns of the
occurrence of any event which constitutes a Default, together with a detailed
statement by a Responsible Officer of the Parent Borrower as to the nature of
the Default and the steps being taken to cure the effect of such Default.
(b)    The Parent Borrower shall promptly notify the Administrative Agent in
writing of any change in organizational jurisdiction, location of the principal
place of business or the office where records concerning accounts and contract
rights are kept, or any change in the federal




100
    

--------------------------------------------------------------------------------




taxpayer identification number or organizational identification number of the
Parent Borrower or any other Loan Party.



Section 8.13    ERISA Information and Compliance. The Parent Borrower will
furnish to the Administrative Agent (i) as soon as is administratively
practicable following a request from the Required Lenders copies of each annual
or other report filed with the United States Secretary of Labor or the PBGC,
copies of each annual and other report with respect to any Plan sponsored or
maintained by the Parent Borrower, any of its Restricted Subsidiaries, or any
ERISA Affiliate and (ii) as soon as is administratively practicable upon
becoming aware of the occurrence of any (A) ERISA Event or (B) “prohibited
transaction,” as such term is defined in Section 4975 of the Code, in connection
with any Plan sponsored or maintained by the Parent Borrower, any of its
Restricted Subsidiaries or any ERISA Affiliate that could reasonably be expected
to have a Material Adverse Effect, a written notice signed by a Responsible
Officer of the Parent Borrower specifying the nature thereof, what action the
Parent Borrower is taking or proposes to take with respect thereto, and, when
known, any action taken by the Internal Revenue Service with respect thereto.
The Parent Borrower will comply with all of the applicable funding and other
requirements of ERISA as such requirements relate to the Plans of the Parent
Borrower or any of its Restricted Subsidiaries.



Section 8.14    Security.
(a)    The Indebtedness shall be secured by the following:
(i)    the Vessels listed on Schedule 8.14 and any Vessels (if any) described in
Section 8.14(a)(iii), and any Property and rights of the Co-Borrower or the
other Loan Parties related to the foregoing or otherwise described in the
Guaranty and Collateral Agreement and excepting, as provided in the Guaranty and
Collateral Agreement, Excluded Assets, unless such Vessels have been released in
accordance with Section 11.11 in connection with transactions permitted under
the Loan Documents and/or substituted as provided in Section 8.14(b) below;
(ii)    not later than thirty days (or such longer period as the Required
Lenders shall agree in their reasonable discretion) following the formation,
acquisition or designation of any Restricted Subsidiary of the Parent Borrower
which results in Parent Borrower having Restricted Subsidiaries (other than the
Co-Borrower and the then existing Guarantors) with assets of $50,000,000 or more
in the aggregate, then such Restricted Subsidiary or Restricted Subsidiaries as
are satisfactory to the Initial Lenders in their sole discretion (such that such
Restricted Subsidiaries not guarantying the Indebtedness have assets of less
than $50,000,000 in the aggregate) shall (x) guaranty the payment and
performance of the Indebtedness by executing and delivering in favor of the
Agents, for the ratable benefit of




101
    

--------------------------------------------------------------------------------




the Secured Parties, a joinder to the Guaranty and Collateral Agreement or a
guaranty agreement comparable to the Guaranty and Collateral Agreement but in
form and substance satisfactory to the Agents and the Required Lenders and (y)
secure such guaranty by executing and delivering in favor of the Agents, for the
ratable benefit of the Secured Parties, a joinder to the Guaranty and Collateral
Agreement or a personal property agreement comparable to the Guaranty and
Collateral Agreement but in form and substance reasonably satisfactory to the
Agents and the Required Lenders. Notwithstanding the foregoing, in the event
that, but for this sentence, a Foreign Subsidiary or Foreign Subsidiary Holding
Company would be required to execute and deliver a guaranty, then in lieu of
such guaranty the Parent Borrower or applicable Restricted Subsidiary of Parent
Borrower that owns such Foreign Subsidiary or Foreign Subsidiary Holding Company
shall promptly pledge to the Administrative Agent, for the ratable benefit of
the Lenders, the lesser of (y) all of the equity in such Foreign Subsidiary or
Foreign Subsidiary Holding Company that it owns or (z) sixty-five percent (65%)
of the equity issued and outstanding in such Foreign Subsidiary or Foreign
Subsidiary Holding Company (any such Foreign Subsidiary or Foreign Subsidiary
Holding Company described in this sentence, a “Specified Foreign Subsidiary”),
as security for the Indebtedness (and if the pledgor is not a Guarantor, such
pledgor shall guaranty the Indebtedness and become a Guarantor), all pursuant to
documentation as necessary and appropriate. Furthermore, if a Restricted
Subsidiary of the Parent Borrower guarantees the Debt of others, it shall also
guaranty the Indebtedness on at least a pari passu basis with such other
guarantee;
(iii)    substantially contemporaneously with the acquisition (including by way
of construction or through a Permitted Asset Swap) by the Parent Borrower or any
of its Restricted Subsidiaries of any Vessels using (1) Effective Date Cash, (2)
Vessel Collateral or (3) any proceeds (directly or indirectly) of (A) any Loans
or (B) any sale, transfer or other disposition of Vessel Collateral, (x) the
Parent Borrower or such Restricted Subsidiary shall mortgage, substantially on
terms and conditions set forth in the Fleet Mortgage, such Vessel so as to grant
to the Collateral Agent, for the ratable benefit of the Secured Parties, Fleet
Mortgage Liens (or the foreign equivalent) thereon and first priority (subject
to Permitted Liens of the type described in clause (k) of the definition
thereof) security interests (or the foreign equivalent) in all related Property;
provided that the foregoing shall be inapplicable (I) with respect to any Vessel
that is acquired pursuant to a Permitted Leveraged Vessel Acquisition
Transaction, for so long as such Vessel is subject to a Lien securing the
applicable Debt incurred to finance such Vessel and (II) with respect to any
acquired Vessel that (x) is not an MPSV or High Spec Vessel and (y) has a
Specified Value not in excess of $2,500,000; provided, further, that the
aggregate Specified Values attributable to such excluded Vessels under the
preceding clauses (II)(x) and (II)(y) shall not exceed $25,000,000; provided,
further, that notwithstanding anything to the contrary in Section 8.14(a)(ii),
if the Restricted




102
    

--------------------------------------------------------------------------------




Subsidiary that has acquired any such Vessel that is required to become
Collateral is not already a Guarantor, such Restricted Subsidiary of the Parent
Borrower shall become a Guarantor; and
(iv)    substantially contemporaneously with the acquisition (including through
a Permitted Asset Swap) by the Parent Borrower or any of its Restricted
Subsidiaries of any Property that is not a Vessel using (1) Effective Date Cash,
(2) Vessel Collateral or (3) any proceeds (directly or indirectly) of (A) any
Loans or (B) any sale, transfer or other disposition of Vessel Collateral, (x)
to the extent the security interest in such Property does not automatically
attach upon the acquisition thereof pursuant to the Guaranty and Collateral
Agreement with the priority of perfection required thereunder, the Parent
Borrower shall execute and deliver, or cause its applicable Restricted
Subsidiary to execute and deliver, to the Administrative Agent and/or the
Collateral Agent all such further documents, agreements and instruments
(including without limitation further security agreements, mortgages, financing
statements, continuation statements, and assignments of accounts and contract
rights) necessary or desirable to cause such assets or property to be subject to
a security interest in favor of the Collateral Agent with the priority and
perfection required thereunder and (y) notwithstanding anything to the contrary
in Section 8.14(a)(ii), if the Restricted Subsidiary that has acquired such
Property is not already a Guarantor, such Restricted Subsidiary shall become a
Guarantor.
(b)    If either (I) except as otherwise permitted by clause (D) or (E) of the
proviso to Section 9.01(a), Vessel Collateral or Specified Equity Interests are
to be transferred in connection with a Restricted Investment, Restricted Payment
or an Asset Sale permitted under this Agreement the result of which would be the
release of the Liens on Vessel Collateral securing the Indebtedness in
accordance with the terms hereof (but, in the case of an Asset Sale, only if and
to the extent the Parent Borrower reinvests the Net Proceeds in respect thereof
in Vessels or in Equity Interests in one or more entities owning Vessels in
accordance with this Agreement) or (II) any Borrower or any other Loan Party, in
its sole discretion, desires to mortgage an Additional Eligible Vessel, such
Borrower or other Loan Party, as the case may be, will, substantially
simultaneously with such transfer, as consideration for the release of Liens on
such existing Vessel Collateral (in the case of the preceding clause (I)) and in
the case of both the preceding clauses (I) and (II), (i) mortgage, substantially
on the terms and conditions set forth in the Fleet Mortgage, one or more
additional Vessels (such Vessels mortgaged pursuant to this Section 8.14(b),
including for the avoidance of doubt any Additional Eligible Vessels that are
mortgaged pursuant to this Section 8.14(b), the “Additional Vessels” and each an
“Additional Vessel”) in each case, which are not otherwise subject to a Lien
(other than a Permitted Lien of the type described in clause (k) of the
definition thereof) and which, in the case of the preceding clause (I), have an
aggregate Specified Value equal to or greater than the remainder (if positive)
of (A) the Specified Value of the transferred Vessel Collateral less (B) any
prepayment (whether optional or mandatory) of the




103
    

--------------------------------------------------------------------------------




Loans made in connection with such Permitted Investment or Asset Sale and/or
(ii) supplement and amend the applicable Security Instrument, or enter into
additional collateral documents, pursuant to documentation as necessary and
appropriate, so as to grant to the Collateral Agent, for the ratable benefit of
the Secured Parties, Fleet Mortgage Liens (or the foreign equivalent) thereon
and first priority security interests (or the foreign equivalent) in all related
Property (the transactions described in clauses (i) and (ii) with respect to a
transfer of Vessel Collateral or Specified Equity Interests in connection with a
Permitted Investment or as otherwise expressly contemplated by this Agreement,
collectively, a “Collateral Substitution Transaction”); provided that, for the
avoidance of doubt, to the extent the amount in clause (B) above is equal to or
greater than the amount in clause (A) above, the Borrowers shall be under no
obligation to provide additional Vessel Collateral hereunder with respect to
such transaction; provided further, that notwithstanding the foregoing or
anything to the contrary herein, no such Permitted Investment and related
Collateral Substitution Transaction shall be permitted hereunder if (x) the
Parent Borrower would not have Available Liquidity after giving effect thereto
of at least $65,000,000 or (y) the aggregate Specified Value of all Vessels so
transferred pursuant to a Permitted Investment and pursuant to clause (D) or (E)
of the proviso to Section 9.01(a) in any consecutive 91-day period would exceed
$115,000,000. Each Loan Party that owns an Additional Vessel shall,
concomitantly with its acquisition of each such Additional Vessel, to the extent
that such Additional Vessel is registered under the laws and flag of the United
States, execute, deliver and cause to be duly recorded with the National Vessel
Documentation Center a first preferred ship mortgage, in form and substance
equivalent to the Fleet Mortgage (or, with respect to any other Additional
Vessel, take such other actions as are required under Applicable Law to provide
a commensurate security interest or alternative security interest reasonably
acceptable to the Required Lenders), and shall otherwise comply with the
provisions of Section 8.14 hereof. The parties hereby acknowledge that any
Additional Vessel made subject to a mortgage lien in connection with a
Collateral Substitution Transaction is in fact, and is intended by the parties
to this Agreement and the other Loan Parties to be, a transfer that is a
contemporaneous exchange for new value to the applicable Loan Party, as
contemplated by 11. U.S.C. 547(c)(1).



Section 8.15    Sanctions, Anti-Corruption Laws and Anti-Terrorism Laws. The
Parent Borrower shall maintain in effect the policies and procedures with
respect to Sanctions and Anti-Terrorism Laws specified in Section 7.09(d) and
the anti-corruption laws specified in Section 7.20.



Section 8.16    Future Designation of Unrestricted Subsidiaries.
(a)    The Board of Directors of the Parent Borrower may designate any
Subsidiary (other than the Co-Borrower) to be an Unrestricted Subsidiary. No
Subsidiary may be designated as an Unrestricted Subsidiary unless (i) both at
the time of such designation and immediately after




104
    

--------------------------------------------------------------------------------




giving effect thereto, no Default shall have occurred and be continuing, (ii)
such Subsidiary (A) has no Debt other than Non-Recourse Debt, and (B) is a
Person with respect to which neither the Parent Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (1) to subscribe
for additional Equity Interests or (2) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results, and (iii) all outstanding Investments by the Parent Borrower
and its Restricted Subsidiaries (except to the extent repaid in cash) in the
Subsidiary so designated are permitted pursuant to Section 9.01 (it being
understood that such Investments shall be deemed Restricted Payments made at the
time of such designation (except to the extent they qualify as Permitted
Investments) in an amount equal to the greater of (y) the net book value of such
Investments at the time of such designation and (z) the Specified Value of such
Investments at the time of such designation, but in each case subject to the
last sentence of the definition of “Investment”). If, at any time, any
Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and any Debt of such Subsidiary shall
be deemed to be incurred by a Restricted Subsidiary of the Parent Borrower as of
such date. Schedule 7.14 sets forth a list of all Unrestricted Subsidiaries as
of the Effective Date.
(b)    Any designation of a Subsidiary shall be evidenced to the Administrative
Agent by delivery to the Administrative Agent of a resolution of the Board of
Directors giving effect to such action and evidencing the valuation of any
Investment relating thereto (as determined in good faith by the Board of
Directors) and an Officer’s Certificate certifying that such action complied
with this Section 8.16.



Section 8.17    Post-Closing Undertakings. Within the time periods specified on
Schedule 8.17 (or such later date to which the Required Lenders (with written
notice to the Administrative Agent) consent), comply with the provisions set
forth in Schedule 8.17.



Section 8.18    Collateral Proceeds Account. The Borrowers and each Guarantor
shall cause (x) the Net Proceeds (to the extent in the form of cash, Cash
Equivalents, securities or like instruments) from any Asset Sale and (y) the net
cash proceeds realized from the sale or assignment of any construction contract
related to the Vessels described in Schedule 8.17 or any other Vessel under
construction as to which progress payments are being made in accordance with the
definition of “Excess Proceeds”, or monies of whatsoever nature paid to the
Parent Borrower or any of its Restricted Subsidiaries in respect of such
contracts or such Vessels described in Section 8.17 or any other Vessel under
construction as to which progress payments are being made in accordance with the
definition of “Excess Proceeds”, including, without limitation, the Vessel
purchase price (or any refund thereof), commissions, insurances, bonds, damages,
awards or judgments, to be deposited




105
    

--------------------------------------------------------------------------------




in a Collateral Proceeds Account substantially contemporaneously with the
receipt thereof (except to the extent constituting securities or other
instruments that have otherwise been pledged as Collateral to secure the
Indebtedness by physical delivery thereof, if physical certificates exist, or
otherwise pursuant to arrangements reasonably satisfactory to the Initial
Lenders), and shall cause all such Net Proceeds to remain therein until the
earliest of (i) the reinvestment of such Net Proceeds in accordance with the
definition of “Excess Proceeds”, (ii) the application of such Net Proceeds in
accordance with Section 3.04 and (iii) such Net Proceeds becoming Declined
Amounts. For the avoidance of doubt, nothing in this Section 8.18 shall limit in
any way the Parent Borrower’s obligations under Section 3.04 or Section 8.14.






106
    

--------------------------------------------------------------------------------





Article IX
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full, the Borrowers
covenant and agree with the Administrative Agent and the Lenders on behalf of
the Loan Parties that:



Section 9.01    Restricted Payments. (a) The Parent Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly,
(i) declare or pay any dividend or make any other payment or distribution on
account of the Parent Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without limitation, any such payment in connection with
any merger or consolidation involving Parent Borrower) or to the direct or
indirect holders of Parent Borrower’s Equity Interests in their capacity as such
(other than dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of Parent Borrower); (ii) Redeem (including, without
limitation, in connection with any merger or consolidation involving the
Borrower) any Equity Interests of the Parent Borrower or any direct or indirect
parent of the Parent Borrower (other than any such Equity Interests owned by the
Parent Borrower or any Restricted Subsidiary of the Parent Borrower); (iii)
Redeem (x) the 2019 Convertible Senior Notes, the 2020 Senior Notes, the 2021
Senior Notes or any Debt incurred under a Replacement Indenture in respect
thereof, (y) Junior Lien Debt, or (z) any Debt that is subordinated in right of
payment to the Indebtedness or the Loan Guarantees, as the case may be, except a
payment of interest or a payment of principal at Stated Maturity; or (iv) make
any Restricted Investment (all such payments and other actions set forth in
clauses (i) through (iv) above being collectively referred to as “Restricted
Payments”) unless at the time of and after giving effect to such Restricted
Payment:
(A)    no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;
(B)    the Parent Borrower would, at the time of such Restricted Payment and
after giving Pro Forma Effect thereto as if such Restricted Payment had been
made at the beginning of the Test Period, have been permitted to incur at least
$1.00 of additional Debt pursuant to the Minimum Fixed Charge Coverage Ratio
Test; and
(C)    such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Parent Borrower and its Restricted Subsidiaries
after the 2004 Issue Date (excluding Restricted Payments permitted by Section
9.01(b)(ii), (iii), (iv), (vi), (vii), (viii), (ix), (x), (xi), (xiii), (xiv)
and (xv) but including Restricted Payments permitted by Section 9.01(b)(i), (v)
and (xii), is




107
    

--------------------------------------------------------------------------------




less than the sum of the following (the “Restricted Payments Basket”): (I) 50%
of the cumulative Consolidated Net Income of the Borrower for the period (taken
as one accounting period) from January 1, 2004 to the end of the Parent
Borrower’s most recently ended fiscal quarter for which internal financial
statements are available at the time of such Restricted Payment (or, if such
Consolidated Net Income for such period is a deficit, less 100% of such
deficit), plus (II) subject to Section 9.01(b)(ii), 100% of the aggregate net
cash proceeds, and the Fair Market Value of any property other than cash,
received by the Parent Borrower since January 1, 2004 from the issue or sale of
Equity Interests of the Borrower (other than Disqualified Stock) (other than any
Permitted Warrant Transaction) or of Disqualified Stock or debt securities of
the Parent Borrower that have been converted into, or exchanged for, such Equity
Interests (other than any such Equity Interests, Disqualified Stock or
convertible debt securities sold to a Restricted Subsidiary of the Parent
Borrower and other than Disqualified Stock or convertible debt securities that
have been converted into, or exchanged for, Disqualified Stock), plus (III) to
the extent that any Restricted Investment that was made after the 2004 Issue
Date is sold for cash or otherwise liquidated or repaid for cash, the lesser of
(1) cash return of capital with respect to such Restricted Investment (less the
cost of disposition, if any) and (2) the initial amount of such Restricted
Investment, plus (IV) [reserved], plus (V) $25,000,000);
provided that, notwithstanding anything herein to the contrary, this Section
9.01(a) shall not permit (A) any Redemption of Debt by the Parent Borrower or
any of its Restricted Subsidiaries unless (i) the Parent Borrower would, at the
time of such Redemption of Debt and after giving Pro Forma Effect thereto as if
such Redemption of Debt had been made at the beginning of the Test Period, have
a Senior Secured Leverage Ratio not in excess of 2:00 to 1:00 and (ii)
substantially simultaneously therewith the Borrowers shall make an optional
prepayment of the Loans in accordance with Section 3.04(a) in an amount at least
equal to the amount of such Redemption of Debt, (B) the payment of any dividend
or distribution using Vessel Collateral or Specified Equity Interests or the
proceeds thereof, (C) the payment of any dividend or distribution using any
other Property unless (i) the Parent Borrower would, at the time of such
dividend or distribution and after giving Pro Forma Effect thereto as if such
dividend or distribution had been made at the beginning of the Test Period, have
a Senior Secured Leverage Ratio not in excess of 2.00:1.00, (ii) the Parent
Borrower has Available Liquidity of at least $65,000,000 as determined on a Pro
Forma Basis for such dividend or distribution as of the last day of the most
recently ended fiscal quarter for which internal financial statements are
available at the time of such dividend or distribution and (iii) substantially
simultaneously therewith the Borrowers shall make an optional prepayment of the
Loans in accordance with Section 3.04(a) in an amount at least equal to the
amount of such dividend or distribution, (D) any Restricted Investment of Vessel
Collateral or Specified Equity Interests or




108
    

--------------------------------------------------------------------------------




the proceeds thereof in Persons that are not Loan Parties unless (i) the Parent
Borrower would, at the time of such Investment and after giving Pro Forma Effect
thereto as if such Investment had been made at the beginning of the Test Period,
have a Senior Secured Leverage Ratio not in excess of 2.00:1.00 and (ii)
substantially simultaneously therewith the Borrowers shall make an optional
prepayment of the Loans in accordance with Section 3.04(a) in an amount at least
equal to the amount of such Investment or (E) any other Restricted Investments
not described in the preceding clause (D) unless (i) the Parent Borrower would,
at the time of such Investment and after giving Pro Forma Effect thereto as if
such Restricted Investment had been made at the beginning of the Test Period,
have a Senior Secured Leverage Ratio not in excess of 2.00:1.00 and (ii)
substantially simultaneously therewith the Borrowers shall make an optional
prepayment of the Loans in accordance with Section 3.04(a) in an amount at least
equal to the amount of such Investment.
(b)    The foregoing provisions will not prohibit any of the following:
(i)    the payment of any dividend within 60 days after the date of declaration
thereof, if at said date of declaration such payment would have complied with
the provisions of this Agreement;
(ii)    the Redemption of any Debt of the Borrowers or any Guarantor (including
the 2019 Convertible Senior Notes, the 2020 Senior Notes, the 2021 Senior Notes
or any Debt incurred under a Replacement Indenture in respect thereof) or any
Equity Interests of the Parent Borrower or any of its Restricted Subsidiaries in
exchange for, or out of the net cash proceeds of the substantially concurrent
sale (other than to a Restricted Subsidiary of the Parent Borrower) of, other
Equity Interests of the Parent Borrower (other than any Disqualified Stock),
provided that the amount of any such net cash proceeds that are utilized for any
such Redemption shall be excluded from Section 9.01(a)(C)(II);
(iii)    the Redemption of Debt of Borrowers or any Guarantor (including the
2019 Convertible Senior Notes, the 2020 Senior Notes, the 2021 Senior Notes or
any Debt incurred under a Replacement Indenture in respect thereof) with the net
cash proceeds from an incurrence of, or in exchange for, Permitted Refinancing
Indebtedness;
(iv)    the payment of any dividend or distribution (other than with Vessel
Collateral or Specified Equity Interests or the proceeds thereof) by a
Restricted Subsidiary of the Parent Borrower to the Parent Borrower or any of
its other Restricted Subsidiaries, and if such Restricted Subsidiary is not a
Wholly-Owned Restricted Subsidiary, to minority holders of the Equity Interests
of such Restricted Subsidiary so long as the Parent Borrower or another
Restricted Subsidiary receives at least its pro rata share of such dividend or
distribution;
(v)    so long as no Default or Event of Default has occurred and is continuing,
the Redemption of any Equity Interests (other than with Vessel Collateral or
Specified Equity




109
    

--------------------------------------------------------------------------------




Interests or the proceeds thereof) of the Parent Borrower held by any employee,
director or consultant of the Parent Borrower or any of its Restricted
Subsidiaries pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or other agreement or arrangement,
provided that the aggregate price paid for all such Redeemed Equity Interests
shall not exceed $500,000 in any calendar year (with unused amounts in any
fiscal year being carried over to succeeding fiscal years);
(vi)    the acquisition of Equity Interests by the Parent Borrower in connection
with the exercise of stock options or stock appreciation rights by way of
cashless exercise or in connection with the satisfaction of withholding tax
obligations;
(vii)    in connection with an acquisition by the Parent Borrower or by any of
its Restricted Subsidiaries, the return to the Parent Borrower or any of its
Restricted Subsidiaries of Equity Interests of the Parent Borrower or any of its
Restricted Subsidiaries constituting a portion of the purchase price
consideration in settlement of indemnification claims;
(viii)    the purchase by the Parent Borrower of fractional shares of Equity
Interests of the Parent Borrower arising out of stock dividends, splits or
combinations or business combinations;
(ix)    the making of cash payments in connection with any conversion of
Convertible Indebtedness in an aggregate amount since the Effective Date not to
exceed the sum of (a) the principal amount of such Convertible Indebtedness plus
(b) payments received by the Parent Borrower or any of its Restricted
Subsidiaries pursuant to the exercise, settlement or termination of any related
Permitted Bond Hedge Transaction if the Parent Borrower has Available Liquidity
as of the last day of the most recently ended fiscal quarter for which internal
financial statements are available at the time of such Redemption of at least
$65,000,000 as determined on a Pro Forma Basis for such Redemption;
(x)    (a) any cash payments in connection with a Permitted Bond Hedge
Transaction and (b) the settlement of any related Permitted Warrant Transaction
(i) by delivery of shares of the Parent Borrower’s common stock upon settlement
thereof or (ii) by (A) set-off against the related Permitted Bond Hedge
Transaction or (B) payment of an early termination amount thereof in common
stock upon any early termination thereof;
(xi)    the Redemption of Debt (other than with Vessel Collateral or Specified
Equity Interests or the proceeds thereof) of the Borrowers or any Guarantor
(including the 2019 Convertible Senior Notes, the 2020 Senior Notes, the 2021
Senior Notes or any Debt incurred under a Replacement Indenture in respect
thereof) if the Parent Borrower has Available Liquidity as of the last day of
the most recently ended fiscal quarter for which internal




110
    

--------------------------------------------------------------------------------




financial statements are available at the time of such Redemption of at least
$65,000,000 as determined on a Pro Forma Basis for such Redemption;
(xii)    the payment of any cash dividend or distribution by the Parent Borrower
with respect to any preferred Equity Interest that does not constitute
Disqualified Stock or any Disqualified Stock that is permitted to be incurred
under Section 9.02 in an aggregate amount not to exceed $25,000,000 per annum;
so long as (A) such cash dividend or distribution does not exceed a percentage
reasonably acceptable to the Initial Lenders, (B) the proceeds of the issuance
of such preferred Equity Interests or permitted Disqualified Stock were or are
being used to finance a Permitted Acquisition of, or Permitted Investment in, a
Permitted Business or an acquisition of one or more Vessels, (C) in each case on
the date of such Permitted Acquisition, Permitted Investment or the date such
Vessel(s) or person was acquired or merged, consolidated or amalgamated with or
into the Parent Borrower or a Restricted Subsidiary of the Parent Borrower, as
applicable, after giving Pro Forma Effect thereto as if such transaction had
been made at the beginning of the Test Period, the Consolidated Fixed Charge
Coverage Ratio for the Parent Borrower and its Restricted Subsidiaries
immediately after the date of such Permitted Acquisition, Permitted Investment
or acquisition of one or more Vessels, as applicable, would be no worse than the
Consolidated Fixed Charge Coverage Ratio for the Parent Borrower and its
Restricted Subsidiaries immediately prior to such issuance and (D) the Parent
Borrower has Available Liquidity as determined on a Pro Forma Basis as of the
last day of the most recently ended fiscal quarter for which internal financial
statements are available at the time of the payment of any such cash dividend or
distribution, of at least $65,000,000;
(xiii)    Restricted Payments (other than with Vessel Collateral or Specified
Equity Interests or the proceeds thereof), including repurchases of Equity
Interests in the Parent Borrower, in an aggregate amount not to exceed the
lesser of (a) $25,000,000 (but only to the extent there is capacity to make
Permitted Investments in reliance on clause (h) of the definition thereof) and
(b) the amount available at such time for Permitted Investments made in reliance
on clause (h) of the definition thereof so long as, after giving Pro Forma
Effect to any such Restricted Payment, the Parent Borrower has Available
Liquidity as of the last day of the most recently ended fiscal quarter for which
internal financial statements are available at the time of such prepayment of at
least $65,000,000;
(xiv)    redemption of any rights under the Parent Borrower’s Rights Agreement
dated July 1, 2013; and
(xv)    redemption of any Equity Interests of the Parent Borrower from Aliens
(as defined in the Certificate of Incorporation) who acquired the same to the
extent contemplated under Article 12, Section 4 of the Certificate of
Incorporation.




111
    

--------------------------------------------------------------------------------




The amount of all Restricted Payments (other than cash) shall be (A) in the case
of Vessel Collateral or the proceeds thereof or Specified Equity Interests or
the proceeds thereof, the amount determined in accordance with Section 1.06 and
(B) otherwise, the Fair Market Value on the date that asset(s) or securities are
proposed to be paid, transferred or issued by the Parent Borrower or such
Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment,
except that the Fair Market Value (or, if applicable the amount determined in
accordance with Section 1.06) of any non-cash dividend made within 60 days after
the date of declaration shall be determined as of such declaration date. The
Fair Market Value of any non-cash Restricted Payment shall be determined in the
manner contemplated by the definition of the term “Fair Market Value,” and the
results of such determination shall be evidenced by an Officer’s Certificate
delivered to the Administrative Agent. Not later than the date of making any
Restricted Payment (other than a Restricted Payment permitted by Sections
9.01(b)(ii), (iii), (iv), (vi), (vii), (viii), (ix), (x), (xi), (xiii), (xiv)
and (xv)), the Parent Borrower shall deliver to the Administrative Agent an
Officer’s Certificate stating that such Restricted Payment is permitted and
setting forth the basis upon which the calculations required by this Section
9.01 were computed.



Section 9.02    Incurrence of Debt and Issuance of Disqualified Stock.
(a)    The Parent Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur” or an “incurrence”) any Debt and the
Parent Borrower shall not issue any Disqualified Stock and shall not permit any
of its Restricted Subsidiaries to issue any Disqualified Stock; provided,
however, that the Parent Borrower and its Restricted Subsidiaries may incur
Debt, and the Parent Borrower may issue Disqualified Stock, in each case if the
Consolidated Fixed Charge Coverage Ratio for the Test Period preceding the date
on which such additional Debt is incurred or such Disqualified Stock is issued
would have been at least 2.0 to 1.0 (the “Minimum Fixed Charge Coverage Ratio
Test”) at the time such additional Debt is incurred or such Disqualified Stock
is issued, in each case as determined on a Pro Forma Basis (including a pro
forma application of the net proceeds therefrom), as if the additional Debt or
Disqualified Stock had been issued or incurred, as the case may be, at the
beginning of such Test Period.
(b)    The foregoing provisions shall not apply to the incurrence by the Parent
Borrower or any of its Restricted Subsidiaries of any of the following:
(i)    Junior Lien Debt or unsecured Debt of the Borrowers or any Guarantor
(provided that such unsecured Debt satisfies the conditions set forth in clause
(a) of the definition of “Junior Lien Debt”) under Credit Facilities, in an
aggregate principal amount at any one time outstanding not to exceed, together
with any outstanding Permitted




112
    

--------------------------------------------------------------------------------




Refinancing Indebtedness in respect thereof (but excluding any Increased Amount)
the greater of (1) $600,000,000 and (2) 25% of the Parent Borrower’s
Consolidated Net Tangible Assets determined as of the end of the Parent
Borrower’s most recently completed fiscal quarter for which internal financial
statements are available;
(ii)    Existing Indebtedness;
(iii)    Hedging Obligations;
(iv)    Debt under this Agreement and the other Loan Documents;
(v)    intercompany Debt between or among the Parent Borrower and any of its
Restricted Subsidiaries; provided that (1) if a Borrower is the obligor on such
Debt and the obligee is not the other Borrower or a Guarantor, such Debt must be
expressly subordinated to the prior payment in full in cash of all obligations
with respect to the Loans and (2) if a Guarantor is the obligor on such Debt and
the obligee is neither a Borrower nor a Guarantor, such Debt must be expressly
subordinated to the prior payment in full in cash of all obligations of such
Guarantor with respect to its Loan Guarantee and (3)(i) any subsequent issuance
or transfer of Equity Interests that results in any such Debt being held by a
Person other than the Parent Borrower or a Restricted Subsidiary of the Parent
Borrower, or (ii) any sale or other transfer of any such Debt to a Person that
is neither the Parent Borrower nor a Restricted Subsidiary of the Parent
Borrower, shall be deemed, in each case, to constitute an incurrence of such
Debt by the Parent Borrower or such Restricted Subsidiary, as the case may be,
as of the date of such issuance, sale or other transfer that is not permitted by
this clause (v);
(vi)    Debt in respect of bid, performance or surety bonds issued for the
account of the Parent Borrower or any Restricted Subsidiary thereof, including
guarantees or obligations of the Parent Borrower or any Restricted Subsidiary
thereof with respect to letters of credit or letters of credit supporting such
bid, performance or surety obligations (in each case other than for an
obligation for money borrowed) or other forms of security or credit enhancement
supporting performance obligations under service contracts, in each case, in the
ordinary course of business;
(vii)    the guarantee (A) by the Parent Borrower of Debt of any of its
Restricted Subsidiaries that was permitted to be incurred by another provision
of this Section 9.02 or (B) by any Restricted Subsidiary of the Parent Borrower
of Debt of the Parent Borrower or another Restricted Subsidiary of the Parent
Borrower that was permitted to be incurred by another provision of this Section
9.02; provided, that this clause (vii) shall not permit the guarantee by any
Restricted Subsidiary of the Parent Borrower that is not a Loan Party of any
Indebtedness incurred under Section 9.02(b)(i) (or any Permitted Refinancing
Indebtedness in respect thereof) or Section 9.02(b)(x);




113
    

--------------------------------------------------------------------------------




(viii)    Permitted Refinancing Indebtedness incurred in exchange for, or the
net proceeds of which are used to extend, refinance, renew, replace, defease or
refund Debt incurred pursuant to Section 9.02(a), 9.02(b)(i), 9.02(b)(ii), this
clause (viii) or Section 9.02(b)(xi);
(ix)    Permitted Acquisition Indebtedness and any Permitted Refinancing
Indebtedness in respect thereof (including any subsequent Permitted Refinancing
Indebtedness in respect of any Debt previously incurred under this Section
9.02(b)(ix));
(x)    Debt of the Borrowers (and any Guarantee thereof by a Guarantor) under
the Revolver Facility in an aggregate principal amount at any time outstanding
not to exceed the lesser of (1) $100,000,000 and (2) 85% of the Loan Parties’
eligible accounts receivable so long as on or before the date on which the such
Debt is incurred under the Revolver Facility, (1) the Administrative Agent, the
Collateral Agent and the representative with respect to the Revolver Facility
shall become a party to the Revolver/Term Intercreditor Agreement and (2) any
other requirements set forth in the Revolver/Term Intercreditor Agreement shall
have been satisfied; and
(xi)    other Debt and/or Disqualified Stock in an aggregate principal amount
and/or liquidation preference, as applicable, that, when taken together with the
aggregate principal amount and/or liquidation preference, as applicable, of all
other Debt and/or Disqualified Stock incurred pursuant to this clause (xi) and
then outstanding will not exceed, together with any outstanding Permitted
Refinancing Indebtedness in respect thereof (but excluding any Increased Amount)
the greater of (1) $75,000,000 and (2) 2.5% of the Parent Borrower’s
Consolidated Net Tangible Assets determined as of the end of the Parent
Borrower’s most recently completed fiscal quarter for which internal financial
statements are available; provided that (i) any such Debt or Disqualified Stock
shall not be secured by any assets that are Collateral and (ii) any such Debt or
Disqualified Stock of a Loan Party referred to in this clause (xi) does not
mature and does not have any mandatory or scheduled principal payments or
sinking fund obligations prior to 91 days after the Maturity Date (except as a
result of a customary change of control or asset sale repurchase offer
provisions, subject to the prior making of any required payments on the
Indebtedness hereunder).
(c)    The Borrowers shall not, and shall not permit any Guarantor to, directly
or indirectly, incur any Debt which by its terms (or by the terms of any
agreement governing such Debt) is subordinated to any other Debt of the Parent
Borrower, the Co-Borrower or of such Guarantor, as the case may be, unless such
Debt is also by its terms (or by the terms of any agreement governing such Debt)
made expressly subordinate to the Loans or the Loan Guarantee of such Guarantor,
as the case may be, to the same extent and in the same manner as such Debt is
subordinated pursuant to subordination provisions that are most favorable to the
holders of any




114
    

--------------------------------------------------------------------------------




other Debt of the Parent Borrower, the Co-Borrower or of such Guarantor, as the
case may be; provided, however, that no Debt shall be deemed to be contractually
subordinated in right of payment to any other Debt solely by virtue of being
unsecured.
(d)    For purposes of determining compliance with this Section 9.02, in the
event that an item of proposed Debt meets the criteria of more than one of the
categories of Debt described in Section 9.02(b)(i) through (xi), or is entitled
to be incurred pursuant to Section 9.02(a), the Parent Borrower shall be
permitted to divide or classify such item of Debt on the date of its incurrence,
or later divide or reclassify all or a portion of such item of Debt, in any
manner that complies with this Section 9.02, and such item of Debt will be
treated as having been incurred pursuant to one or more of such categories;
provided that all Debt under this Agreement and the other Loan Documents shall
at all times be deemed outstanding under Section 9.02(b)(iv), all Junior Lien
Debt under Credit Facilities shall at all times be deemed outstanding under
Section 9.02(b)(i) and Debt under the Revolver Facility shall at all times be
deemed outstanding under Section 9.02(b)(x). Accrual of interest or dividends,
the accretion of accreted value, the accretion or amortization of original issue
discount and the payment of interest or dividends in the form of additional Debt
or Disqualified Stock will not be deemed to be an incurrence of Debt or
Disqualified Stock for purposes of this covenant.



Section 9.03    Liens. The Parent Borrower shall not, and shall not permit any
of its Restricted Subsidiaries to, directly or indirectly, create, incur or
assume any Lien on any Collateral, except Permitted Liens.



Section 9.04    Merger or Consolidation.
(a)    No Borrower shall consolidate or merge with or into (whether or not such
Borrower is the surviving corporation), or sell, assign, transfer, lease, convey
or otherwise dispose of all or substantially all of its properties or assets in
one or more related transactions to, another Person unless (i) such Borrower is
the survivor or the Person formed by or surviving any such consolidation or
merger (if other than such Borrower) or to which such sale, assignment,
transfer, lease, conveyance or other disposition shall have been made (the
“Successor Company”) is a corporation, partnership or limited liability company
organized or existing under the laws of the United States, any state thereof or
the District of Columbia, (ii) the Successor Company (if other than such
Borrower) assumes all the obligations of such Borrower under this Agreement
pursuant to a customary assumption agreement, (iii) immediately after such
transaction no Default or Event of Default exists, (iv) except in the case of a
merger of the Parent Borrower or the Co-Borrower with or into a Wholly-Owned
Restricted Subsidiary of the Parent Borrower that is a Loan Party, immediately
after giving Pro Forma Effect to the transaction as if the same had occurred at
the beginning of the applicable Test Period, either (1) the Successor Company
may incur at least $1.00




115
    

--------------------------------------------------------------------------------




of additional Debt pursuant to the Minimum Fixed Charge Coverage Ratio Test, or
(2) the Consolidated Fixed Charge Coverage Ratio of the Successor Company is no
less than the Consolidated Fixed Charge Coverage Ratio of the Parent Borrower
immediately before such transaction, and (v) if such Borrower is not the
Successor Company in such transaction, each Guarantor (unless it is the
Successor Company, in which case clause (ii) above will apply) confirms in a
customary writing that its Loan Guarantee and the Liens granted by it pursuant
to the Security Interests will apply to the Successor Company’s obligations in
respect of this Agreement and that its Loan Guarantee and such Liens will
continue to be in effect.
(b)    Upon any consolidation or merger, or any sale, assignment, transfer,
lease, conveyance or other disposition of all or substantially all of the
properties or assets of a Borrower in accordance with Section 9.04(a) hereof,
the Successor Company formed by such consolidation or into or with which such
Borrower is merged or to which such sale, assignment, transfer, lease,
conveyance or other disposition is made shall succeed to, and be substituted for
(so that from and after the date of such consolidation, merger, sale,
assignment, transfer, lease, conveyance or other disposition, the provisions of
this Agreement referring to the “Parent Borrower” or the “Co-Borrower”, as
applicable, shall refer instead to the Successor Company and not to the Parent
Borrower or the Co-Borrower, as applicable), and may exercise every right and
power of the Parent Borrower or the Co-Borrower, as applicable, under this
Agreement with the same effect as if such successor corporation had been named
as the Parent Borrower or the Co-Borrower, as applicable, herein; provided,
however, that the predecessor Borrower shall not be relieved from its
obligations under this Agreement in the case of any such lease.  For the
purposes of this Section 9.04, a time charter, bareboat charter or Vessel
management or similar agreement involving providing Vessels and related services
to customers in the ordinary course of business shall not be deemed a lease.



Section 9.05    Minimum Available Liquidity. The Parent Borrower will not, as of
the last day of any fiscal quarter, permit Available Liquidity to be less than
the Minimum Liquidity Amount as of such date.



Section 9.06    Transactions with Affiliates. The Parent Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, make any payment to, or
sell, lease, transfer or otherwise dispose of any of its Property to, or
purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate (each of the foregoing, an “Affiliate
Transaction”), unless (a) such Affiliate Transaction is on terms that are no
less favorable to the Parent Borrower or its relevant Restricted Subsidiary than
those that would have been obtained in a comparable transaction by the Parent
Borrower or such Restricted Subsidiary with an unrelated Person or, if there is
no such




116
    

--------------------------------------------------------------------------------




comparable transaction, on terms that are fair and reasonable to the Parent
Borrower or such Restricted Subsidiary, and (b) the Parent Borrower delivers to
the Administrative Agent (i) with respect to any Affiliate Transaction or series
of related Affiliate Transactions involving aggregate consideration in excess of
$20,000,000, a resolution of the Board of Directors of the Parent Borrower set
forth in a certificate of a Responsible Officer certifying that such Affiliate
Transaction complies with clause (a) above and that such Affiliate Transaction
has been approved by a majority of the disinterested members of the Board of
Directors and (ii) with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$50,000,000, an opinion as to the fairness to the Parent Borrower or the
relevant Subsidiary of such Affiliate Transaction from a financial point of view
issued by an accounting, appraisal or investment banking firm that is, in the
judgment of the Board of Directors, qualified to render such opinion and is
independent with respect to the Parent Borrower, provided that such opinion will
not be required with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving either (i) shipyard contracts that are awarded
following a competitive bidding process and approved by a majority of the
disinterested members of the Board of Directors or (ii) an Affiliate in which an
unrelated third person owns Voting Stock in excess of that owned by the Parent
Borrower or any of its Restricted Subsidiaries; provided, however, that the
following shall be deemed not to be Affiliate Transactions:
(A) any employment agreement or other employee compensation plan or arrangement
entered into by the Parent Borrower or any of its Restricted Subsidiaries in the
ordinary course of business of the Parent Borrower or such Restricted
Subsidiary;
(B) transactions between or among the Loan Parties;
(C) Permitted Investments and Restricted Payments that are permitted by the
provisions of Section 9.01 of this Agreement;
(D) loans or advances to officers, directors and employees of the Parent
Borrower or any of its Restricted Subsidiaries made in the ordinary course of
business and consistent with past practices of the Parent Borrower and its
Restricted Subsidiaries in an aggregate amount not to exceed $500,000
outstanding at any one time;
(E) indemnities of officers, directors and employees of the Parent Borrower or
any of its Restricted Subsidiaries permitted by bylaw or statutory provisions;
(F) maintenance in the ordinary course of business of customary benefit programs
or arrangements for officers, directors and employees of the Parent Borrower or
any of its Restricted Subsidiaries, including without limitation vacation plans,
health and life insurance plans, deferred compensation plans, retirement or
savings plans and similar plans;




117
    

--------------------------------------------------------------------------------




(G) registration rights or similar agreements with officers, directors or
significant shareholders of the Parent Borrower or any of its Restricted
Subsidiaries;
(H) issuance of Equity Interests (other than Disqualified Stock) by the Parent
Borrower;
(I) the payment of reasonable and customary regular fees to directors of the
Parent Borrower or any of its Restricted Subsidiaries who are not employees of
the Borrower or any Affiliate;
(J) transaction with a Person that is an Affiliate of the Parent Borrower or any
of its Restricted Subsidiaries solely because the Parent Borrower or any of its
Restricted Subsidiaries owns an Equity Interest in such Person;
(K) time charter, bareboat charter or management agreements related to Vessels
between the Parent Borrower or any of its Restricted Subsidiaries and a Joint
Venture or Unrestricted Subsidiary made on terms generally consistent with terms
available in an arms-length transaction with an unrelated third party; and
(L) (i) any other transaction with an Affiliate reported in any Form 10-K, Form
10-Q or proxy statement filed by the Parent Borrower with the SEC since December
31, 2011 that was approved by the Board of Directors of the Parent Borrower and
(ii) any other transaction with an Affiliate reported in any Form 10-K, Form
10-Q or proxy statement filed by the Parent Borrower with the SEC following the
Effective Date that (x) is approved by the Board of Directors and (y) is
substantially similar to any transaction described in clause (i) above.



Section 9.07    Burdensome Restrictions. The Parent Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any Restricted Subsidiary of the Parent
Borrower to do any of the following: (a)(i) pay dividends or make any other
distributions to the Parent Borrower or any of its Restricted Subsidiaries on
its Equity Interests or (ii) pay any Indebtedness owed to the Parent Borrower or
any of its Restricted Subsidiaries (it being understood that the priority of any
preferred stock in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on common stock shall not be
deemed a restriction on the ability to pay dividends or make any other
distributions on Equity Interests); (b) make loans or advances to the Parent
Borrower or any of its Restricted Subsidiaries or (c) transfer any of its
properties or assets to the Parent Borrower or any of its Restricted
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of
(1) the Existing Indebtedness,




118
    

--------------------------------------------------------------------------------




(2) this Agreement and the Guaranty and Collateral Agreement,
(3) applicable law,
(4) any instrument governing Indebtedness or Equity Interests of a Person
acquired by the Parent Borrower or any of its Restricted Subsidiaries as in
effect at the time of such acquisition (except to the extent such Indebtedness
was incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person or the assets of any
Person, other than the Person, or the assets of the Person, so acquired,
provided that, in the case of Indebtedness, such Indebtedness was permitted by
the terms of this Agreement to be incurred,
(5) by reason of customary non-assignment provisions in leases entered into in
the ordinary course of business and consistent with past practices,
(6) by reason of customary provisions restricting the transfer of copyrighted or
patented materials consistent with industry practice,
(7) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions of the nature described in clause (c) above on
the property so acquired,
(8) customary provisions in any agreement (x) creating any Hedging Obligations
permitted under this Agreement or (y) governing any Junior Lien Debt or Revolver
Facility,
(9) Permitted Refinancing Indebtedness with respect to any Indebtedness referred
to in clauses (1), (2), (4) and (8)(y) above, provided that the restrictions
referred to in this Section 9.07 that are contained in the agreements governing
such Permitted Refinancing Indebtedness are not materially more restrictive,
taken as a whole, than those contained in the agreements governing the
Indebtedness being refinanced,
(10) provisions with respect to the disposition or distribution of assets in
joint venture agreements, asset sale agreements, stock sale agreements and other
similar agreements, or
(11) those contracts, agreements or understandings that will govern Permitted
Investments.



Section 9.08    Asset Sales. The Parent Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, consummate an Asset Sale (excluding for
all purposes of this Section 9.08 any Event of Loss) unless (i) the Parent
Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Specified
Value (the calculation of which shall be set forth in an Officer’s Certificate
delivered to the Administrative




119
    

--------------------------------------------------------------------------------




Agent) of the Collateral subject to such Asset Sale; and (ii) except in the case
of a Permitted Asset Swap, (A) at least 75% of the aggregate consideration
received by the Parent Borrower and its Restricted Subsidiaries from such Asset
Sale and all other Asset Sales since the Effective Date on a cumulative basis is
in the form of cash or Cash Equivalents; provided, however, that the amount of
(x) any liabilities that are secured by Permitted Liens on the Collateral under
clauses (a), (d), (e) and (k) of the definition thereof and that are assumed by
the transferee of any such Property, rights or Equity Interests pursuant to a
customary novation agreement that releases the Parent Borrower or such
Restricted Subsidiary from further liability, (y) Liquid Equity Securities
having an aggregate Specified Value in an amount not to exceed $25,000,000 in
the aggregate for all such Liquid Equity Securities received following the
Effective Date and then held by the Parent Borrower and its Restricted
Subsidiaries; provided, however, that the amount of any Liquid Equity Securities
at any time shall be (1) the amount actually invested (measured at the time
made), without adjustment for subsequent increases or decreases in the value of
such Investment minus (2) the amount of dividends or distributions received in
connection with such Investment and any return of capital and any payment of
principal received in respect of such Investment that in each case is received
in cash or Cash Equivalents by a Loan Party in a deposit account or securities
account, as applicable, that is subject to an Account Control Agreement, and (z)
any securities, notes or other obligations received by the Parent Borrower or
such Restricted Subsidiary from such transferee that are converted within 180
days by the Parent Borrower or such Restricted Subsidiary into cash (to the
extent of the cash received in that conversion) shall each be deemed to be Cash
Equivalents for purposes of this Section 9.08; (B) such consideration is
comprised entirely of cash, Cash Equivalents and/or Equity Interests (other than
Liquid Equity Securities) of an entity engaged in a Permitted Business (such
Equity Interests referred to in this clause (B), “Specified Non-Cash
Consideration”) so long as, in the case of Specified Non-Cash Consideration, the
Investment in such Specified Non-Cash Consideration is permitted under clause
(h) of the definition of “Permitted Investments” and the other applicable
conditions set forth in such clause (h) are satisfied or (C) such consideration
is comprised of Vessels and Section 8.14(a)(iii) is complied with; provided,
that the receipt of Liquid Equity Securities and Specified Non-Cash
Consideration and Vessels shall be deemed to constitute Cash Equivalents only if
and to the extent such Liquid Equity Securities, Specified Non-Cash
Consideration and Vessels (a) are acquired and held by a Loan Party and (b)(i)
in the case of Equity Securities and other personal property so acquired, are
pledged (or, in the case of Liquid Equity Securities, the Securities Account
which they are held is pledged) to the Collateral Agent, for the ratable benefit
of the Lenders, pursuant to the Guaranty and Collateral Agreement and (ii) in
the case of Vessels, the Collateral Agent, for the ratable benefit of the
Secured Parties, is granted a Fleet Mortgage Lien (or the foreign equivalent)
thereon and first priority (subject to Permitted Liens of the type described in
clause (k) of the definition thereof, as applicable) security interests (or the
foreign equivalent) in all related Property.






120
    

--------------------------------------------------------------------------------





Section 9.09    Composition of Vessel Collateral. Notwithstanding anything
herein, the Parent Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, consummate any Permitted Investment, Restricted
Investment, Asset Sale or Restricted Payment or any other transaction or take
any other action (or fail to take any action) (including (i) making a change to
the flag or documentation of any existing Vessel Collateral or (ii) the
consummation of any Collateral Substitution Transaction where the Additional
Vessel in respect of such Collateral Substitution Transaction has a different
flag or documentation than the Vessel Collateral so transferred), in each case
involving Vessel Collateral, if immediately after giving effect thereto, the
aggregate Specified Value of all Vessel Collateral that is qualified to operate
in coastwise trade of the United States (excluding, for the avoidance of doubt,
any Vessel Collateral that is not subject to a first priority Lien in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, and is
otherwise subject only to Permitted Liens of the type described in clause (k) of
the definition thereof) would be less than 62% of the amount of the aggregate
Vessel Book Value of all Vessel Collateral as of the Effective Date (including,
for purposes of this Section 9.09, the vessels described in Schedule 8.17 using
the greater of (x) their estimated gross book value upon delivery and adjusted
to their actual gross book value once delivered and (y) 90% of the expected net
book value with respect to such vessel communicated to the Initial Lenders on
May 5, 2017).



Section 9.10    Restrictions on Leveraged Vessel Acquisition Transactions. The
Parent Borrower will not, and will not permit any Restricted Subsidiary of the
Parent Borrower to, consummate any Leveraged Vessel Acquisition Transaction that
is not a Permitted Leveraged Vessel Acquisition Transaction.






121
    

--------------------------------------------------------------------------------





Article X
Events of Default; Remedies



Section 10.01    Events of Default. One or more of the following events shall
constitute an “Event of Default”:
(a)    the Borrowers shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof, by acceleration or otherwise; and (other than a
payment due on the Maturity Date) such failure is not cured within three (3)
Business Days after the applicable due date.
(b)    the Borrowers shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.
(c)    any representation or warranty made or deemed made pursuant to
Section 6.02 by or on behalf of the Parent Borrower, the Co-Borrower or any
Guarantor in or in connection with any Loan Document or any amendment or
modification of any Loan Document or waiver under such Loan Document, or in any
report, certificate, financial statement or other document furnished pursuant to
any Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been incorrect in any material adverse respect when made or
deemed made pursuant to Section 6.02.
(d)    the Parent Borrower, the Co-Borrower or any Guarantor shall fail to
observe or perform any covenant, condition or agreement contained in Section
8.04 (with respect to the existence of the Borrowers), Section 8.07 or Section
8.12 or in Article IX.
(e)    the Parent Borrower, the Co-Borrower or any Guarantor shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in Section 10.01(a), Section 10.01(b) or
Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after the earlier to occur of (i)
written notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the written request of the Required Lenders) or (ii) the
chief executive officer or the chief financial officer (or a person holding a
similar title) of the Parent Borrower, the Co-Borrower or any Guarantor
otherwise becoming aware of such default.




122
    

--------------------------------------------------------------------------------




(f)    the Parent Borrower, the Co-Borrower or any Guarantor shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable.
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
the giving of notice, the lapse of time or both) the holder or holders of such
Material Indebtedness or any trustee or administrative agent on its or their
behalf to cause such Material Indebtedness to become due, or to require the
redemption thereof or any offer to redeem to be made in respect thereof, prior
to its scheduled maturity or require the Borrower or any Guarantor being
required to make an offer in respect thereof.
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent Borrower, the Co-Borrower or any Guarantor or its debts,
or of a substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent Borrower, the Co-Borrower or any
Guarantor or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered.
(i)    the Parent Borrower, the Co-Borrower or any Guarantor shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Parent Borrower, the
Co-Borrower or any Guarantor or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing.




123
    

--------------------------------------------------------------------------------




(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) shall be rendered against the Parent Borrower, the
Co-Borrower or any Guarantor or any combination thereof and the same shall
remain undischarged (or the Borrowers and the Guarantor shall not have provided
for its discharge) for a period of sixty (60) consecutive days during which
execution shall not be effectively stayed and, if stayed pending appeal, for
such longer period during such appeal while providing such accruals as may be
required by GAAP.
(k)    any material provision of the Loan Documents, after delivery thereof,
shall for any reason, except to the extent permitted by the terms thereof, cease
to be in full force and effect and valid, binding and enforceable in accordance
with their terms against the Parent Borrower, the Co-Borrower or any Guarantor
or shall be repudiated by any of them, or cease to create a valid and perfected
Lien of the priority required thereby on any material part of the collateral
purported to be covered thereby, (except to the extent permitted by the terms of
this Agreement, or the Parent Borrower, the Co-Borrower or any Guarantor shall
so state in writing) and such invalidity, lack of binding effect or priority is
not cured within thirty (30) days after the earliest to occur of (x) notice from
the Administrative Agent (as directed by the Required Lenders) concerning its
belief that a material provision is not valid and binding or asserting the lack
of priority of a Lien, or (y) the chief executive officer or chief financial
officer of the Borrower otherwise becomes aware that any material provision is
not valid and binding or that a Lien lacks the intended priority.
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred, has
resulted in, or could reasonably be expected to result in, liability of the
Borrowers and any Guarantor in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect.



Section 10.02    Remedies.
(a)    In the case of an Event of Default other than one described in
Section 10.01(h) or Section 10.01(i), at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may, and at the
written request of the Required Lenders, shall, by notice to the Borrowers, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees, premiums and other obligations of the Borrowers
accrued




124
    

--------------------------------------------------------------------------------




hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of an Event of Default described in
Section 10.01(h), Section 10.01(i), the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees, premiums and the other obligations of the
Borrowers accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.
(b)    In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available under
the Loan Documents or at law and equity.
(c)    All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Loans, whether by
acceleration or otherwise, shall be applied:
(i)    first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities (including legal fees and expenses)
payable to the Administrative Agent in its capacity as such;
(ii)    second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;
(iii)    third, pro rata to payment of accrued interest on the Loans;
(iv)    fourth, pro rata to payment of principal outstanding on the Loans;
(v)    fifth, pro rata to any other Indebtedness; and
(vi)    sixth, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrowers or as
otherwise required by any Governmental Requirement.






125
    

--------------------------------------------------------------------------------





Article XI
The Agents



Section 11.01    Appointment; Powers. Each of the Lenders hereby appoints
Wilmington Trust, National Association as its Administrative Agent and the
Collateral Agent (including as trustee/mortgagee under the Fleet Mortgage). Each
Lender authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms hereof and the other
Loan Documents.



Section 11.02    Duties and Obligations of the Agents. The Agents shall have no
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) no Agent shall be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (the use of the term “Administrative Agent”,
“Collateral Agent” or “Agent” herein and in the other Loan Documents with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, no Agent shall have a duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Parent Borrower or any of its Subsidiaries that is communicated to or obtained
by such Agent or any of its Affiliates in any capacity. The Agents shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to a responsible officer of such Agent by the Parent Borrower,
the Co-Borrower or a Lender, and shall not be responsible for or have any duty
to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or under any other Loan Document or in connection herewith or
therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or in any other Loan Document,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document,




126
    

--------------------------------------------------------------------------------




(v) the satisfaction of any condition set forth in Article VI or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to such Agent or as to those conditions precedent expressly required
to be to such Agent’s satisfaction,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Parent Borrower and its Subsidiaries, or
(vii) any failure by the Parent Borrower, the Co-Borrower or any other Person
(other than itself) to perform any of its obligations hereunder or under any
other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein.
For purposes of determining compliance with the conditions specified in Article
VI, each Lender shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless an
Agent shall have received written notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.



Section 11.03    Action by Agents. Each Agent shall have no duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise in writing as directed by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 12.02) and in all cases each
Agent shall be fully justified in failing or refusing to act hereunder or under
any other Loan Documents unless it shall (a) receive written instructions from
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 12.02) specifying
the action to be taken and (b) be indemnified to its satisfaction by the Lenders
against any and all liability claims, losses, fees and expenses which may be
incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by an Agent shall be binding on all of the Lenders. If a Default has
occurred and is continuing, then an Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities satisfactory to it) described in this
Section 11.03; provided that, unless and until such Agent shall have received
such directions, such Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem advisable in the interests of the Lenders. In no event, however,
shall an Agent be required to take any action which exposes such Agent to a risk
of personal liability or which is contrary to this Agreement, the Loan Documents
or applicable law. If a Default has occurred and is continuing, no Agent shall
have any obligation to perform any act in respect thereof. Each Agent shall not
be liable for any action taken or not




127
    

--------------------------------------------------------------------------------




taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise such Agent shall not
be liable for any action taken or not taken by it hereunder or under any other
Loan Document or under any other document or instrument referred to or provided
for herein or therein or in connection herewith or therewith including its own
ordinary negligence, except for its own gross negligence or willful misconduct.



Section 11.04    Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon, except in the case of gross negligence or willful
misconduct by such Agent and each of the Borrowers, the Guarantors, and the
Lenders hereby waives the right to dispute such Agent’s record of such statement
absent manifest error. Each Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. Each
Agent may deem and treat the payee of any Note as the holder thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof permitted hereunder shall have been filed with such Agent.



Section 11.05    Sub-Agents. Each Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-Agents
appointed by such Agent. Each Agent and any such sub-Agent may perform any and
all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of the preceding Sections of this
Article XI shall apply to any such sub-Agent and to the Related Parties of such
Agent and any such sub-Agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as such Agent.



Section 11.06    Resignation or Removal of Agents. Subject to the appointment
and acceptance of a successor Agent, including as the case may be, the
Collateral Agent, as trustee/mortgagee under the Fleet Mortgage, as provided in
this Section 11.06, each Agent may resign at any time by notifying the Lenders
and the Borrowers, and such Agent may be removed at any time with or without
cause by the Required Lenders. Upon any such resignation or removal, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Agent gives notice of its resignation or removal of the
retiring Agent, then the retiring Agent may, on behalf of the Lenders and at the
expense of




128
    

--------------------------------------------------------------------------------




the Borrowers, appoint a successor Agent, or an Affiliate of any such Lender as
approved by the Required Lenders or if no such successor shall be appointed by
the retiring Agent as aforesaid, the Required Lenders shall thereafter perform
all of the duties of the retiring Agent hereunder (and the retiring Agent shall
be discharged from its duties and obligations hereunder) until such appointment
by the Required Lenders is made and accepted. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrowers to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After an Agent’s resignation
hereunder, the provisions of this Article XI and Section 12.03 shall continue in
effect for the benefit of such retiring Agent, its sub-Agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent. The institution acting as
Collateral Agent shall always also act as trustee/mortgagee under the Fleet
Mortgage.



Section 11.07    Agents as Lenders. Each Lender serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such Lender
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent Borrower or any of its Subsidiaries or
other Affiliates as if it were not an Agent hereunder.



Section 11.08    Funds held by Agents. The Agents shall have no responsibility
for interest or income on any funds held by it hereunder and any funds so held
shall be held uninvested pending distribution thereof.



Section 11.09    No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and each other Loan
Document to which it is a party. Each Lender also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder. No Agent shall be
required to keep itself informed as to the performance or observance by the
Parent Borrower or any of its Subsidiaries of this Agreement, the Loan Documents
or any other document referred to or provided for herein or to inspect the
Property or books of the Parent Borrower or its Subsidiaries. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by an Agent hereunder, no Agent shall have any duty or
responsibility to provide




129
    

--------------------------------------------------------------------------------




any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrowers (or any of their Affiliates)
which may come into the possession of such Agent or any of its Affiliates. Each
party hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.



Section 11.10    Agents May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Borrowers,
the Guarantors or any of their Subsidiaries, each Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether an Agent shall have made
any demand on the Borrowers or the Guarantors) shall be entitled and empowered,
by intervention in such proceeding or otherwise:
(a)    to file a proof-of-claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
and directed by the Required Lenders in order to have the claims of the Lenders
and the Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Lenders and the Agents under
Section 12.03) allowed in such judicial proceeding;
(b)    to collect and receive any monies or other Property payable or
deliverable on any such claims and to distribute the same; and
(c)    and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
and directed by each Lender to make such payments to the Agents and, in the
event that the Agents shall consent to the making of such payments directly to
the Lenders, to pay to the Agents any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
agents and counsel, and any other amounts due the Agents under Section 12.03.
Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize any Agent to vote in
respect of the claim of any Lender in any such proceeding.



Section 11.11    Authority of the Agents to Release Collateral and Liens. Each
Lender hereby authorizes the Collateral Agent to release any collateral or any
Guarantor that is permitted to be




130
    

--------------------------------------------------------------------------------




sold or released pursuant to the terms of the Loan Documents. Each Lender hereby
authorizes the Collateral Agent to execute and deliver to the Borrowers, at the
Borrowers’ sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrowers
in connection with any sale or other disposition of Property to the extent such
sale or other disposition is authorized by the terms of the Loan Documents and
complies with Section 9.14 of the Guaranty and Collateral Agreement, as
evidenced in an Officer’s Certificate delivered to the Collateral Agent.
Notwithstanding the foregoing, it is understood and agreed that the Liens on any
Collateral securing the Indebtedness shall not be released (x) upon a sale,
transfer or other disposition of such Collateral to any Person that is, or that
is required to be, in each case at the time of such sale, transfer or other
disposition, a Loan Party (but disregarding the grace period provided for in
Section 8.14(a)(ii)) or (y) if such Collateral is Vessel Collateral, if the
transferee is a Restricted Subsidiary of the Parent Borrower. For purposes of
the preceding sentence, any Specified Foreign Subsidiary the Equity Interests of
which are required to be pledged in accordance with Section 8.14(a)(ii) shall be
deemed to be a Loan Party. Upon the request of the Borrowers, in connection with
any transaction otherwise permitted hereunder, the Administrative Agent and/or
the Collateral Agent is authorized to release Collateral that is disposed of
(other than to a Person that is, or that is required to be, in each case at the
time of such sale, transfer or other disposition, a Loan Party (but disregarding
the grace period provided for Section 8.14(a)(ii)) or whose owner ceases to be a
Restricted Subsidiary of the Parent Borrower) and any Guarantor that ceases to
be a Restricted Subsidiary of the Parent Borrower or otherwise ceases to be
required to be a Guarantor under the Loan Documents and to execute any
intercreditor arrangements or releases or amendments to the Security Instruments
to reflect the pari passu or junior nature of any Liens associated with Debt
permitted to be incurred (and so secured) hereunder (including, for the
avoidance of doubt, Debt incurred pursuant to Section 9.02(b)(i) or 9.02(b)(x)
and secured pursuant to Section 9.03), in each case, pursuant to a transaction
permitted by this Agreement.



Section 11.12    Merger, Conversion or Consolidation of Agents. Any corporation
into which the Agents may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Agents shall be a party, or any corporation
succeeding to the corporate trust and loan agency business of the Agents, shall
be the successor of the Agents hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.






131
    

--------------------------------------------------------------------------------





Article XII
Miscellaneous



Section 12.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:




132
    

--------------------------------------------------------------------------------




(i)
if to the Borrowers (or either of them), to it at:
 
 
 
Hornbeck Offshore Services, Inc.
 
Hornbeck Offshore Services, LLC
 
103 Northpark Blvd., Suite 300
 
 
 
Covington, LA 70433
 
Attention: James O. Harp, Jr., Executive Vice President and Chief
 
Financial Officer
 
Email: james.harp@hornbeckoffshore.com
 
 
 
with a copy to:
 
 
 
Hornbeck Offshore Services, Inc.
 
Hornbeck Offshore Services, LLC
 
103 Northpark Blvd., Suite 300
 
Covington, LA 70433
 
Attention: Samuel A. Giberga, Executive Vice President, General Counsel
 
and Chief Compliance Officer
 
Email: Samuel.giberga@hornbeckoffshore.com
 
 
(ii)
if to Administrative Agent, to it at
 
 
 
Wilmington Trust, National Association
 
Suite 1290, 50 South Sixth Street
 
Minneapolis, MN 55402
 
Attention: Renee Kuhl, Vice President
 
Email: RKuhl@wilmingtontrust.com
 
 
(iii)
if to Collateral Agent, to it at:
 
 
 
Wilmington Trust, National Association
 
Suite 1290, 50 South Sixth Street
 
Minneapolis, MN 55402
 
Attention: Renee Kuhl, Vice President
 
Email: RKuhl@wilmingtontrust.com



(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth on its signature page hereto, as the same may be updated from time to time
by written notice to the Administrative Agent and the Borrowers.




133
    

--------------------------------------------------------------------------------




(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Articles II, III, IV and V unless otherwise agreed
by the Administrative Agent and the applicable Lender. Notices and other
communications to the Borrowers may be delivered or furnished by electronic
communications; provided that, unless receipt of such electronic communication
is acknowledged by the Borrowers, such communication is followed by telephonic
and hard copy communication as well. The Administrative Agent may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.



Section 12.02    Waivers; Amendments.
(a)    No failure on the part of the Administrative Agent or any Lender to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege, or any abandonment or discontinuance of steps to
enforce such right, power or privilege, under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies of the Administrative Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Parent Borrower, the Co-Borrower or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any other Lender may
have had notice or knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrowers
and the Required Lenders or by the Borrowers




134
    

--------------------------------------------------------------------------------




and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender,
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, or reduce any other Indebtedness
hereunder or under any other Loan Document, without the written consent of each
Lender affected thereby,
(iii) postpone the scheduled date of payment or prepayment of the principal
amount of any Loan, or any interest thereon, or any fees payable hereunder, or
any other Indebtedness hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the Maturity
Date without the written consent of each Lender affected thereby,
(iv) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender,
(v) release all or substantially all of the collateral or all or substantially
all of the value of the guarantees of the Indebtedness made by the Guarantors
without the written consent of each Lender,
(vi) change any of the provisions of this Section 12.02(b) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender, or
(vii) amend or modify Section 2.09 or any condition precedent to the incurrence
of any Incremental Term Commitments or Incremental Term Loans, or otherwise
amend this Agreement in any manner that would permit the incurrence of any
additional Indebtedness hereunder, in each case without the consent of each
Lender;
provided, further that (y) without the prior written consent of each Initial
Lender, no such agreement shall amend, modify or waive any provision under this
Agreement that expressly requires the consent or other agreement of the Initial
Lenders, and (z) no such agreement shall amend, modify or otherwise affect the
rights or duties of any Agent hereunder or under any other Loan Document without
the prior written consent of such Agent. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any




135
    

--------------------------------------------------------------------------------




amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.
(c)    Notwithstanding anything to the contrary contained in this Section 12.02,
the Administrative Agent may, with the consent of the Borrowers and the Initial
Lenders only, amend, modify or supplement this Agreement or any of the other
Loan Documents to correct any clerical errors or cure any ambiguity, omission,
mistake, defect or inconsistency so long as such correction is not materially
adverse to the Lenders as certified in an Officer’s Certificate.



Section 12.03    Expenses, Indemnity; Damage Waiver.
(a)    The Borrowers shall pay (i) all reasonable out-of-pocket fees and
expenses incurred by the Agents and the Lenders and their respective Affiliates,
including, without limitation, the reasonable fees, charges and disbursements of
counsel for the Agents and the Lenders (but limited to one primary counsel for
each of (x) the Agents and their respective Affiliates, collectively and (y) the
Lenders and their respective Affiliates, collectively, and in each case, if
necessary, one local counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) and special counsel for
each relevant specialty (and, in the case of an actual conflict of interest,
where the party affected by such conflict, informs the Borrowers of such
conflict and thereafter retains its own counsel, of another firm of counsel for
each such affected person)), the reasonable travel, photocopy, mailing, courier,
telephone and other similar expenses, in connection with the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Agents and/or the
Lenders as to the rights and duties of the Administrative Agent and the Lenders
with respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all costs, expenses, Taxes, assessments and
other charges incurred by any Agent or any Lender in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any Security Instrument or any other document referred to
therein, and (iii) all out-of-pocket fees and expenses incurred by any Agent or
any Lender, including the fees, charges and disbursements of any counsel for any
Agent or any Lender (but limited to one primary counsel for each of (x) the
Agents and their respective Affiliates, collectively and (y) the Lenders and
their respective Affiliates, collectively, and in each case, if necessary, one
local counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) and special counsel for each relevant
specialty (and, in the case of an actual conflict of interest, where the party
affected by such conflict, informs the Borrowers of such conflict and thereafter
retains its own counsel, of another firm of counsel for each such affected
person)), in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including




136
    

--------------------------------------------------------------------------------




its rights under this Section 12.03, and including, without limitation, all such
out-of-pocket expenses incurred during any workout or restructuring in respect
of such Loans.
(b)    THE BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER,
AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, FEES AND RELATED EXPENSES, INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED
BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS
A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE
OF THE PARENT BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii)
ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT
OF ANY LOAN PARTY SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS,
DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR
THE USE OF THE PROCEEDS THEREFROM, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS,
(vi) THE OPERATIONS OF THE BUSINESS OF THE PARENT BORROWER AND ITS SUBSIDIARIES
BY THE PARENT BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE PARENT
BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT
LIMITATION, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE,
TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS
WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix)
THE BREACH OR NON-COMPLIANCE BY THE PARENT BORROWER OR ANY SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO THE PARENT BORROWER OR ANY SUBSIDIARY, (x) THE
PAST OWNERSHIP BY THE PARENT BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR
PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND
FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE




137
    

--------------------------------------------------------------------------------




PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED
RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF
OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR AT ANY OF
THE PROPERTIES OWNED OR OPERATED BY THE PARENT BORROWER OR ANY SUBSIDIARY OR ANY
ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE PARENT BORROWER OR ANY SUBSIDIARY, (xii) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE PARENT BORROWER OR ANY
SUBSIDIARY, (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT ANY OF THE ABOVE INDEMNITIES (EXCEPT FOR
ANY INDEMNITIES REGARDING ENVIRONMENTAL LAW) SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM (X) THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) ANY DISPUTE SOLELY AMONG
INDEMNITEES (OTHER THAN ANY CLAIMS AGAINST AN INDEMNITEE IN ITS CAPACITY OR IN
FULFILLING ITS ROLE AS AN AGENT OR ARRANGER OR ANY SIMILAR ROLE HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT AND OTHER THAN ANY CLAIMS ARISING OUT OF ANY ACT
OR OMISSION OF THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES).
(c)    To the extent any Agent is not reimbursed and/or indemnified by the
Borrowers in accordance with the provisions of this Agreement, the Lenders will
reimburse and indemnify such Agent, severally and not jointly, in proportion to
each Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature which may be




138
    

--------------------------------------------------------------------------------




imposed on, asserted against or incurred by such Agent in connection with or
arising out of any act or omission of such Agent related to its duties hereunder
or under any other Loan Document or the performance thereof or in any way
relating to or arising out of this Agreement or any other Loan Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). In the case of any investigation, litigation
or proceeding giving rise to any claim for indemnification hereunder, this
Section 12.03 applies whether any such investigation, litigation or proceeding
is brought by any Lender or any other Person.
(d)    To the extent permitted by applicable law, no party hereto shall assert,
and each party hereto hereby waives, any claim against each other, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or the use
of the proceeds thereof; provided that the foregoing shall not limit the
Borrower’s indemnification obligations pursuant to Section 12.03(b) to the
extent such damages are included in any such claim that is entitled to such
indemnification.
(e)    All amounts due under this Section 12.03 shall be payable not later than
ten (10) days after written demand therefor. This Section 12.03 shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.



Section 12.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted by Section 9.04,
no Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by such Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in Section 12.04(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement




139
    

--------------------------------------------------------------------------------




(including all or a portion of its Commitments or the Loans at the time owing to
it) pursuant to an Assignment and Assumption Agreement substantially in the form
of Exhibit G (an “Assignment”) with the prior written consent of: (A) the
Borrowers (such consent not to be unreasonably withheld); provided that no
consent of the Borrowers shall be required for an assignment to a Lender, an
Affiliate of a Lender (or, in the case of an assignment by any Initial Lender,
to any Approved Lender with respect to such Initial Lender), an Approved Fund
(as defined below) or, except as provided in subsection (b)(ii)(E) below, if an
Event of Default under Section 10.01(a), (b), (h) or (i) has occurred and is
continuing, any other Person; and (B) the Administrative Agent.
(i)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000, unless
each of the Borrowers and the Administrative Agent otherwise consent; provided,
that simultaneous assignments to affiliated funds may be aggregated; provided,
further, that no such consent of the Borrowers shall be required if an Event of
Default under Section 10.01(a), (b), (h) or (i) has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
(provided that the foregoing shall not permit any assignment of Loan, separate
from Commitments, or any assignment of Commitments, separate from Loans);
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment, together with a processing and recordation
fee of $3,500; provided that (x) the Administrative Agent may, in its sole
discretion, elect to waive or reduce such processing and recordation fee in the
case of any assignment and (y) simultaneous assignments to affiliated funds
shall be deemed to constitute a single assignment for purposes of the foregoing;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
(E)    notwithstanding anything to the contrary herein, no assignments shall be
made to (1) a Defaulting Lender or any of its Subsidiaries or Affiliates, (2)
the Parent Borrower or any of its Subsidiaries except as permitted by Section
12.04(g)




140
    

--------------------------------------------------------------------------------




or (3) any Lender if such Lender would request reimbursement for Indemnified
Taxes pursuant to Section  5.03 or cannot comply with the requirements of
Section 5.03(g).
(ii)    Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment, be released from its obligations under
this Agreement (and, in the case of an Assignment covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 with respect to facts
and circumstances occurring prior to the Effective Date). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.04(c)(i).
(iii)    The Administrative Agent, acting for this purpose as an administrative
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment delivered to it and a register for the recordation of the names,
addresses and telecopy number of the Lenders, and the Commitment of, and
principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(iv)    Upon its receipt of a duly completed Assignment executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
and applicable required tax forms (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 12.04(b)
and any written consent to such assignment required by Section 12.04(b), the
Administrative Agent shall accept such Assignment and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register after meeting the
requirements provided in this Section 12.04(b).




141
    

--------------------------------------------------------------------------------




(c)    (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more Lenders or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso to Section 12.02 that affects
such Participant. In addition such agreement must provide that the Participant
be bound by the provisions of Section 12.03. Subject to Section 12.04(c)(ii),
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 5.01, 5.02 and 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender; provided such Participant agrees to be
subject to Section 4.01(c) as though it were a Lender.
(i)    A Participant shall not be entitled to receive any greater payment under
Section 5.02 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent or to extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. A Participant shall not be entitled to the benefits of
Section 5.03 unless such Participant agrees to comply with Section 5.03(g) as
though it were a Lender (it being understood that the documentation shall be
delivered to the participating Lender).
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other




142
    

--------------------------------------------------------------------------------




obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(e)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant. Each
Lender that sells a participation agrees, at the Borrowers’ request and expense,
to use reasonable efforts to cooperate with the Borrowers to effectuate the
provisions of Section 2.07 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 4.01 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.




143
    

--------------------------------------------------------------------------------




(f)    Notwithstanding anything in this Agreement to the contrary, in no event
shall any Lender or Participant assign any portion of or sell any participations
in its rights and obligations under this Agreement to a competitor of the Parent
Borrower or a Subsidiary in the business of providing the services of offshore
supply vessels, or offshore service vessels (including, without limitation, crew
boats, fast supply vessels, multi-purpose support vessels, construction vessels,
anchor handling towing supply vessels, tugs, double hulled tank barges and
double hulled tankers or other complementary offshore marine vessels) or any
other marine vessel business, including any logistics services related thereto
or any ancillary, complementary or related line of business, or an Affiliate of
any such competitor. This prohibition shall be included in any documentation
effecting an assignment of any interest herein or in any Loans and any attempted
assignment in violation of this provision shall be void ab initio.
(g)    Notwithstanding anything in this Agreement to the contrary, any Lender
may, at any time, assign all or a portion of its Loans on a non-pro rata basis
to the Borrowers in accordance with the procedures set forth on Exhibit I,
pursuant to an offer made by the Borrowers available to all Lenders on a pro
rata basis (a “Dutch Auction”), subject to the following limitations:
(i.)the Borrowers shall represent and warrant, as of the date of the launch of
the Dutch Auction and on the date of any such assignment, that neither it, its
Affiliates nor any of its respective directors or officers has any Excluded
Information that has not been disclosed to the Lenders generally (other than to
the extent any such Lender does not wish to receive material non-public
information with respect to the Parent Borrower or its Subsidiaries or any of
their respective securities) prior to such date;
(ii.)immediately and automatically, without any further action on the part of
the Borrowers, any Lender, the Administrative Agent or any other Person, upon
the effectiveness of such assignment of Loans from a Lender to the Borrowers,
such Loans and all rights and obligations as a Lender related thereto shall, for
all purposes under this Agreement, the other Loan Documents and otherwise, be
deemed to be irrevocably prepaid (provided that the Borrowers shall also pay any
applicable premium or call protection), terminated, extinguished, cancelled and
of no further force and effect and the Borrowers shall neither obtain nor have
any rights as a Lender hereunder or under the other Loan Documents by virtue of
such assignment;
(iii.)the Borrowers shall not use the proceeds of any Loans for any such
assignment; and
(iv.)no Event of Default shall have occurred and be continuing before or
immediately after giving effect to such assignment.






144
    

--------------------------------------------------------------------------------





Section 12.05    Survival; Revival; Reinstatement.
(a)    All covenants, agreements, representations and warranties made by the
Borrowers herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and so
long as the Commitments have not expired or terminated. The provisions of
Sections 3.05, 5.01, 5.02, 5.03 and 12.03 and Article XI shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the resignation or
removal of any Agent, the expiration or termination of the Commitments or the
termination of this Agreement, any other Loan Document or any provision hereof
or thereof.
(b)    To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any Debtor Relief Law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, rights, powers and remedies
under this Agreement and each Loan Document shall continue in full force and
effect. In such event, each Loan Document shall be automatically reinstated and
the Borrowers shall take such action as may be reasonably requested by the
Administrative Agent (as directed by the Required Lenders) to effect such
reinstatement.



Section 12.06    Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. The
exchange of copies of this Agreement and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this Agreement
as to the parties hereto and may be used in lieu of the original Agreement and
signature pages for all purposes.
(b)    This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent or the
Lenders constitute the entire contract among the parties relating to the subject
matter hereof and thereof and supersede any and




145
    

--------------------------------------------------------------------------------




all previous agreements and understandings, oral or written, relating to the
subject matter hereof and thereof.
(c)    Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be as effective as
delivery of a manually executed counterpart of this Agreement.



Section 12.07    Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.



Section 12.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrowers or any other
Loan Party against any and all of the obligations of the Borrowers or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or their respective Affiliates, irrespective of whether or not
such Lender or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrowers or such Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrowers and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.



Section 12.09    GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.




146
    

--------------------------------------------------------------------------------




(a)    THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO ANY LOAN DOCUMENT SHALL BE
BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR
ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE (I) ANY AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS UNDER THE LOAN DOCUMENTS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT OR (II) ANY
PARTY FROM BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT. EACH PARTY HEREBY AGREES THAT A
FINAL JUDGMENT IN ANY SUCH LEGAL ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
(c)    EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
ADMINISTRATIVE AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER, AND (iii) ACKNOWLEDGES THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.




147
    

--------------------------------------------------------------------------------







Section 12.10    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.



Section 12.11    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and Administrative
Agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential),
(b) to the extent requested by any regulatory authority,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process,
(d) to any other party to this Agreement or any other Loan Document,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 12.11, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Hedging Obligation relating to the Parent Borrower or the
Co-Borrower, as applicable, and its obligations,
(g) with the consent of the Borrowers or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 12.11 or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrowers.
For the purposes of this Section 12.11, “Information” means all information
received from the Parent Borrower or any Subsidiary relating to the Borrowers or
any Subsidiary and their businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Parent Borrower or a Subsidiary;




148
    

--------------------------------------------------------------------------------




provided that, in the case of information received from the Parent Borrower or
any Subsidiary after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.



Section 12.12    Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of New York or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Loans, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Loans
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrowers); and (ii) in the event that the maturity of the Loans is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrowers). All sums
paid or agreed to be paid to any Lender for the use, forbearance or detention of
sums due hereunder shall, to the extent permitted by law applicable to such
Lender, be amortized, prorated, allocated and spread throughout the stated term
of the Loans evidenced by the Notes until payment in full so that the rate or
amount of interest on account of any Loans hereunder does not exceed the maximum
amount allowed by such applicable law. If at any time and from time to time (i)
the amount of interest payable to any Lender on any date shall be computed at
the Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12
and (ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to




149
    

--------------------------------------------------------------------------------




such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.



Section 12.13    No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrowers, the Guarantors and no other Person (including,
without limitation, any Subsidiary of the Borrowers, any Subsidiary of the
Guarantors, any obligor, contractor, subcontractor, supplier or materialsman)
shall have any rights, claims, remedies or privileges hereunder or under any
other Loan Document against the Administrative Agent or any Lender for any
reason whatsoever. There are no third party beneficiaries other than the
Guarantors.



Section 12.14    Electronic Communications.
(a)    The Borrowers hereby agree that, unless otherwise requested by the
Administrative Agent, each will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default under
this Agreement, (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Borrowing or other
extension of credit hereunder or (v) initiates or responds to legal process (all
such non‑excluded information being referred to herein collectively as the
“Communications”) by transmitting the Communications in an electronic/soft
medium (provided such Communications contain any required signatures) in a
format acceptable to the Administrative Agent, to such e-mail address designated
by the Administrative Agent from time to time. Each of the Agents and the
Lenders hereby agrees that, unless otherwise requested by the Borrowers, to the
extent such Agent or Lender delivers or furnishes any communication hereunder to
the Loan Parties by electronic communications, unless receipt of such electronic
communication is acknowledged by the Borrowers, such Agent or Lender will
provide such notice or communication by telephone and hard copy communication as
well.
(b)    Each party hereto agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) (the




150
    

--------------------------------------------------------------------------------




“Platform”). Nothing in this Section 12.14 shall prejudice the right of the
Administrative Agent to make the Communications available to the Lenders in any
other manner specified in the Loan Documents.
(c)    The Parent Borrower hereby acknowledges that certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material non
public information with respect to the Borrower or their securities) (each, a
“Public Lender”). The Parent Borrower hereby agrees that (i) Communications that
may not be made available to Public Lenders shall be clearly and conspicuously
marked “PRIVATE” which, at a minimum, shall mean that the word “PRIVATE” shall
appear prominently on the first page thereof, (ii) by not marking Communications
“PRIVATE,” the Parent Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Communications as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Parent Borrower or its securities
for purposes of United States federal and state securities laws, (iii) all
Communications not marked “PRIVATE” are permitted to be made available through a
portion of the Platform designated “Public Lender,” and (iv) the Administrative
Agent shall be entitled to treat any Communications that are marked “PRIVATE” as
being suitable only for posting on a portion of the Platform not designated
“Public Lender.”
(d)    Each Lender agrees that e-mail notice to it (at the address provided
pursuant to the next sentence and deemed delivered as provided in the next
paragraph) specifying that Communications have been posted to the Platform shall
constitute effective delivery of such Communications to such Lender for purposes
of the Loan Documents. Each Lender agrees (i) to notify the Administrative Agent
in writing (including by electronic communication) from time to time to ensure
that the Administrative Agent has on record an effective e‑mail address for such
Lender to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address.
(e)    Each party hereto agrees that any electronic communication referred to in
this Section 12.14 shall be deemed delivered upon the posting of a record of
such communication (properly addressed to such party at the e‑mail address
provided to the Administrative Agent) as “sent” in the e-mail system of the
sending party or, in the case of any such communication to the Administrative
Agent, upon the posting of a record of such communication as “received” in the
e-mail system of the Administrative Agent; provided that if such communication
is not so received by the Administrative Agent during the normal business hours
of the Administrative Agent, such communication shall be deemed delivered at the
opening of business on the next Business Day for the Administrative Agent.
(f)    Each party hereto acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks




151
    

--------------------------------------------------------------------------------




associated with such distribution, (ii) the Communications and the Platform are
provided “as is” and “as available,” (iii) none of the Administrative Agents,
their affiliates nor any of their respective officers, directors, employees,
Administrative Agents, advisors or representatives (collectively, the
“Administrative Agent Parties”) warrants the adequacy, accuracy or completeness
of the Communications or the Platform, and each Administrative Agent Party
expressly disclaims liability for errors or omissions in any Communications or
the Platform, and (iv) no warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non‑infringement of third party rights or freedom from
viruses or other code defects, is made by any Administrative Agent Party in
connection with any Communications or the Platform.



Section 12.15    USA Patriot Act Notice. Each Lender and the Administrative
Agent hereby notifies the Borrowers that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the names and addresses of
each of the Borrowers and other information that will allow such Lender to
identify the Borrowers in accordance with the USA PATRIOT Act. The Borrowers
hereby each agree that it will provide each Lender and the Administrative Agent
with such information as they may request in order to satisfy the requirement of
the USA PATRIOT Act.



Section 12.16    Acknowledgement and Consent to Bail-In Action. Notwithstanding
any other term of any Loan Document or any other agreement, arrangement or
understanding between the parties hereto, each party hereto acknowledges and
accepts any liability of any EEA Financial Institution arising under any Loan
Document may be subject to the write-down and conversion powers of a Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by a Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution;
(b)    the effects of any Bail-In Action in relation to any such liability,
including (without limitation) (i) a reduction, in full or in part, in the
principal amount, or outstanding amount due (including any accrued but unpaid
interest) in respect of any such liability; (ii) a conversion of all, or part
of, any such liability into shares or other instruments of ownership that may be
issued to, or conferred on, it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under any Loan Document; and (iii) a cancellation of any such
liability; or




152
    

--------------------------------------------------------------------------------




(c)    a variation of any term of any Loan Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.



Section 12.17    Intercreditor Agreements.
(a)    Each Lender hereunder authorizes and instructs the Agents to enter into
each Intercreditor Agreement as and when contemplated hereunder (including, in
each case, any and all amendments, amendments and restatements, modifications,
supplements and acknowledgements thereto permitted hereby from time to time) as
the Agents, in each case, on behalf of such Lender, and by its acceptance of the
benefits of the Security Instruments, hereby acknowledges and agrees to be bound
by all such provisions to the extent in effect. Notwithstanding anything herein
to the contrary, each Lender, the Administrative Agent and the Collateral Agent
acknowledges that the Lien and security interest granted to the Collateral Agent
pursuant to the Security Instruments and the exercise of any right or remedy by
the Administrative Agent and/or the Collateral Agent thereunder, are subject to
the provisions of the Intercreditor Agreements to the extent in effect. In the
event of a conflict or any inconsistency between the terms of either
Intercreditor Agreement and the Security Instruments, the terms of the
applicable Intercreditor Agreement shall prevail to the extent then in effect.
(b)    In connection with the incurrence by any Loan Party of Debt under the
Revolver Facility or any Junior Lien Debt permitted to be incurred pursuant to
the terms hereof, each of the Administrative Agent and the Collateral Agent
agree to execute and deliver each Intercreditor Agreement and/or any necessary
supplements, joinders or confirmations to such Intercreditor Agreements and any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to any Security Instrument, and to make or
consent to any filings or take any other actions in connection therewith, as may
be reasonably deemed by the Borrowers (in consultation with the Initial Lenders)
to be necessary or reasonably desirable for any Lien on the assets of any Loan
Party permitted to secure such Debt to become a valid, perfected lien (with such
priority as may be designated by the relevant Loan Party to the extent such
priority is permitted by the Loan Documents) pursuant to the Security Instrument
being so amended, amended and restated, restated, waived, supplemented or
otherwise modified or otherwise.



Section 12.18    Force Majeure. In no event shall the Agents be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software or hardware) services; it being understood
that the Agents shall use reasonable efforts




153
    

--------------------------------------------------------------------------------




that are consistent with accepted practices in the banking industry to resume
performance as soon as practicable under the circumstances.



Section 12.19    Joint and Several Liability; Etc..
(a)    The Borrowers shall have joint and several liability in respect of all
Indebtedness hereunder without regard to any defense (other than the defense of
payment), setoff or counterclaim which may at any time be available to or be
asserted by any other Loan Party against the Lenders, or by any other
circumstance whatsoever (with or without notice to or knowledge of the
Borrowers) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrowers’ liability hereunder, in bankruptcy or in
any other instance, and such Indebtedness of the Borrowers shall not be
conditioned or contingent upon the pursuit by the Lenders or any other person at
any time of any right or remedy against the Borrowers or against any other
person which may be or become liable in respect of all or any part of the
Indebtedness or against any Collateral or guarantee therefor or right of offset
with respect thereto. The Borrowers hereby acknowledge that this Agreement is
the independent and several obligation of each Borrower (regardless of which
Borrower shall have delivered a Borrowing Request) and may be enforced against
each Borrower separately, whether or not enforcement of any right or remedy
hereunder has been sought against any other Borrower. Each Borrower hereby
expressly waives, with respect to any of the Loans made to any other Borrower
hereunder and any of the amounts owing hereunder by such other Loan Parties in
respect of such Loans, diligence, presentment, demand of payment, protest and
all notices whatsoever, and any requirement that the Administrative Agent or any
Lender exhaust any right, power or remedy or proceed against such other Loan
Parties under this Agreement or any other Loan Document or any other agreement
or instrument referred to herein or against any other person under any other
guarantee of, or security for, any of such amounts owing hereunder.
(b)    Without in any way affecting or limiting Section 12.19(a), (x) the
Co-Borrower hereby agrees that all actions required or permitted to be taken
hereunder by the Borrowers may be taken by the Parent Borrower on behalf of the
Co-Borrower, and any such action so taken by the Parent Borrower shall be
binding on the Co-Borrower and (y) the Parent Borrower hereby agrees that all
actions required or permitted to be taken hereunder by the Borrowers may be
taken by the Co-Borrower on behalf of the Parent Borrower, and any such action
so taken by the Co-Borrower shall be binding on the Parent Borrower.


[SIGNATURES BEGIN NEXT PAGE]






154
    

--------------------------------------------------------------------------------






The parties hereto have caused this First Lien Term Loan Agreement to be duly
executed as of the day and year first above written.
PARENT BORROWER:
HORNBECK OFFSHORE SERVICES, INC.
 
 
By:
/s/ James O. Harp, Jr.
 
 
 
Name: James O. Harp, Jr.
 
 
 
Title: Executive Vice President and
 
 
 
         Chief Financial Officer
 



CO-BORROWER:
HORNBECK OFFSHORE SERVICES, LLC
 
 
By:
/s/ James O. Harp, Jr.
 
 
 
Name: James O. Harp, Jr.
 
 
 
Title: Executive Vice President and
 
 
 
         Chief Financial Officer
 





Signature Page – First Lien Term Loan Agreement
Hornbeck Offshore Services, Inc.


    

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
WILMINGTON TRUST, NATIONAL ASSOCIATION
 
 
By:
/s/ Renee Kuhl
 
 
 
Name: Renee Kuhl
 
 
 
Title: Vice President
 







Signature Page – First Lien Term Loan Agreement
Hornbeck Offshore Services, Inc.
    

--------------------------------------------------------------------------------






COLLATERAL AGENT:
WILMINGTON TRUST, NATIONAL ASSOCIATION
 
 
By:
/s/ Renee Kuhl
 
 
 
Name: Renee Kuhl
 
 
 
Title: Vice President
 









Signature Page – First Lien Term Loan Agreement
Hornbeck Offshore Services, Inc.
    

--------------------------------------------------------------------------------






SCHEDULE 1.01(a)
INVESTMENT ENTITY VESSELS
VESSEL NAME
 
OFFICIAL NUMBER
 
FLAG
 
 
 
 
 
HOS ACHIEVER
 
1759
 
Vanuatu
HOS BEAUFORT
 
1076186
 
U.S.
HOS BRASS RING
 
2211
 
Brazil
HOS BRIGADOON
 
1077123
 
Mexico
HOS CORNERSTONE
 
1091051
 
U.S.
HOS CROSSFIRE
 
1073262
 
Mexico
HOS DAKOTA
 
1077124
 
Mexico
HOS DEEPWATER
 
1088301
 
Mexico
HOS DOMINATOR
 
1122403
 
U.S.
HOS DOUGLAS
 
1088475
 
U.S.
HOS EXPLORER
 
1076230
 
U.S.
HOS HAWKE
 
1076185
 
Mexico
HOS INNOVATOR
 
1108573
 
U.S.
HOS IRON HORSE
 
1989
 
Vanuatu
HOS NAVEGANTE
 
2247
 
Vanuatu
HOS NOME
 
1097128
 
U.S.
HOS PIONEER
 
1091418
 
U.S.
HOS SAYLOR
 
8230
 
Mexico
HOS SUPER H
 
1075422
 
U.S.
HOS THUNDERFOOT
 
XCAR5
 
Mexico
HOS VOYAGER
 
1065076
 
U.S.



All of the foregoing vessels are owned by Hornbeck Offshore Services, LLC


    

--------------------------------------------------------------------------------






SCHEDULE 7.05
LITIGATION
None.




    

--------------------------------------------------------------------------------






SCHEDULE 7.06(f)
PROPERTY SUBJECT TO OPA
None.




    

--------------------------------------------------------------------------------






SCHEDULE 7.14
SUBSIDIARIES
Each of the following Persons is a 100% owned subsidiary of Hornbeck Offshore
Services, Inc.
Legal name:
Hornbeck Offshore Services, LLC
Legal name:
Hornbeck Offshore Transportation, LLC
Legal name:
HOS‑IV, LLC
Legal name:
Hornbeck Offshore Trinidad & Tobago, LLC
Legal name:
Hornbeck Offshore Operators, LLC
Legal name:
Energy Services Puerto Rico, LLC
Legal name:
HOS Port II, LLC
Legal name:
Hornbeck Offshore International, LLC
Legal name:
HOS Port, LLC
Legal name:
Hornbeck Offshore Rigging Services & Equipment, LLC
Legal name:
HOS International, Inc.
Legal name:
Hornbeck Offshore Specialty Services, LLC
Legal name:
KMS 124, LLC
Legal name:
HOS WELLMAX Services, LLC



The following Person is a 49% owned subsidiary of Hornbeck Offshore Services,
LLC
Legal name:
Hornbeck Offshore Services de Mexico, S. de R.L. de C.V.



Each of the following Persons is a 99% owned subsidiary of Hornbeck Offshore
Services, LLC and a 1% owned subsidiary of Hornbeck Offshore International, LLC
Legal name:
HOS Leasing de Mexico, S.A. de C.V. SOFOM E.N.R.
Legal name:
Hornbeck Offshore Operators de Mexico, S. de R.L. de C.V.



The following Person is a 100% owned subsidiary of Hornbeck Offshore
International, LLC


    

--------------------------------------------------------------------------------





Legal name:
Hornbeck Offshore Cayman, Ltd.

The following Person is a 100% owned subsidiary of Hornbeck Offshore Cayman,
Ltd.
Legal name:
Seahorse Crew Management, Ltd.

The following Person is a 1% owned subsidiary of Hornbeck Offshore Services, LLC
and a 99% owned subsidiary of Hornbeck Offshore International, LLC
Legal name:
T.N. Percheron, S. de R.L. de C.V.

The following Person is a 1% owned subsidiary of Hornbeck Offshore Specialty
Services, LLC and a 99% owned subsidiary of Hornbeck Offshore International, LLC
Legal name:
HOS de Mexico, S. de R.L. de C.V.

Each of the following Persons is a 0.01% owned subsidiary of Hornbeck Offshore
Services, LLC and a 99.99% owned subsidiary of Hornbeck Offshore International,
LLC
Legal name:
Hornbeck Offshore Navegacao, Ltda.
Legal name:
HON Navegacao II, Ltda.





    

--------------------------------------------------------------------------------






SCHEDULE 7.15
LOCATION OF BUSINESS AND OFFICES
Borrower
Legal name:
Hornbeck Offshore Services, Inc.
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Delaware
Organization number:
2757751



Each of the following Persons is a 100% owned subsidiary of Hornbeck Offshore
Services, Inc.
Subsidiaries
Legal name:
Hornbeck Offshore Services, LLC
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Delaware
Organization number:
2603868



Legal name:
Hornbeck Offshore Transportation, LLC
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Delaware
Organization number:
3469782
 
 
Legal name:
HOS‑IV, LLC
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Delaware
Organization number:
3664519
 
 
Legal name:
Hornbeck Offshore Trinidad & Tobago, LLC



    

--------------------------------------------------------------------------------





Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Delaware
Organization number:
3756721
 
 
Legal name:
Hornbeck Offshore Operators, LLC
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Delaware
Organization number:
2757747
Legal name:
Energy Services Puerto Rico, LLC
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Delaware
Organization number:
3469783
 
 
Legal name:
HOS Port II, LLC
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Delaware
Organization number:
3855226


Legal name:


Hornbeck Offshore International, LLC
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Delaware
Organization number:
3920301
 
 
Legal name:
HOS Port, LLC
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Delaware
Organization number:
4077391
Legal name:
Hornbeck Offshore Rigging Services & Equipment, LLC



    

--------------------------------------------------------------------------------





Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Delaware
Organization number:
4366577
 
 
Legal name:
HOS International, Inc.
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Delaware
Organization number:
5503861
 
 
Legal name:
Hornbeck Offshore Specialty Services, LLC
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Delaware
Organization number:
4379725
 
 
Legal name:
KMS 124, LLC
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Delaware
Organization number:
5747799
 
 
Legal name:
HOS WELLMAX Services, LLC
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Delaware
Organization number:
5812928

The following Person is a 49% owned subsidiary of Hornbeck Offshore Services,
LLC


    

--------------------------------------------------------------------------------





Legal name:
Hornbeck Offshore Services de Mexico, S. de R.L. de C.V.
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Mexico
Organization number:
389382

Each of the following Persons is a 99% owned subsidiary of Hornbeck Offshore
Services, LLC and a 1% owned subsidiary of Hornbeck Offshore International, LLC
Legal name:
HOS Leasing de Mexico, S.A. de C.V. SOFOM E.N.R.
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Mexico
Organization number:
98203
 
 
Legal name:
Hornbeck Offshore Operators de Mexico, S. de R.L. de C.V.
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Mexico
Organization number:
390994



The following Person is a 100% owned subsidiary of Hornbeck Offshore
International, LLC
Legal name:
Hornbeck Offshore Cayman, Ltd.
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Cayman Islands
Organization number:
CT 145149

The following Person is a 100% owned subsidiary of Hornbeck Offshore Cayman,
Ltd.


    

--------------------------------------------------------------------------------





Legal name:
Seahorse Crew Management, Ltd.
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Cayman Islands
Organization number:
CT 145162

The following Person is a 1% owned subsidiary of Hornbeck Offshore Services, LLC
and a 99% owned subsidiary of Hornbeck Offshore International, LLC
Legal name:
T.N. Percheron, S. de R.L. de C.V.
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Mexico
Organization number:
5252911

The following Person is a 1% owned subsidiary of Hornbeck Offshore Specialty
Services, LLC and a 99% owned subsidiary of Hornbeck Offshore International, LLC
Legal name:
HOS de Mexico, S. de R.L. de C.V.
Current location of chief executive office or principal place of business:
103 Northpark Boulevard, Suite 300 Covington, Louisiana 70433
Jurisdiction of organization:
Mexico
Organization number:
5250481

Each of the following Persons is a 0.01% owned subsidiary of Hornbeck Offshore
Services, LLC and a 99.99% owned subsidiary of Hornbeck Offshore International,
LLC


    

--------------------------------------------------------------------------------





Legal name:
Hornbeck Offshore Navegacao, Ltda.
Current location of chief executive office or principal place of business:
Avenida Paisagista Jose Silva de Azevadi Neto n200, Sala 201 Bloco 04 Barra da
Tijuca, Rio de Janeiro, RJ CEP 2275‑056
Jurisdiction of organization:
Brazil
Organization number:
11.022.104/0001‑13


Legal name:


HON Navegacao II, Ltda.
Current location of chief executive office or principal place of business:
Rua Sa e Albuquerque N454, Sala 2D Jaragua, Maceio, AL CEP 57.022‑180
Jurisdiction of organization:
Brazil
Organization number:
25.295.865/0001‑53





    

--------------------------------------------------------------------------------






SCHEDULE 7.161 
PROPERTIES; TITLES, ETC.
7.16(a)
•
The Certificate of Classification for HOS BEIGNET expired on April 14, 2015.

•
The Certificate of Classification for HOS BOUDIN expired on April 30, 2015.

•
The Certificate of Classification for HOS WILDWING expired on November 22, 2015.

•
The Certificate of Classification for HOS BRIMSTONE expired on June 12, 2017.



7.16(c)
None.
 



1 In order to satisfy the bringdown of the representation in Section 7.16(a) in
connection with
any future draw on the Commitments, we will add to this list any additional
Stacked Vessels
that comprise part of the Vessel Collateral for which the classification has
expired and which
Vessels have become ineligible to operate in the coastwise trade of the United
States pending
their reactivation and recertification.




    

--------------------------------------------------------------------------------






SCHEDULE 7.17
HEDGING OBLIGATIONS
None.




    

--------------------------------------------------------------------------------






SCHEDULE 8.14
VESSEL COLLATERAL
VESSEL NAME
 
OFFICIAL NUMBER
 
 
 
HOS BAYOU
 
1244577
HOS BEIGNET
 
1097129
HOS BLACK FOOT
 
1244582
HOS BLACK ROCK
 
1244583
HOS BLACK WATCH
 
1244581
HOS BLUEWATER
 
1136268
HOS BOUDIN
 
1088474
HOS BOURRE
 
1076184
HOS BRIARWOOD
 
1244594
HOS BRIMSTONE
 
1124426
HOS CALEDONIA
 
1244585
HOS CAPTAIN
 
1244589
HOS CAROLINA
 
1244587
HOS CAROUSEL
 
1246522
HOS CAYENNE
 
1076117
HOS CEDAR RIDGE
 
1246521
HOS CENTERLINE
 
981472
HOS CHICORY
 
1076182
HOS CLAYMORE
 
1244588
HOS CLEARVIEW
 
1244579
HOS COMMANDER
 
1244578
HOS COQUILLE
 
1076183
HOS CORAL
 
1214383
HOS CRESTVIEW
 
1244586
HOS CROCKETT
 
1244584
HOS GEMSTONE
 
1141952
HOS GREYSTONE
 
1144440
HOS LODE STAR
 
1205155
HOS MYSTIQUE
 
1205143
HOS NORTH STAR
 
1205154
HOS PINNACLE
 
1205149
HOS POLESTAR
 
1205152
HOS RED DAWN
 
1244590
HOS RED ROCK
 
1244591
HOS RENAISSANCE
 
1244592
HOS RESOLUTION
 
1205144



    

--------------------------------------------------------------------------------





HOS RIDGEWIND
 
1114862
HOS RIVERBEND
 
1244595
HOS SANDSTORM
 
1124424
HOS SHOOTING STAR
 
1205153
HOS SILVER ARROW
 
1217911
HOS SILVERSTAR
 
1144439
HOS STORMRIDGE
 
1124421
HOS STRONGLINE
 
988333
HOS SWEET WATER
 
1217910
HOS WARLAND
 
1253611
HOS WARHORSE
 
1258860
HOS WILD HORSE
 
1258861
HOS WILDWING
 
1205151
HOS WINDANCER
 
1205150
HOS WOODLAND
 
1253612





    

--------------------------------------------------------------------------------






SCHEDULE 8.17
POST-CLOSING UNDERTAKINGS
1.
In the event of an Asset Sale, the Borrowers will establish in accordance with
Section 8.18 of the Credit Agreement a deposit account at a bank or other
financial institution reasonably satisfactory to the Required Lenders that is
subject to a “springing” account control agreement in favor of the Collateral
Agent and into which are deposited the proceeds of any Asset Sale that either
Borrower or a Restricted Subsidiary intends to apply in accordance with the
definition of Excess Proceeds (and into which no other amounts are deposited,
which account shall be available to use in accordance with Section 8.18 of
Credit Agreement).



2.
The Borrowers and the Guarantors will establish account control agreements with
respect to deposit accounts, securities accounts and commodity accounts of the
Borrowers and the Guarantors in favor of the Collateral Agent as provided for
under and within the timeframe set forth in the Guaranty and Collateral
Agreement.



3.
Promptly upon completion of construction and delivery, the Co-Borrower will
pledge and enter into a first preferred fleet mortgage for the benefit of the
Secured Parties for each of the following vessels, subject to no other Liens
other than Permitted Liens:



VESSEL NAME
 
OFFICIAL NUMBER
HOS WARHORSE
 
1258860
HOS WILD HORSE
 
1258861



4.
No later than 30 days after the Effective Date, the Parent Borrower will cause
its Subsidiaries to enter into a Subordination Letter of Undertaking whereby
certain Subsidiaries of the Parent Borrower agree to subordinate their claims
against the Vessel to the rights and claims of the Mortgagee.



5.
No later than 30 days after the Effective Date (or such later date as the
Initial Lenders may agree in writing), the Parent Borrower shall have delivered
to the Administrative Agent the agreed endorsements to the certificates of
insurance delivered pursuant to Section 6.01(i).





    

--------------------------------------------------------------------------------






SCHEDULE 9.02
EFFECTIVE DATE DEBT
•
The 1.500% Convertible Senior Notes due 2019 issued pursuant to the 2019
Convertible Senior Notes Indenture, dated as of August 13, 2012, among the
Borrower, the Guarantors (as defined therein) party thereto and Wells Fargo, as
trustee, as amended, restated, supplemented or otherwise modified from time to
time in accordance with the requirements thereof

•
The 5.875% Senior Notes due 2020 issued pursuant to the 2020 Senior Notes
Indenture, dated as of March 16, 2012, among the Borrower, the Guarantors (as
defined therein) party thereto and Wells Fargo, as trustee, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof.

•
The 5.000% Senior Notes due 2021 issued pursuant to the 2021 Senior Notes
Indenture, dated as of March 28, 2013, among the Borrower, the Guarantors (as
defined therein) party thereto and Wells Fargo, as trustee, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof.



    

--------------------------------------------------------------------------------






SCHEDULE 9.03
EFFECTIVE DATE LIENS
Debtor
Secured Party
Date Filed
Filing Office
File Number
Collateral
Vessel
Hornbeck Offshore Services, LLC
Gulf Island Shipyards, LLC
02/17/17
Delaware Secretary of State
2017 1120028
All of Debtor’s right, title and interest in and to all of the following:
(a) the Vessel;
(b) the Owner Furnished Items;
(c) any and all other goods, equipment, components, Materials, supplies, and
property at any time delivered to Secured Party for incorporation into, or that
has been incorporated in, the Vessel
HOS Warhorse
Hornbeck Offshore Services, LLC
Gulf Island Shipyards, LLC
02/17/17
Delaware Secretary of State
2017 1120200
All of Debtor’s right, title and interest in and to all of the following:
(a) the Vessel;
(b) the Owner Furnished Items;
(c) any and all other goods, equipment, components, Materials, supplies, and
property at any time delivered to Secured Party for incorporation into, or that
has been incorporated in, the Vessel
HOS Wild Horse











    